Exhibit 10.2

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF DECEMBER 9, 2019,

among

AMEREN CORPORATION

and

AMEREN ILLINOIS COMPANY

as Borrowers,

THE LENDERS FROM TIME TO TIME PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

MUFG BANK, LTD.,

BOFA SECURITIES, INC.

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC

and

MUFG BANK, LTD.,

as Syndication Agents

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agents

 

 

 

[CS&M Ref. No. 6701-773]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I        DEFINITIONS       

1.1.

  Certain Defined Terms      1  

1.2.

  Terms Generally      30  

1.3.

  Interest Rates; LIBOR Notification      31  

1.4.

  Divisions      32   ARTICLE II        THE CREDITS       

2.1.

  Commitment      32  

2.2.

  Required Payments      32  

2.3.

  Swingline Loans      33  

2.4.

  Letters of Credit      34  

2.5.

  Types of Advances      42  

2.6.

  Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits      42  

2.7.

  Minimum Amount of Each Advance      43  

2.8.

  Optional Principal Payments      43  

2.9.

  Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans      44  

2.10.

  Conversion and Continuation of Outstanding Revolving Advances; No Conversion
or Continuation of LIBOR Advances After Default      44  

2.11.

  Interest Rates, etc.      45  

2.12.

  Rates Applicable After Default      46  

2.13.

  Method of Payment      46  

2.14.

  Noteless Agreement; Evidence of Indebtedness      46  

2.15.

  Interest Payment Dates; Interest and Fee Basis      47  

2.16.

  Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans      47  

2.17.

  Lending Installations      48  

2.18.

  Non-Receipt of Funds by the Administrative Agent      48  

2.19.

  Replacement of Lender      48  

2.20.

  Extension of Maturity Date      49  

2.21.

  Defaulting Lenders      50  

2.22.

  Commitment Increases      53  

2.23.

  Telephonic Notices      55  

 

i



--------------------------------------------------------------------------------

ARTICLE III        YIELD PROTECTION; TAXES       

3.1.

  Yield Protection      55  

3.2.

  Changes in Capital Adequacy and Liquidity Requirements      56  

3.3.

  Alternate Rate of Interest      56  

3.4.

  Funding Indemnification      58  

3.5.

  Taxes      58  

3.6.

  Statements as to Claims; Survival of Indemnity      62  

3.7.

  Alternative Lending Installation      63  

3.8.

  Allocation of Amounts Payable Among Borrowers      63   ARTICLE IV       
CONDITIONS PRECEDENT       

4.1.

  Restatement Effective Date      63  

4.2.

  Each Credit Extension      65   ARTICLE V        REPRESENTATIONS AND
WARRANTIES       

5.1.

  Existence and Standing      66  

5.2.

  Authorization and Validity      66  

5.3.

  No Conflict      66  

5.4.

  Financial Statements      67  

5.5.

  Material Adverse Change      67  

5.6.

  Taxes      67  

5.7.

  Litigation      67  

5.8.

  ERISA      68  

5.9.

  Regulation U      68  

5.10.

  Compliance with Laws      68  

5.11.

  Environmental Matters      68  

5.12.

  Investment Company Act      68  

5.13.

  Anti-Corruption Laws and Sanctions      68   ARTICLE VI        COVENANTS     
 

6.1.

  Financial Reporting      69  

6.2.

  Use of Proceeds and Letters of Credit      70  

6.3.

  Conduct of Business      71  

6.4.

  Taxes      71  

6.5.

  Insurance      71  

 

ii



--------------------------------------------------------------------------------

6.6.

  Compliance with Laws      71  

6.7.

  Maintenance of Properties      72  

6.8.

  Inspection; Keeping of Books and Records      72  

6.9.

  Merger      72  

6.10.

  Dispositions of Property      73  

6.11.

  Liens      75  

6.12.

  Subsidiary Covenants      78  

6.13.

  Leverage Ratio      79   ARTICLE VII    DEFAULTS    ARTICLE VIII   
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES   

8.1.

  Acceleration      82  

8.2.

  Amendments      83  

8.3.

  Preservation of Rights      84   ARTICLE IX    GENERAL PROVISIONS   

9.1.

  Survival      84  

9.2.

  Governmental Regulation      85  

9.3.

  Headings      85  

9.4.

  Entire Agreement      85  

9.5.

  Several Obligations; Benefits of this Agreement      85  

9.6.

  Expenses; Indemnification      85  

9.7.

  [Reserved]      87  

9.8.

  Accounting      87  

9.9.

  Severability of Provisions      88  

9.10.

  Nonliability      88  

9.11.

  Confidentiality      89  

9.12.

  Certain ERISA Matters      90  

9.13.

  Nonreliance      91  

9.14.

  Disclosure      91  

9.15.

  Certain Notices      91  

9.16.

  Non-Public Information      91  

 

iii



--------------------------------------------------------------------------------

ARTICLE X    THE ADMINISTRATIVE AGENT   

10.1.

  Appointment; Nature of Relationship      92  

10.2.

  Powers      92  

10.3.

  General Immunity      92  

10.4.

  No Responsibility for Loans, Recitals, etc.      93  

10.5.

  Action on Instructions of Lenders      93  

10.6.

  Employment of Sub-Agents      94  

10.7.

  Reliance on Documents; Counsel      94  

10.8.

  Administrative Agent’s Reimbursement and Indemnification      94  

10.9.

  Notice of Default      95  

10.10.

  Rights as a Lender      95  

10.11.

  Independent Credit Decision      96  

10.12.

  Bankruptcy Event      96  

10.13.

  Successor Administrative Agent      96  

10.14.

  Administrative Agent and Arrangers Fees      97  

10.15.

  Delegation to Affiliates      97  

10.16.

  Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents      98   ARTICLE XI    SETOFF; RATABLE PAYMENTS   

11.1.

  Setoff      98  

11.2.

  Ratable Payments      98   ARTICLE XII    BENEFIT OF AGREEMENT; ASSIGNMENTS;
PARTICIPATIONS   

12.1.

  Successors and Assigns      99   ARTICLE XIII    NOTICES   

13.1.

  Notices      103  

 

iv



--------------------------------------------------------------------------------

ARTICLE XIV        COUNTERPARTS        ARTICLE XV        CHOICE OF LAW; CONSENT
TO JURISDICTION; WAIVER OF JURY TRIAL; BAIL-IN       

15.1.

  CHOICE OF LAW      105  

15.2.

  CONSENT TO JURISDICTION      105  

15.3.

  WAIVER OF JURY TRIAL      106  

15.4.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      106
 

 

v



--------------------------------------------------------------------------------

SCHEDULES

Commitment Schedule

Existing Letters of Credit Schedule

LC Commitment Schedule

Pricing Schedule

 

Schedule 1

   -     

Liens

Schedule 2

   -     

Restrictive Agreements

Schedule 3

   -     

Contingent Obligations

Schedule 4

   -     

Disclosed Matters

EXHIBITS

 

Exhibit A

   -     

Form of Assignment and Assumption

Exhibit B

   -     

Form of Borrowing Notice

Exhibit C

   -     

Form of Conversion/Continuation Notice

Exhibit D

   -     

Form of Promissory Note

Exhibit E

   -     

Form of Compliance Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement dated as of December 9, 2019 (as
amended from time to time, this “Agreement”), is entered into by and among
Ameren Corporation, a Missouri corporation (the “Company”), its subsidiary
Ameren Illinois Company, an Illinois corporation (the “Borrowing Subsidiary”),
the Lenders party hereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

The Borrowers have requested that the Administrative Agent and the Lenders amend
and restate the Existing Illinois Credit Agreement to continue and modify the
credit facility established thereby on the terms set forth in this Agreement.
The Obligations of the Borrowers under this Agreement will be several and not
joint, and, except as otherwise set forth in Section 3.8 or 9.6(c) of this
Agreement, the Obligations of the Borrowing Subsidiary will not be guaranteed by
the Company or any other subsidiary of the Company and the Obligations of the
Company will not be guaranteed by the Borrowing Subsidiary or any other
subsidiary of the Company. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement (including in the recitals
hereto):

“ABR Advance” means an Advance that bears interest by reference to the Alternate
Base Rate.

“ABR Loan” means a Loan that bears interest by reference to the Alternate Base
Rate.

“Accounting Changes” is defined in Section 9.8.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which a Borrower or
any of its Subsidiaries (a) acquires any assets of any firm, corporation,
partnership, limited partnership, limited liability company or other entity, or
any division thereof, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or a series of
transactions) any equity interests of a firm, corporation, partnership, limited
partnership, limited liability company or other entity.

“Adjusted LIBO Rate” means, with respect to any LIBOR Advance for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period divided by
(b) one minus the Reserve Requirement (expressed as a decimal).

“Administrative Agent” means JPMorgan, not in its individual capacity as a
Lender or Issuing Bank, but in its capacity as contractual representative of the
Lenders pursuant to Article X, or any successor Administrative Agent appointed
pursuant to Article X.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means, with respect to either Borrower, (a) Revolving Loans of such
Borrower (i) made by the Lenders on the same Borrowing Date or (ii) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the Revolving Loans made
to such Borrower of the same Type and, in the case of LIBOR Loans, for the same
Interest Period or (b) a Swingline Loan made to such Borrower.

“Affected Lender” is defined in Section 2.19.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
voting securities, by contract or otherwise (with such percentage being
calculated as if such beneficial owner had exercised all its rights to acquire
such securities or interests).

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders at such time. The initial Aggregate Commitment is
$1,100,000,000.

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (a) the
aggregate outstanding principal amount of the Revolving Loans and the Swingline
Loans at such time and (b) the total LC Exposure at such time.

“Agreement” is defined in the preamble hereto.

“Agreement Accounting Principles” means GAAP as in effect from time to time,
except as otherwise provided in Section 9.8.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% per annum and (c) the Adjusted LIBO Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in Dollars with a maturity of one month plus 1% per annum. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
LIBO Screen Rate at approximately 11:00 a.m. (London time) on such day for
deposits in Dollars with a maturity of one month (or, if the LIBO Screen Rate is
not available for a maturity of one month with respect to Dollars but is
available for periods both longer and shorter than such period, the Interpolated
Screen Rate as of such time); provided that if such rate shall be less than
zero, such rate shall be deemed to be zero. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the
Alternate Base Rate is being used as an alternate rate of interest due to the
unavailability of the Adjusted LIBO Rate (for the avoidance of doubt, only until
any amendment has become effective pursuant to Section 3.3(b)), then for
purposes of clause (c) above the Adjusted LIBO Rate shall be deemed to be zero.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Borrower or its subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Fee Rate” means (a) with respect to the Facility Fee accruing for
the account of either Borrower at any time, the applicable percentage rate per
annum at such time with respect to such Borrower as set forth in the Pricing
Schedule and (b) with respect to the LC Participation Fee for the account of
either Borrower at any time, the applicable percentage rate per annum at such
time with respect to such Borrower as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to either Borrower, with respect to
Advances of any Type at any time, the percentage rate per annum applicable at
such time to Advances of such Type to such Borrower as set forth in the Pricing
Schedule.

“Approved Cost Recovery Bonds” means securities that are issued by the Borrowing
Subsidiary or any of its subsidiaries (or any instrumentality statutorily
authorized to issue such securities for the benefit of the Borrowing Subsidiary
or any of its subsidiaries (whether or not a subsidiary of the Borrowing
Subsidiary)), which securities are (a) issued under and in accordance with
applicable state public utility law (and expressly approved by the applicable
state public utility commission) with respect to the recovery of designated
costs or expenditures (including through applicable state public utility
commission order for financing) with respect to regulated assets or regulatory
assets authorized by the applicable state public utility commission, (b) limited
in recourse to assets that are rights to collect designated charges authorized
by applicable law to be invoiced to customers of the Borrowing Subsidiary or
such subsidiary thereof (together with ancillary related assets customarily
included therewith, collectively, “Designated Charges”) and that are in any
event non-recourse to the Borrowers (other than for failure to collect and pay
over such Designated Charges and other customary indemnities for comparable
financings) and (c) payable solely from Designated Charges.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means JPMorgan, Barclays, MUFG, BofA Securities, Inc. and Wells
Fargo Securities, LLC and their respective successors, in their respective
capacities as Joint Lead Arrangers and Joint Bookrunners.

“ASC” means Accounting Standards Codification.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 12.1, in the form of Exhibit A or any other form approved by
the Administrative Agent and the Company.

 

3



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, as to any Sale and Leaseback Transaction at
any time, the present value (discounted at a rate equivalent to the interest
rate implicit in the lease, compounded on a semiannual basis) of the total
obligations of the lessee for rental payments, after excluding all amounts
required to be paid on account of maintenance and repairs, insurance, taxes,
utilities and other similar expenses payable by the lessee pursuant to the terms
of the lease, during the remaining term of the lease included in any such Sale
and Leaseback Transaction or until the earliest date on which the lessee may
terminate such lease without penalty or upon payment of a penalty (in which case
the rental payments shall include such penalty); provided that if a Sale and
Leaseback Transaction results in a Capitalized Lease, the amount of Attributable
Indebtedness as to such Sale and Leaseback Transaction will be determined in
accordance with the definition of “Capitalized Lease Obligations”.

“Audrain Project” means the Chapter 100 financing transaction and agreements
related thereto assigned by affiliates of NRG Energy, Inc. (“NRG”) to and
assumed by Union Electric as a part of its purchase of a combustion turbine
generating facility located in Audrain County, Missouri (the “County”) pursuant
to which (a) Union Electric assumed a lease from the County of certain land and
improvements, including the combustion turbine generating facility, and
(b) Union Electric acquired NRG’s ownership of indebtedness issued by the County
to finance the acquisition of such property.

“Augmenting Lender” is defined in Section 2.22(a).

“Authorized Officer” of either Borrower means any of the chief executive
officer, president, chief operating officer, chief financial officer, treasurer,
assistant treasurer or vice president of such Borrower, acting singly.

“Availability Termination Date” means, as to either Borrower, the earliest of
(a) the Maturity Date, (b) the reduction of the Borrower Sublimit of such
Borrower to zero pursuant to Section 2.6(c) or termination of the obligation to
make Loans to, or issue Letters of Credit for the account of, such Borrower
pursuant to Section 8.1 and (c) the date of termination in whole of the
Aggregate Commitment and the Commitments pursuant to Section 2.6(c) or
Section 8.1.

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment at
such time minus the Aggregate Revolving Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person is the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it (including the Federal Deposit
Insurance Corporation), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
or has had any order for relief in such proceeding entered in respect

 

4



--------------------------------------------------------------------------------

thereof; provided that a Bankruptcy Event shall not result solely by virtue of
any ownership interest, or the acquisition of any ownership interest in, or the
exercise of control over, such Person or the direct or indirect parent of such
Person by a Governmental Authority so long as such ownership interest or such
exercise of control does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

“Barclays” means Barclays Bank PLC.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrowers giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the applicable LIBO Screen Rate permanently or indefinitely ceases to provide
the applicable LIBO Screen Rate; or

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the applicable LIBO Screen Rate announcing that such
administrator has ceased or will cease to provide the applicable LIBO Screen
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the applicable LIBO Screen Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable LIBO Screen Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the applicable LIBO Screen Rate, a resolution authority with
jurisdiction over the administrator for the applicable LIBO Screen Rate or a
court or an entity with similar insolvency or resolution authority over the
administrator for the applicable LIBO Screen Rate, in each case which states
that the administrator of the applicable LIBO Screen Rate has ceased or will
cease to provide the applicable LIBO Screen Rate permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide the applicable LIBO Screen
Rate; and/or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable LIBO Screen Rate announcing
that the applicable LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

6



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 3.3(b) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 3.3(b).

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“BofA” means Bank of America, N.A.

“Borrower Credit Exposure” means, with respect to either Borrower at any time,
the sum of (a) the aggregate principal amount of the Revolving Loans and the
Swingline Loans made to such Borrower and outstanding at such time and (b) the
portion of the LC Exposure at such time that is attributable to Letters of
Credit issued for the account of such Borrower.

“Borrower Sublimit” means (a) as to the Company, $500,000,000 and (b) as to the
Borrowing Subsidiary, $800,000,000, in each case as such sublimit may be reduced
from time to time pursuant to Section 2.6(c).

“Borrowers” means the Company and the Borrowing Subsidiary, and “Borrower” means
either of the foregoing.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” means a request by a Borrower for an Advance in accordance
with Section 2.3 or 2.9, as applicable, which shall be in the form of Exhibit B
or any other form approved by the Administrative Agent.

“Borrowing Subsidiary” is defined in the preamble hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan or a
LIBOR Advance, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in Dollar deposits in the London interbank market.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee, or any other agreement conveying to such Person the right to use
Property, in each case, that would be characterized as a “finance lease” in
accordance with the Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the obligations of such Person
to pay rent or other amounts under any Capitalized Lease, and, for the purposes
of this Agreement, the amount of such obligations at any time shall be the
amount thereof recognized on a balance sheet of such Person in accordance with
the Agreement Accounting Principles at such time.

 

7



--------------------------------------------------------------------------------

“Change in Control” means, in respect of each Borrower, (a) the acquisition by
any Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934) of
30% or more of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Company, (b) the Company shall cease to own,
directly or indirectly and free and clear of all Liens or other encumbrances
(except for such Liens or other encumbrances permitted by Section 6.11),
outstanding shares representing 100% of the ordinary voting power represented by
the issued and outstanding capital stock of the Borrowing Subsidiary on a fully
diluted basis, or (c) a majority of the seats (other than vacant seats) on the
board of directors of the Company shall at any time cease to be occupied by
Persons who were either (i) members of the board of directors of the Company on
the Restatement Effective Date, (ii) nominated, appointed or approved prior to
their election by a majority of the directors described in clause (i) above or a
committee or subcommittee thereof to which such power was delegated or
(iii) nominated, appointed or approved prior to their election by a majority of
the directors described in clauses (i) and/or (ii) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate permitted amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.6(c), (b) increased from time to time pursuant to Section 2.22 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 12.1. The initial amount of each Lender’s Commitment
is set forth on the Commitment Schedule, or in the Assignment and Assumption or
the Commitment Increase Amendment pursuant to which such Lender shall have
assumed or extended its Commitment, as applicable.

“Commitment Increase” is defined in Section 2.22(a).

 

8



--------------------------------------------------------------------------------

“Commitment Increase Amendment” is defined in Section 2.22(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Restatement Effective Date attached hereto and identified as such.

“Commonly Controlled Entity” means, with respect to either Borrower, any trade
or business, whether or not incorporated, which is under common control with
such Borrower or any subsidiary of such Borrower within the meaning of
Section 4001 of ERISA or that, together with such Borrower or any subsidiary of
such Borrower, is treated as a single employer under Section 414(b) or (c) of
the Code or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of either
Borrower pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 13.1, including
through any Electronic System.

“Company” is defined in the preamble hereto.

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or:

(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;

provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agents, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”

“Consolidated Net Worth” of a Person means, at any time, the consolidated total
shareholders’ equity (including any portion thereof attributable to preferred
stock, Hybrid Securities and Mandatorily Convertible Securities) of such Person
and its consolidated subsidiaries at such time, calculated on a consolidated
basis in accordance with the Agreement Accounting Principles.

 

9



--------------------------------------------------------------------------------

“Consolidated Tangible Assets” means, as to the Company, the total amount of all
assets of the Company and its consolidated subsidiaries determined on a
consolidated basis in accordance with the Agreement Accounting Principles, and,
as to the Borrowing Subsidiary, the total amount of all assets of the Borrowing
Subsidiary and its consolidated subsidiaries determined on a consolidated basis
in accordance with the Agreement Accounting Principles, in each case minus, to
the extent included in the total amount of such Borrower’s and its consolidated
subsidiaries’ total assets, the net book value of all (i) goodwill, including
the excess cost over book value of any asset, (ii) organization or experimental
expenses, (iii) unamortized debt discount and expense, (iv) patents, trademarks,
tradenames and copyrights, (v) treasury stock, (vi) Operating Lease right-of-use
assets, (vii) franchises, licenses and permits and (viii) other assets which are
deemed intangible assets under the Agreement Accounting Principles.

“Consolidated Total Capitalization” means, as to either Borrower at any time,
the sum of Funded Debt of such Borrower and the Consolidated Net Worth of such
Borrower, each calculated at such time; provided that for purposes of
calculating Consolidated Total Capitalization of either Borrower at any time,
the portion of the Consolidated Net Worth of such Borrower attributable to the
Hybrid Securities and Mandatorily Convertible Securities that may be included in
the Consolidated Total Capitalization of such Borrower calculated at such time
shall be limited to the portion thereof that does not exceed, in the aggregate,
15% of Consolidated Total Capitalization of such Borrower as so calculated.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any keep well agreement or similar agreement,
take-or-pay contract or the obligations of any such Person as general partner of
a partnership with respect to the liabilities of the partnership; provided that
the term “Contingent Obligation” shall not include the endorsement of negotiable
instruments for deposit or collection.

“Contribution Percentage” means, at any time with respect to each Borrower, the
ratio, expressed as a percentage, of such Borrower’s Borrower Sublimit to the
aggregate amount of both Borrower Sublimits at such time; provided that, if the
Commitments or all the Borrower Sublimits shall have been terminated, the
Contribution Percentages shall be determined based on the Borrower Sublimits
most recently in effect prior to such termination. As of the Restatement
Effective Date, the Contribution Percentage of each Borrower is (a) in the case
of the Borrowing Subsidiary, 61.54%, and (b) in the case of the Company, 38.46%.
The Contribution Percentage with respect to any amount owing by a Borrower shall
be determined as of the time such amount shall have become due.

“Conversion/Continuation Notice” means a request by a Borrower to convert or
continue a Revolving Advance in accordance with Section 2.10, which shall be in
the form of Exhibit C or any other form approved by the Administrative Agent.

 

10



--------------------------------------------------------------------------------

“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit hereunder (as opposed to the conversion or continuation of an Advance
that does not increase the aggregate outstanding principal amount of such
Advance).

“Credit Extension Date” means, with respect to either Borrower, the Borrowing
Date for an Advance or the date of issuance of a Letter of Credit to or for the
account of such Borrower.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means an event described in Article VII.

“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified either Borrower or any Credit Party in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding such
obligations under this Agreement cannot be satisfied) or generally under any
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent, an
Issuing Bank or the Swingline Lender, in each case acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent, such
Issuing Bank or the Swingline Lender, as applicable, of such certification in
form and substance reasonably satisfactory to it and the Administrative Agent,
(d) has become the subject of a Bankruptcy Event or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.

“Designated Charges” is defined in the definition of “Approved Cost Recovery
Bonds”.

“Disclosed Matters” means the events, actions, suits and proceedings and the
environmental matters disclosed on Schedule 4 hereto or in the Exchange Act
Documents.

“Dispose” means, in respect of any asset, to sell, lease, transfer or otherwise
dispose of such asset, and the term “Disposition” shall have a correlative
meaning.

 

11



--------------------------------------------------------------------------------

“Documentation Agent” means each of BofA and Wells Fargo.

“Dollar” and “$” mean the lawful currency of the United States of America.

“Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrowers)
that the Required Lenders have determined that Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in Section 3.3(b) are being amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including email, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

“Eligible Assignee” is defined in Section 12.1(b).

 

12



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(d) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Event” means, as to either Borrower, (a) any Reportable Event with
respect to such Borrower or any Commonly Controlled Entity of such Borrower,
(b) the failure of any Plan to comply with the minimum funding standards of
Section 412 of the Code or Section 302 of ERISA, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan of such Borrower
or any Commonly Controlled Entity of such Borrower, (d) the incurrence by such
Borrower or any Commonly Controlled Entity of such Borrower of any liability
under Title IV of ERISA with respect to the termination of any Plan of such
Borrower or any Commonly Controlled Entity of such Borrower, (e) the receipt by
such Borrower or any Commonly Controlled Entity of such Borrower from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan of such Borrower or any
Commonly Controlled Entity of such Borrower, (f) the incurrence by such Borrower
or any Commonly Controlled Entity of such Borrower of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan of
such Borrower or any Commonly Controlled Entity of such Borrower, or (g) the
receipt by such Borrower or any Commonly Controlled Entity of such Borrower of
any notice, or the receipt by any Multiemployer Plan from such Borrower or any
Commonly Controlled Entity of such Borrower of any notice, concerning the
imposition of “withdrawal liability” (as defined in Part I of Subtitle E of
Title IV of ERISA) or a determination that a Multiemployer Plan of such Borrower
or any Commonly Controlled Entity of such Borrower is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Exchange Act Documents” means (a) the Annual Reports of the Company and the
Borrowing Subsidiary to the SEC on Form 10-K for the fiscal year ended
December 31, 2018, (b) the Quarterly Reports of the Company and the Borrowing
Subsidiary to the SEC on Form 10-Q for the fiscal quarters ended March 31, 2019,
June 30, 2019 and September 30, 2019 and (c) all Current Reports of the Company
and the Borrowing Subsidiary to the SEC on Form 8-K filed from January 1, 2019,
to but excluding the Restatement Effective Date, but in each case excluding any
portion thereof under the heading “Risk Factors” or “Forward Looking Statements”
and any other statements therein that are cautionary in nature.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, a Recipient: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, such Lender’s applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by either Borrower under Section 2.19) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.5, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party to this Agreement or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.5(e) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Illinois Credit Agreement” means this agreement as in effect
immediately prior to the Restatement Effective Date.

“Existing Letter of Credit” means each letter of credit previously issued for
the account of either Borrower by any of the Issuing Banks under or pursuant to
the Existing Illinois Credit Agreement that is (a) outstanding on the
Restatement Effective Date and (b) listed on the Existing Letter of Credit
Schedule.

“Existing Letter of Credit Schedule” means the Schedule identifying each
Existing Letter of Credit attached hereto and identified as such.

“Existing Maturity Date” is defined in Section 2.20.

“Extending Lender” is defined in Section 2.20.

“Facility Fee” is defined in Section 2.6(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the Restatement
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, any applicable
intergovernmental agreements with respect to the implementation of the
foregoing, and any official interpretation thereof.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero.

 

14



--------------------------------------------------------------------------------

“First Mortgage Bonds” means bonds or other indebtedness issued (including for
pledge to secure other Indebtedness) pursuant to the IP Indenture.

“Fitch” means Fitch Ratings, Inc. and any successor to its rating agency
business.

“Former CILCO Indenture” means the Indenture of Mortgage and Deed of Trust dated
as of April 1, 1933, as heretofore supplemented and amended, between the
Borrowing Subsidiary (as successor by merger to Central Illinois Light Company,
formerly an Illinois corporation and a subsidiary of the Company) and Deutsche
Bank Trust Company Americas (f/k/a Bankers Trust Company), as Trustee, which
indenture was discharged on the Former CILCO Indenture Discharge Date.

“Former CILCO Indenture Discharge Date” means October 31, 2019.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
revolving loans and similar extensions of credit in the ordinary course of its
business.

“Funded Debt” of a Person means, at any time, without duplication, as calculated
on a consolidated basis for such Person and its consolidated subsidiaries:
(a) obligations for borrowed money; (b) obligations representing the deferred
purchase price of Property or services (other than trade payables and other
accrued liabilities incurred in the ordinary course of business that are not
overdue by more than 180 days unless being contested in good faith) if such
purchase price is (i) due more than nine months from the date of incurrence of
the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument; (c) Funded Debt of any other Person, whether or not assumed,
secured by Liens on or payable out of the proceeds of or revenues derived from
Property now or hereafter owned or acquired by such Person or its consolidated
subsidiaries; provided, however, that so long as such Person or any consolidated
subsidiary has no direct or contingent obligation in respect of such Funded Debt
(apart from Property of such Person or any such consolidated subsidiary being
subject to such Lien), the amount of such Funded Debt shall for all purposes of
this Agreement be deemed to be the lesser of (i) any contractual limit on the
maximum amount recoverable from such Lien by the holder thereof and (ii) the
fair market value of the Property that is subject to such Lien; (d) obligations
which are evidenced by notes, bonds, debentures, acceptances, or other
instruments (other than the lease obligations in respect of the Audrain Project
or the Peno Creek Project); (e) non-contingent obligations to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property; (f) Capitalized Lease
Obligations (other than the lease obligations in respect of the Audrain Project
or the Peno Creek Project); (g) Contingent Obligations for Funded Debt of any
other Person; (h) non-contingent reimbursement obligations under letters of
credit, bankers’ acceptances, surety bonds and similar instruments issued upon
the application of such Person or any consolidated subsidiary thereof or upon
which such Person or a consolidated subsidiary thereof is an account party or
for which such Person or any consolidated subsidiary thereof is in any way
liable; (i) Off-Balance Sheet Liabilities; and (j) Attributable Indebtedness
under Sale and Leaseback Transactions; provided, however, that in no event shall
any calculation of Funded Debt include deferred taxes; and provided, further,
that there shall be excluded from “Funded Debt” (1) any and all Indebtedness in
respect of which no Borrower or any of its consolidated subsidiaries

 

15



--------------------------------------------------------------------------------

(other than an SPC) has any direct liability or Contingent Obligation (or any
Lien on any of their Properties securing such Indebtedness), (2) any
Indebtedness incurred pursuant to a Permitted Securitization, (3) any
Indebtedness in respect of any Approved Cost Recovery Bonds, (4) Indebtedness
under any Hybrid Securities and Mandatorily Convertible Securities,
(5) obligations under any Rate Management Transaction or other swap, forward,
future or derivative transaction, option or similar transaction, and (6) any
obligations that under GAAP at any time would be Funded Debt or Indebtedness but
are not treated as such as a result of the application of the second and the
last sentences of Section 9.8 or the following sentence. It is acknowledged and
agreed that any indebtedness arising from the application of ASC Topic 842
Leases as it relates to Operating Leases shall not, except if constituting
Attributable Indebtedness under Sale and Leaseback Transactions, constitute
“Funded Debt” hereunder.

“GAAP” means generally accepted accounting principles as in effect in the United
States.

“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Hybrid Securities” means, on any date, any securities, other than common stock,
issued by the Company or a Hybrid Vehicle that meet the following criteria:
(a) such securities have been accorded, and as of the date of determination
continue to be accorded, “equity” credit (however denominated) by S&P, Moody’s
and Fitch and (b) such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to a date at least 91
days after the Maturity Date. As used in this definition, “mandatory redemption”
shall not include conversion of a security into common stock of the Company or
the applicable Hybrid Vehicle.

“Hybrid Vehicle” means a special purpose subsidiary directly owned by the
Company, or a trust formed by the Company, in each case for the sole purpose of
issuing Hybrid Securities and which conducts no business other than the issuance
of Hybrid Securities and activities incidental thereto.

“IBA” is defined in Section 1.3.

“Inactive Subsidiary” means any Subsidiary of a Borrower that (a) does not
conduct any business operations, (b) has assets with a total book value not in
excess of $1,000,000 and (c) does not have any Indebtedness outstanding.

“Indebtedness” of a Person means, at any time, without duplication:
(a) obligations for borrowed money; (b) obligations representing the deferred
purchase price of Property or services (other than trade payables and other
accrued liabilities incurred in the ordinary course of business that are not
overdue by more than 180 days unless being contested in good faith) if such
purchase price is (i) due more than nine months from the date of incurrence of
the obligation in respect thereof or (ii) evidenced by a note or a similar
written instrument; (c) Indebtedness of any other Person, whether or not
assumed, secured by Liens on or payable out of the proceeds of or revenues

 

16



--------------------------------------------------------------------------------

derived from Property now or hereafter owned or acquired by such Person;
provided, however, that so long as such Person has no direct or contingent
obligation in respect of such Indebtedness (apart from Property of such Person
being subject to such Lien), the amount of such Indebtedness shall for all
purposes of this Agreement be deemed to be the lesser of (i) any contractual
limit on the maximum amount recoverable from such Lien by the holder thereof and
(ii) the fair market value of the Property that is subject to such Lien;
(d) obligations which are evidenced by notes, bonds, debentures, acceptances, or
other instruments (other than the lease obligations in respect of the Audrain
Project or the Peno Creek Project); (e) obligations to purchase securities or
other Property arising out of or in connection with the sale of the same or
substantially similar securities or Property; (f) Capitalized Lease Obligations
(other than lease obligations in respect of the Audrain Project or the Peno
Creek Project); (g) Contingent Obligations with respect to Indebtedness of any
other Person; (h) reimbursement obligations under letters of credit, bankers’
acceptances, surety bonds and similar instruments issued upon the application of
such Person or upon which such Person is an account party or for which such
Person is in any way liable; (i) Off-Balance Sheet Liabilities; (j) Attributable
Indebtedness under Sale and Leaseback Transactions; (k) Net Mark-to-Market
Exposure under Rate Management Transactions; and (l) any other obligation for
borrowed money which in accordance with the Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person
(other than current accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade). It is acknowledged
and agreed that any indebtedness arising from the application of ASC Topic 842
Leases as it relates to Operating Leases shall not, except if constituting
Attributable Indebtedness under Sale and Leaseback Transactions, constitute
“Indebtedness” hereunder.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of either
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Intercompany Transfer” is defined in Section 6.10(n).

“Interest Period” means, with respect to a LIBOR Advance, a period commencing on
the date of such Advance and ending on but excluding the day that is one week
thereafter or the day that corresponds numerically to such date one, two, three
or six months (or such other period as each Lender shall have agreed)
thereafter; provided, however, that (a) if any Interest Period (other than an
Interest Period of one week) commences on the last Business Day of a calendar
month or on a day for which there is no such numerically corresponding day in
such next, second, third or sixth succeeding month (or in the last calendar unit
of such other period as each Lender shall have agreed), such Interest Period
shall end on the last Business Day of such next, second, third or sixth
succeeding month (or of such calendar unit of such other approved period),
(b) if an Interest Period would otherwise end on a day which is not a Business
Day, such Interest Period shall end on the next succeeding Business Day;
provided, however, that, other than in the case of an Interest Period of one
week, if such next succeeding Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Business Day and (c) no
Interest Period in respect of an Advance to either Borrower may end after the
then effective Availability Termination Date for such Borrower. For purposes
hereof, the date of an Advance initially shall be the date on which such Advance
is made and, thereafter, shall be the effective date of the most recent
conversion or continuation of such Loans.

 

17



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, at any time, with respect to any LIBOR Advance
for any Interest Period or the definition of the term “Alternate Base Rate”, the
rate per annum (rounded to the same number of decimal places as the LIBO Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available that is
shorter than the applicable period; and (b) the LIBO Screen Rate for the
shortest period for which the LIBO Screen Rate is available that exceeds the
applicable period, in each case, at such time; provided that if such rate shall
be less than zero, such rate shall be deemed to be zero.

“Investment” of a Person means any loan, advance, extension of credit (other
than (i) accounts receivable arising in the ordinary course of business on terms
customary in the trade and (ii) commissions, loans and advances to officers,
directors and employees in the ordinary course of business) to any other Person,
any undertaking of any Contingent Obligation in respect of any obligation of any
other Person, any contribution of capital to any other Person, or any
acquisition or ownership of any stocks, bonds, mutual fund shares, partnership
interests, notes, debentures or other securities of or issued by any other
Person.

“IP Indenture” means the General Mortgage Indenture and Deed of Trust dated as
of November 1, 1992, as heretofore or from time to time hereafter supplemented
and amended in compliance herewith and therewith, in each case, between the
Borrowing Subsidiary (as successor by merger to Illinois Power Company, formerly
an Illinois corporation and a subsidiary of the Company) and the IP Trustee.

“IP Trustee” means The Bank of New York Mellon Trust Company, N.A., as successor
to Harris Trust and Savings Bank, as Trustee, and any other successors thereto
as trustee under the IP Indenture.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means, at any time, JPMorgan, Barclays, MUFG, BofA, Wells Fargo
and each other Person that, with the consent of the Borrowers, shall have become
an Issuing Bank hereunder as provided in Section 2.4(j), each in its capacity as
an issuer of Letters of Credit hereunder. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank reasonably acceptable to the applicable Borrower, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate (it being agreed that such Issuing
Bank shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.4 with respect to such Letters of Credit).

“Issuing Bank Agreement” is defined in Section 2.4(j).

 

18



--------------------------------------------------------------------------------

“JPMorgan” means JPMorgan Chase Bank, N.A.

“LC Commitment” means, with respect to any Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.4, expressed as an
amount representing the maximum aggregate permitted amount of the LC Exposure
that may be attributable to Letters of Credit that, subject to the terms and
conditions hereof, are required to be issued by such Issuing Bank. The initial
amount of each Issuing Bank’s LC Commitment is set forth on the LC Commitment
Schedule or, in the case of any Issuing Bank that becomes an Issuing Bank
hereunder pursuant to Section 2.4(j), in its Issuing Bank Agreement. The LC
Commitment of any Issuing Bank may be increased or reduced by written agreement
between such Issuing Bank and the Borrowers, provided that a copy of such
written agreement shall have been delivered to the Administrative Agent.

“LC Commitment Schedule” means the Schedule identifying each Issuing Bank’s LC
Commitment as of the Restatement Effective Date attached hereto and identified
as such.

“LC Commitment Termination Date” means, as to each Issuing Bank, the Maturity
Date; provided that if the Maturity Date shall have been extended pursuant to
Section 2.20 but such Issuing Bank, in its capacity as a Lender, shall have been
a Non-Extending Lender, then the LC Commitment Termination Date shall, as to
such Issuing Bank, mean the Maturity Date in effect immediately prior to such
extension.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrower at such time. The LC
Exposure of any Lender (including any Lender that is an Issuing Bank) at any
time shall be its Pro Rata Share of the total LC Exposure at such time, adjusted
to give effect to any reallocation under Section 2.21 of the LC Exposures of
Defaulting Lenders in effect at such time.

“LC Participation Fee” is defined in Section 2.6(b).

“Lenders” means the financial institutions listed on the signature pages of this
Agreement and their respective successors and assigns, as well as any Person
that becomes a “Lender” hereunder pursuant to Section 2.22, in each case until
such time as such Person ceases to be a Lender hereunder. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender.

“Lending Installation” means, with respect to a Lender, the office, branch,
subsidiary or Affiliate of such Lender set forth in its Administrative
Questionnaire provided to the Administrative Agent in connection herewith or
otherwise selected by such Lender pursuant to Section 2.17.

 

19



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement and any Existing Letter of Credit, in each case, issued for the
account of either Borrower (or any of its subsidiaries to the extent permitted
hereunder).

“Leveraged Lease Sales” means sales by the Company or any Subsidiary of
investments, in existence on the date hereof, in assets leased to an
unaffiliated lessee under leveraged lease arrangements in existence on the date
hereof, including any transactions between and among the Company and/or
subsidiaries that are necessary to effect the sale of such investments to a
Person other than the Company or any of its Subsidiaries.

“LIBO Rate” means, with respect to any LIBOR Advance for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period; provided that if no LIBO
Screen Rate shall be available at such time for such Interest Period, then the
LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBOR
Advance for any Interest Period or with respect to any determination of the
Alternate Base Rate pursuant to clause (c) of the definition thereof, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for deposits
in Dollars for a period equal in length to the applicable period as displayed on
the Reuters screen page that displays such rate (currently LIBOR01 or LIBOR02)
(or, in the event such rate does not appear on a page of the Reuters screen, on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time as an
authorized information vendor for displaying such rates in its reasonable
discretion); provided that if such rate shall be less than zero, such rate shall
be deemed to be zero.

“LIBOR Advance” means an Advance that bears interest by reference to the LIBO
Rate.

“LIBOR Loan” means a Loan that bears interest by reference to the LIBO Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement, or, in the case of stock,
under any stockholders agreement, voting trust agreement or any similar
arrangement).

“Loan Documents” means this Agreement, any Commitment Increase Amendment, the
Notes, if any, issued pursuant to Section 2.14 and any other operative agreement
therein designated as being a “Loan Document” executed and delivered by either
of the Borrowers and the Administrative Agent in connection herewith or
therewith or contemplated hereby or thereby, as the same may be amended,
restated or otherwise modified and in effect from time to time.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

20



--------------------------------------------------------------------------------

“Mandatorily Convertible Securities” means, on any date, any mandatorily
convertible equity-linked securities issued by the Company or any Subsidiary
that meet the following criteria: (a) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case prior to
the date that is 91 days after the Maturity Date and (b) the claims of holders
of any such securities are subordinated to the claims of the Lenders in respect
of the Obligations of the Borrowers on terms reasonably satisfactory to the
Administrative Agent. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock of the Company or the
applicable Subsidiary.

“Material Adverse Effect” means, with respect to either Borrower, a material
adverse effect on (a) the business, Property, financial condition, operations or
results of operations of such Borrower and its subsidiaries taken as a whole,
(b) the ability of such Borrower to perform its material obligations under the
Loan Documents, or (c) the validity or enforceability of any of the Loan
Documents against such Borrower or the rights or remedies of the Administrative
Agent or the Lenders thereunder; provided that in any event none of (i) any
litigation, arbitration, governmental investigation, proceeding, case, contest,
hearing or inquiry that is a Disclosed Matter with respect to such Borrower or
(ii) the inability of such Borrower to issue commercial paper will, individually
or collectively, constitute a Material Adverse Effect with respect to such
Borrower or, insofar as they result from or relate to any other event or
condition, be taken into consideration in determining whether such other event
or condition constitutes a Material Adverse Effect with respect to such
Borrower.

“Material Indebtedness” means any Indebtedness (other than (x) any Indebtedness
incurred as part of any Permitted Securitization or any Approved Cost Recovery
Bond, (y) any Indebtedness in respect of which no Borrower or other Subsidiary
(other than an SPC or a Project Finance Subsidiary) is a direct obligor or has
any Contingent Obligations or (z) any obligations in respect of any Rate
Management Transaction or other swap, forward, future or derivative transaction,
option or similar transaction) in an outstanding principal amount of
$100,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Maturity Date” means the fifth anniversary of the Restatement Effective Date,
as such date may be extended pursuant to Section 2.20; provided that if such
date shall not be a Business Day, then the “Maturity Date” shall be the
immediately preceding Business Day.

“MNPI” means material information concerning the Borrowers or their Affiliates
or the securities of any of the foregoing that could reasonably be expected to
be material for purposes of the United States federal and state securities laws
and that has not been disseminated in a manner making it available to investors
generally, within the meaning of Regulation FD under the Securities Act of 1933
and the Securities Exchange Act of 1934.

 

21



--------------------------------------------------------------------------------

“Money Pool Agreements” means, collectively, (a) that certain Fourth Amended
Ameren Corporation System Utility Money Pool Agreement, dated as of July 31,
2015, by and among the Company, Ameren Services Company, Union Electric and the
Borrowing Subsidiary, as amended, supplemented, restated or substituted from
time to time (including the addition of any of their Affiliates as parties
thereto), (b) that certain Ameren Corporation System Amended and Restated
Non-Regulated Subsidiary Money Pool Agreement, dated as of August 31, 2015, by
and among the Company, Ameren Services Company and certain subsidiaries of the
Company excluding the Borrowing Subsidiary and Union Electric, as amended,
supplemented, restated or substituted from time to time (including the addition
of any of their Affiliates, other than the Borrowing Subsidiary and Union
Electric and their subsidiaries, as parties thereto) and (c) any similar
agreements that may be entered into by the Company and/or any of its
subsidiaries from time to time.

“Moody’s” is defined in the Pricing Schedule.

“Moody’s Rating” is defined in the Pricing Schedule.

“MUFG” means MUFG Bank, Ltd.

“Multiemployer Plan” means, with respect to a Borrower or a Commonly Controlled
Entity of such Borrower, a multiemployer plan, as defined in Section 4001(a)(3)
of ERISA, to which either is required to contribute.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in Section 2.20.

“Non-Material Subsidiary” means, with respect to either Borrower, (a) any
Inactive Subsidiary and (b) any other Subsidiary of such Borrower which does not
constitute a “significant subsidiary” under Regulation S-X promulgated by the
SEC as in effect from time to time; provided that, with respect to either
Borrower, if the combined consolidated assets or combined consolidated revenues
of all such Subsidiaries of such Borrower that are then deemed to be
Non-Material Subsidiaries pursuant to clause (b) above, when considered
together, represent (i) 15% or more, in aggregate, of the consolidated total
assets of such Borrower and its subsidiaries or (ii) 15% or more, in aggregate,
of the consolidated revenues of such Borrower and its subsidiaries, in each case
as of the end of or for the most recent fiscal year covered by annual financial
statements of such Borrower referred to in Section 5.4 or delivered pursuant to
Section 6.1 (including by the filing of such financial statements with the SEC
in accordance with the provisions of such Section),

 

22



--------------------------------------------------------------------------------

then such Borrower agrees, within 10 Business Days, by written notice to the
Administrative Agent executed by an Authorized Officer of such Borrower or an
Authorized Officer of the Company acting on behalf of such Borrower, to
designate one or more of such excluded Subsidiaries with consolidated assets or
consolidated revenues, as the case may be, at least equal to such excess, and
the Subsidiary or Subsidiaries so designated shall for all purposes of this
Agreement be deemed no longer to be Non-Material Subsidiaries with respect to
such Borrower; provided further that if since the end of such most recent fiscal
year a Borrower shall have acquired or created any Subsidiary, or transferred
material assets to a Subsidiary that prior to such transfer was a Non-Material
Subsidiary, the status of such Subsidiary under this definition shall be
determined on a pro forma basis in accordance with the provisions preceding this
further proviso as if such Subsidiary had been acquired or created, or such
assets had been transferred to such Subsidiary, on the last day of such most
recent fiscal year.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. (New York time) on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further, that if any of the aforesaid rates as
so determined would be less than zero, such rate shall be deemed to be zero.

“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.

“Obligations” means, with respect to either Borrower, all Loans, reimbursement
obligations in respect of LC Disbursements, advances, debts, liabilities,
obligations, covenants and duties owing by such Borrower to the Administrative
Agent, any Issuing Bank, any Lender, the Arrangers, any Affiliate of the
foregoing or any indemnitee under the provisions of Section 9.6 or any other
provisions of the Loan Documents, in each case of any kind or nature, present or
future, arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes all interest, charges, expenses, fees, attorneys’
fees and disbursements, paralegals’ fees (in each case whether or not allowed),
and any other sum chargeable to either Borrower under this Agreement or any
other Loan Document.

 

23



--------------------------------------------------------------------------------

“Off-Balance Sheet Liability” of a Person means the principal component of
(a) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (b) any liability under any
so-called “synthetic lease” or “tax ownership operating lease” transaction
entered into by such Person, or (c) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person but, in each case, excluding obligations under Operating
Leases and Chapter 100 financing transactions that are not the functional
equivalent of or take the place of a borrowing.

“Operating Lease” of a Person means any lease of Property by such Person as
lessee, or any other agreement conveying to such Person the right to use
Property, in each case, that would be characterized as an “operating lease” in
accordance with the Agreement Accounting Principles.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or (except in the case of a Recipient that is a Defaulting
Lender) sold or assigned pursuant to Section 2.19 an interest in any Loan,
Letter of Credit, Commitment or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate.

“Participant Register” is defined in Section 12.1(c).

“Participants” is defined in Section 12.1(c).

“Payment Date” means the last day of each March, June, September and December
and, in respect of either Borrower, the Availability Termination Date for such
Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Peno Creek Project” means the Chapter 100 financing transaction and agreements
related thereto entered into between Union Electric and the City of Bowling
Green, Missouri (the “City”) pursuant to which (a) Union Electric conveyed to
and leased from the City certain land and improvements, including four
combustion turbine generating units, and (b) the City issued indebtedness (which
was purchased by Union Electric) to finance the acquisition of such Property.

 

24



--------------------------------------------------------------------------------

“Permitted Securitization” means any sale, grant and/or contribution, or series
of related sales, grants and/or contributions, by the Borrowing Subsidiary or
any other subsidiary of the Company of Receivables to a trust, corporation or
other entity, where the purchase of such Receivables is funded or paid for in
whole or in part by the incurrence or issuance by the purchaser, grantee or any
successor entity of Indebtedness or securities that are to receive payments
from, or that represent interests in, the cash flow derived primarily from such
Receivables (provided, however, that “Indebtedness” as used in this definition
shall not include Indebtedness incurred by an SPC or another subsidiary of the
Company owed to the Company, the Borrowing Subsidiary or any other subsidiary of
the Company which (x) represents all or a portion of the purchase price or other
consideration paid by the SPC or other subsidiary of the Company for such
Receivables or interest therein, except for such Indebtedness that at the time
it is incurred is expected to be refinanced within 30 days with the proceeds of
investments by Persons that are not Affiliates of the Company in the
Indebtedness or securities of an SPC, or (y) is of a nature and amount that is
customarily owed by SPCs to sellers of Receivables in the context of true-sale
securitization transactions), where (a) any recourse, repurchase, hold harmless,
indemnity or similar obligations of the Company, the Borrowing Subsidiary or any
other subsidiary of the Company (other than any SPC that is a party to such
transaction) in respect of Receivables sold, granted or contributed, or payments
made in respect thereof are customary for transactions of this type, and do not
prevent the characterization of the transaction as a true sale under applicable
laws (including debtor relief laws), (b) any recourse, repurchase, hold
harmless, indemnity or similar obligations of any SPC in respect of Receivables
sold, granted or contributed, or payments made in respect thereof are customary
for transactions of this type and (c) such securitization transaction is, if
required by applicable law, authorized pursuant to state legislation
specifically authorizing such securitizations and, if such legislation so
requires, by an order of the Illinois Commerce Commission.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any Governmental Authority.

“Plan” means, with respect to either Borrower or a Commonly Controlled Entity of
such Borrower at a particular time, any employee benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or Section 412 of the
Code and in respect of which such Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the United States or, if The Wall Street Journal ceases
to quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate or, if such rate is no longer
quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent). Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced or
quoted as being effective.

 

25



--------------------------------------------------------------------------------

“Pro Rata Share” means, at any time, with respect to a Lender, a portion equal
to a fraction the numerator of which is such Lender’s Commitment at such time
and the denominator of which is the Aggregate Commitment at such time; provided
that for purposes of Section 2.21 when a Defaulting Lender shall exist, “Pro
Rata Share” shall mean, with respect to a Lender, the percentage of the
Aggregate Commitment (disregarding any Defaulting Lender’s Commitment) at such
time represented by such Lender’s Commitment at such time. If all the
Commitments have terminated, each Lender’s Pro Rata Share shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Project Finance Subsidiary” means any Subsidiary created for the purpose of
obtaining non-recourse (as to the Borrowers and their other subsidiaries which
are not Project Finance Subsidiaries) financing for any operating asset that is
the sole and direct obligor of Indebtedness incurred in connection with such
financing. A Subsidiary shall be deemed to be a Project Finance Subsidiary only
from and after the date on which such Subsidiary is expressly designated as a
Project Finance Subsidiary to the Administrative Agent by written notice
executed by an Authorized Officer of the Company or, if a subsidiary of the
Borrowing Subsidiary, the Borrowing Subsidiary; provided that in no event shall
the Borrowing Subsidiary be designated or deemed a Project Finance Subsidiary.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Rate Management Transaction” of a Person means any transaction linked to one or
more interest rates, foreign currencies, or equity prices (including an
agreement with respect thereto) now existing or hereafter entered by such Person
which is a rate swap, basis swap, forward rate transaction, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof.

“Rating” is defined in the Pricing Schedule.

“Receivables” means any (a) accounts receivable, (b) payment intangibles,
(c) notes receivable, (d) rights to receive future payments and related rights
of the Borrowing Subsidiary or any other subsidiary of the Company in respect of
the recovery of deferred power supply costs and/or other costs through charges
applied and invoiced to customers of the Borrowing Subsidiary or any other
subsidiary of the Company, as authorized by an order of a public utilities
commission pursuant to state legislation specifically authorizing the
securitization thereof, or (e) any interests in any of the foregoing.

“Recipient” means (a) the Administrative Agent, (b) any Lender (and any Lending
Installation with respect thereto) and (c) any Issuing Bank, as applicable.

 

26



--------------------------------------------------------------------------------

“Register” is defined in Section 12.1(b).

“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect and any successor thereto or other regulation or official
interpretation of the Board of Governors relating to reserve requirements
applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and any successor or other regulation or official interpretation of
the Board of Governors relating to the extension of credit by banks, non-banks
and non-broker lenders for the purpose of purchasing or carrying margin stocks
applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and any successor or other regulation or official interpretation of
the Board of Governors relating to the extension of credit by foreign lenders
for the purpose of purchasing or carrying margin stock (as defined therein).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued under Section 4043 of ERISA, other than those events
as to which the 30 day notice period is waived under Sections .21, .22, .23,
.26, .27 or .28 of PBGC Reg. § 4043.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Credit Exposure and the total unused amount of the Aggregate
Commitment at such time. For purposes of this definition, Revolving Credit
Exposure of the Lender that is also the Swingline Lender shall be deemed to
exclude any amount of its Swingline Exposure in excess of its Pro Rata Share of
the aggregate outstanding principal amount of the Swingline Loans, but adjusted
to give effect to any reallocation under Section 2.21 of the Swingline Exposures
of Defaulting Lenders in effect at such time, and the unused Commitment of such
Lender shall be determined on the basis of its Revolving Credit Exposure
excluding such excess amount.

“Reserve Requirement” means, with respect to a LIBOR Advance, the maximum
aggregate reserve percentage (including all basic, supplemental, marginal,
emergency and other reserves) for the Interest Period of such LIBOR Advance
established by the Board of Governors to which the Administrative Agent is
subject for Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). The Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Restatement Effective Date” means December 9, 2019.

 

27



--------------------------------------------------------------------------------

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv or,
in each case, a successor thereto.

“Revolving Advance” means an Advance comprised of Revolving Loans.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, such
Lender’s LC Exposure and such Lender’s Swingline Exposure at such time.

“Revolving Loan” means any Loan made pursuant to Section 2.1.

“S&P” is defined in the Pricing Schedule.

“S&P Rating” is defined in the Pricing Schedule.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent thereafter to lease such Property as lessee. The
amount of any Sale and Leaseback Transaction shall be deemed to equal the
Attributable Indebtedness in respect thereof.

“Sanctioned Country” means, at any time, a country or territory that is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
located, operating, organized or resident in a Sanctioned Country or that is the
subject or target of any Sanctions or (c) any Person 50% or more owned or
controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 

28



--------------------------------------------------------------------------------

“SPC” means (a) a special purpose, bankruptcy-remote Person formed for the sole
and exclusive purpose of engaging in activities in connection with the purchase,
sale and financing of Receivables in connection with and pursuant to a Permitted
Securitization, (b) any Hybrid Vehicle and (c) any special purpose entity formed
to effect any issuance of Approved Cost Recovery Bonds.

“Specified Officer” of either Borrower means any of the chief executive officer,
the president, the chief operating officer, the chief financial officer, the
treasurer or any assistant treasurer of such Borrower.

“subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its subsidiaries or by such Person and one or more of its subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Subsidiary” means, with respect to each Borrower, any subsidiary of such
Borrower; provided that, in the case of the Company, “Subsidiary” means only the
Borrowing Subsidiary and each other subsidiary of the Company (other than Union
Electric and its subsidiaries). Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of the Company.

“Substantial Portion” means, with respect to the Property of a Borrower and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of such Borrower and its subsidiaries or Property which is responsible for more
than 10% of the consolidated net sales or of the consolidated net income of such
Borrower and its subsidiaries, in each case, as would be shown in the
consolidated financial statements of such Borrower and its subsidiaries as at
the end of or for the four fiscal quarter period ending with the fiscal quarter
immediately prior to the fiscal quarter in which such determination is made (or
if financial statements have not been delivered hereunder for that fiscal
quarter which ends the four fiscal quarter period, then the financial statements
delivered hereunder for the quarter ending immediately prior to that quarter).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Pro Rata Share of the total Swingline
Exposure at such time (excluding, in the case of the Lender that is the
Swingline Lender, the portion thereof attributable to the Swingline Loans
outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.21 of the Swingline Exposure of Defaulting
Lenders in effect at such time, and (b) in the case of the Lender that is the
Swingline Lender, the total Swingline Exposure at such time less any portion
thereof with respect to which the other Lenders shall have funded their
participations in the Swingline Loans.

“Swingline Lender” means JPMorgan, in its capacity as a lender of Swingline
Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.3.

 

29



--------------------------------------------------------------------------------

“Syndication Agent” means each of Barclays and MUFG.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Type” means, with respect to any Advance or Loan, its nature as an ABR Advance
or ABR Loan or a LIBOR Advance or LIBOR Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Union Electric” means Union Electric Company (d/b/a Ameren Missouri), a
Missouri corporation and a subsidiary of the Company.

“Union Electric Credit Agreement” means the Amended and Restated Credit
Agreement to be entered on or about the date hereof among the Company, Union
Electric, the lenders party thereto and JPMorgan, as administrative agent.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.5(e)(ii)(B)(3).

“Wells Fargo” means Wells Fargo Bank, National Association.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word

 

30



--------------------------------------------------------------------------------

“will” shall be construed to have the same meaning and effect as the word
“shall”. The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as including all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply). Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) references herein to “the date hereof” or “the date of
this Agreement” shall be deemed to refer to the Restatement Effective Date and
(f) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

1.3. Interest Rates; LIBOR Notification. The interest rate on LIBOR Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBOR
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 3.3(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 3.3, of any change to the reference rate upon which the interest rate
on LIBOR Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (a) any such alternative, successor or
replacement rate implemented pursuant to Section 3.3(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(b) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 3.3(b)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

 

31



--------------------------------------------------------------------------------

1.4. Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized and acquired
on the first date of its existence by the holders of its equity interests at
such time.

ARTICLE II

THE CREDITS

2.1. Commitment. Subject to the terms and conditions set forth in this
Agreement, each Lender severally and not jointly agrees to make Revolving Loans
in Dollars to each Borrower from time to time from and including the Restatement
Effective Date and prior to the Availability Termination Date for such Borrower;
provided that, after giving effect thereto and to any repayments of outstanding
Obligations made with proceeds of such Revolving Loans, (a) the Aggregate
Revolving Credit Exposure shall not exceed the Aggregate Commitment, (b) the
Revolving Credit Exposure of any Lender shall not exceed its Commitment and
(c) the Borrower Credit Exposure of the Borrower requesting such Revolving Loan
shall not exceed the Borrower Sublimit of such Borrower. Each Revolving Loan
hereunder shall be made as part of a Revolving Advance consisting of Revolving
Loans made by the Lenders ratably in accordance with their Pro Rata Shares of
the Aggregate Commitment. Subject to the terms and conditions of this Agreement,
each Borrower may, severally and not jointly with the other Borrower, borrow,
repay and reborrow Revolving Loans at any time prior to the Availability
Termination Date for such Borrower. The commitment of each Lender to lend to a
Borrower hereunder shall automatically terminate on the Availability Termination
Date for such Borrower.

2.2. Required Payments. Each Borrower, severally and not jointly with the other
Borrower, hereby unconditionally promises to pay (a) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of the Availability Termination Date for such Borrower and the date that
is 30 days after such Swingline Loan is made; provided that on each date that a
Revolving Loan is made to such Borrower, such Borrower shall repay all Swingline
Loans made to such Borrower then outstanding, and (b) to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan made by such Lender to such Borrower, (i) in the case of the
Company, on the Availability Termination Date for the Company and (ii) in the
case of the Borrowing Subsidiary, on the earlier of the Availability Termination
Date for the Borrowing Subsidiary and (without limiting its ability to reborrow
hereunder in accordance with the other terms of this Agreement, including to
refinance such Revolving Loans) the date 364 days after the date such Revolving
Loan is made.

 

32



--------------------------------------------------------------------------------

2.3. Swingline Loans. (a) Subject to the terms and conditions set forth in this
Agreement, the Swingline Lender agrees to make Swingline Loans in Dollars to
each Borrower from time to time from and including the Restatement Effective
Date and prior to the Availability Termination Date for such Borrower, provided
that after giving effect thereto and to any repayments of outstanding
Obligations made with proceeds of such Swingline Loans, (i) the aggregate
principal amount of the Swingline Loans made to such Borrower and then
outstanding shall not exceed $50,000,000, (ii) the Aggregate Revolving Credit
Exposure shall not exceed the Aggregate Commitment, (iii) the Revolving Credit
Exposure of any Lender shall not exceed its Commitment; provided that solely for
purposes of this clause (iii), if the Commitment of the Lender that is the
Swingline Lender is less than $50,000,000, such Commitment shall be deemed to be
$50,000,000, (iv) the Borrower Credit Exposure of the Borrower requesting such
Swingline Loan shall not exceed the Borrower Sublimit of such Borrower and
(v) in the event the Maturity Date shall have been extended pursuant to
Section 2.20, the sum of the LC Exposure attributable to Letters of Credit
expiring after any Existing Maturity Date (other than any portion thereof that
shall have been cash collateralized in accordance with Section 2.4(i)) and the
Swingline Exposure attributable to Swingline Loans maturing after such Existing
Maturity Date shall not exceed the sum of the Commitments that shall have been
extended pursuant to such extension; provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Subject to the terms and conditions of this Agreement, each Borrower may,
severally and not jointly with the other Borrower, borrow, repay and reborrow
Swingline Loans made to it at any time prior to the Availability Termination
Date for such Borrower. The obligation of the Swingline Lender to make Swingline
Loans to a Borrower hereunder shall automatically terminate on the Availability
Termination Date for such Borrower.

(b) To request a Swingline Loan, the applicable Borrower shall submit to the
Swingline Lender, with a copy to the Administrative Agent, a completed Borrowing
Notice signed by an Authorized Officer of such Borrower, not later than 3:00
p.m. (New York time) on the day of the proposed Swingline Loan. Each such
Borrowing Notice shall be irrevocable and shall specify (i) the Borrower
requesting such Swingline Loan, (ii) the Borrowing Date, which shall be a
Business Day, of such Swingline Loan, (iii) the amount of such Swingline Loan
and (iv) the location and number of the account of the applicable Borrower to
which funds are to be disbursed or, in the case of any Swingline Loan requested
to finance the reimbursement of an LC Disbursement as provided in
Section 2.4(e), the identity of the Issuing Bank that has made such LC
Disbursement. The Administrative Agent will promptly advise the Swingline Lender
of any such notice received from a Borrower. The Swingline Lender shall make
each Swingline Loan to be made by it hereunder available to the applicable
Borrower by means of a wire transfer to the account specified in such Borrowing
Notice or to the applicable Issuing Bank, as the case may be, by 4:00 p.m. (New
York City time) on the requested date of such Swingline Loan.

(c) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon (New York time) on any Business Day, require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate
principal amount of the Swingline Loans in which the Lenders will be required to
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s Pro
Rata Share of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees to pay, promptly upon receipt of notice as provided above
(and in any event, if such notice is received by

 

33



--------------------------------------------------------------------------------

12:00 noon (New York City time) on a Business Day, no later than 5:00 p.m. (New
York City time) on such Business Day, and if received after 12:00 noon (New York
City time) on a Business Day, no later than 10:00 a.m. (New York City time) on
the immediately succeeding Business Day), to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Pro Rata Share of such Swingline
Loan or Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Unmatured Default or
any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that, in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representation and warranty of the
applicable Borrower deemed made pursuant to Section 4.2. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds in the same manner as provided in Section 2.9 with respect to
Revolving Loans made by such Lender (and Section 2.9 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the applicable Borrower of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the
applicable Borrower (or other party on behalf of the applicable Borrower) in
respect of a Swingline Loan after receipt by the Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to the Swingline Lender,
as their interests may appear; provided that any such payment so remitted shall
be repaid to the Swingline Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the applicable
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to repay such Swingline Loan.

2.4. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, (i) each
Issuing Bank agrees to issue, upon request of the Borrowing Subsidiary, Letters
of Credit for the Borrowing Subsidiary’s own account or jointly for its own
account and the account of any of its subsidiaries and (ii) each Issuing Bank
agrees to issue, upon request of the Company, Letters of Credit for the
Company’s own account or jointly for its own account and the account of any of
its subsidiaries, other than the Borrowing Subsidiary and Union Electric, in
each case denominated in Dollars and in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time prior to the earlier
of the Availability Termination Date for such Borrower and the LC Commitment
Termination Date for such Issuing Bank. The issuance, amendment and extension of
Letters of Credit by any Issuing Bank shall be subject to its customary
procedures therefor. Each Existing Letter of Credit shall be deemed, for all
purposes of this Agreement (including paragraphs (d) and (e) of this Section),
to be, and shall constitute, a Letter of Credit issued

 

34



--------------------------------------------------------------------------------

hereunder for the account of the applicable Borrower thereunder. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by a Borrower or any of its subsidiaries to, or entered into
by a Borrower or any of its subsidiaries with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control. The
Borrowing Subsidiary, in the case of clause (i) above, and the Company, in the
case of clause (ii) above, unconditionally and irrevocably agrees that, in
connection with any Letter of Credit referred to in the applicable clause (and
notwithstanding that such Letter of Credit is issued for the joint account of
any of its subsidiaries and states that such subsidiary is the “account party”,
“applicant”, “customer”, “instructing party” or the like of or for such Letter
of Credit, and without derogating from any rights of the applicable Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such
subsidiary in respect of such Letter of Credit), it will be fully responsible
for the reimbursement of LC Disbursements, the payment of interest thereon and
the payment of LC Participation Fees and other fees due under Section 2.6(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrowing Subsidiary and the Company each hereby irrevocably
waiving any defenses that might otherwise be available to it as a guarantor or
surety of the obligations of any of its subsidiaries that shall be a joint
account party with it in respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment or Extension; Certain Conditions. To request
the issuance of a Letter of Credit (or the amendment or extension of an
outstanding Letter of Credit (other than an automatic extension permitted under
paragraph (c) of this Section)), the applicable Borrower shall hand deliver or
transmit by facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment or extension) a notice requesting the issuance of a Letter
of Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the account party or account parties with respect to such Letter of Credit, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend or extend such Letter of Credit, together, in the
case of a request for an issuance of a Letter of Credit, with draft language for
such Letter of Credit reasonably acceptable to the applicable Issuing Bank. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended or extended only if (and upon issuance, amendment or extension
of each Letter of Credit, the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment or extension,
(i) the Aggregate Revolving Credit Exposure will not exceed the Aggregate
Commitment, (ii) the Revolving Credit Exposure of any Lender will not exceed its
Commitment, (iii) the Borrower Credit Exposure of the Borrower requesting such
Letter of Credit will not exceed the Borrower Sublimit of such Borrower,
(iv) the portion of the LC Exposure attributable to Letters of Credit issued by
the applicable Issuing Bank will not, unless such Issuing Bank shall so agree,
exceed the LC Commitment of such Issuing Bank, (v) the LC Exposure will not
exceed $275,000,000 and (vi) in the event the Maturity Date shall have been
extended pursuant to Section 2.20, the sum of the LC Exposure attributable to
Letters of Credit expiring after any Existing Maturity Date (other than any
portion thereof that

 

35



--------------------------------------------------------------------------------

shall have been cash collateralized in accordance with paragraph (i) of this
Section) and the Swingline Exposure attributable to Swingline Loans maturing
after such Existing Maturity Date shall not exceed the sum of the Commitments
that shall have been extended pursuant to such extension. Notwithstanding the
foregoing, no Issuing Bank shall be required to (A) issue, amend or extend any
Letter of Credit (w) other than in Dollars, (x) if any order, judgment or decree
of any Governmental Authority shall enjoin or restrain, or by its terms purport
to enjoin or restrain, such Issuing Bank from issuing, amending or extending
such Letter of Credit, (y) if any applicable law or any order, request or
directive (whether or not having the force of law) of any Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit, or request that such
Issuing Bank refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or impose upon such Issuing Bank any restriction,
reserve or capital requirement with respect to such Letter of Credit not in
effect on the Restatement Effective Date for which such Issuing Bank is not
otherwise compensated (or assured to its satisfaction that it will be
compensated) hereunder or any unreimbursed loss, cost or expense not applicable
to such Issuing Bank on the Restatement Effective Date, which such Issuing Bank
deems in good faith to be material to it and for which such Issuing Bank is not
otherwise compensated (or assured to its satisfaction that it will be
compensated) hereunder, or (z) if, for Letters of Credit to be issued jointly
for the account of either Borrower and any of its subsidiaries in accordance
with Section 2.4(a), the applicable Issuing Bank has not received documentation
that it shall have reasonably requested in order to comply with its obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation, with respect to such subsidiaries, (B) issue any Letter of Credit
that is a commercial letter of credit (as opposed to a standby letter of credit)
if such Issuing Bank shall have advised the applicable Borrower that it is
unable or not approved to do so, (C) in the case of any Letter of Credit
containing an automatic extension provision, permit the extension of such Letter
of Credit if (x) such Issuing Bank would have no obligation, at such time, to
issue such Letter of Credit under the terms hereof and (y) the Issuing Bank
gives notice of the non-extension thereof to the applicable Borrower and the
beneficiary prior to the last date on which, under and pursuant to the terms of
such Letter of Credit, such notice will be effective to prevent such renewal or
(D) in the case of any amendment or extension (other than pursuant to automatic
extension provisions) of any Letter of Credit, if such Issuing Bank would have
no obligation, at such time, to issue such Letter of Credit under the terms
hereof. If the Required Lenders notify the Issuing Banks that a Default or an
Unmatured Default exists with respect to a requesting Borrower and instruct the
Issuing Banks to suspend the issuance, amendment or extension of Letters of
Credit for the account of such Borrower, no Issuing Bank shall issue, amend or
extend (in the case of an automatic extension, only if such notice and
instruction is received by the applicable Issuing Bank at least two Business
Days prior to the date by which notice of non-extension must be given by such
Issuing Bank) any Letter of Credit for the account of such Borrower without the
consent of the Required Lenders until such notice is withdrawn by the Required
Lenders (and each Lender that shall have delivered such notice agrees promptly
to withdraw it at such time as no Default or Unmatured Default exists).

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any extension thereof, one
year after such extension) and (ii) the date that is five Business Days prior to
the LC Commitment Termination Date for the applicable Issuing Bank; provided
that any Letter of Credit may contain customary automatic extension provisions
agreed

 

36



--------------------------------------------------------------------------------

upon by the applicable Borrower and the applicable Issuing Bank pursuant to
which the expiration date of such Letter of Credit shall automatically be
extended for a period of up to 12 months (but not to a date later than the date
that is five Business Days prior to the LC Commitment Termination Date for such
Issuing Bank, unless otherwise permitted pursuant to the immediately succeeding
proviso), subject to a right on the part of such Issuing Bank to prevent any
such extension from occurring by giving notice to the beneficiary in advance of
any such extension; provided further that, with the prior consent of the
applicable Issuing Bank, a Letter of Credit may be issued or extended with an
expiration date beyond the fifth Business Day prior to the LC Commitment
Termination Date for such Issuing Bank, in which case the applicable Borrower
shall deposit, on or prior to the date that is 90 days prior to the LC
Commitment Termination Date for such Issuing Bank, in an account with such
Issuing Bank, for the benefit of the Lenders and such Issuing Bank, as cash
collateral pursuant to documentation reasonably satisfactory to the
Administrative Agent and such Issuing Bank, an amount in cash equal to 101% of
the aggregate amount of all outstanding Letters of Credit issued for its account
by such Issuing Bank that have an expiration date later than the fifth Business
Day prior to the LC Commitment Termination Date for such Issuing Bank.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Pro Rata
Share of the aggregate amount available to be drawn under such Letter of Credit.
In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Pro Rata Share of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the applicable Borrower for any
reason. Each Lender acknowledges and agrees that (i) its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment or extension of any Letter of Credit, the
occurrence and continuance of a Default or an Unmatured Default, any reduction
or termination of the Commitments or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of the ISP) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments and
(ii) each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender further acknowledges and agrees that, in
issuing, amending or extending any Letter of Credit, the applicable Issuing Bank
shall be entitled to rely, and shall not incur any liability for relying, upon
the representation and warranty of the applicable Borrower deemed made pursuant
to Section 4.2.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower for the account of which such Letter of
Credit was issued, severally and not jointly with the other Borrower, shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon (New York time) on the
date that such LC Disbursement is made, if such Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m. (New York time) on such date,
or, if such notice has not been received by such Borrower prior to such time on
such date, then not later than

 

37



--------------------------------------------------------------------------------

12:00 noon (New York time), on (i) the Business Day on which such Borrower
receives such notice, if such notice is received prior to 10:00 a.m. (New York
time) on the day of receipt, or (ii) the Business Day immediately following the
day on which such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $1,000,000, such Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.1 or 2.3 that
such payment be financed with an ABR Advance or a Swingline Loan to such
Borrower in an equivalent amount and, to the extent so financed, such Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Advance or Swingline Loan. If such Borrower fails to make such
payment when due, the applicable Issuing Bank shall give prompt notice and
details thereof to the Administrative Agent, whereupon the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from such Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Pro Rata Share of the payment then due from such
Borrower, in the same manner as provided in Section 2.9 with respect to Loans
made by such Lender (and Section 2.9 shall apply, mutatis mutandis, to the
payment obligations of the Lenders under this paragraph), and the Administrative
Agent shall promptly pay to such Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from such Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to such Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse an Issuing
Bank for any LC Disbursement (other than the funding of an ABR Advance or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve such Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section in respect of Letters
of Credit issued for its account shall be several and not joint with the other
Borrower, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of the ISP)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the Commitments or (v) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower’s obligations
hereunder. None of the Administrative Agent, the Lenders or the Issuing Banks,
or any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other

 

38



--------------------------------------------------------------------------------

communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms, any error in translation or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to release or excuse an Issuing Bank from liability to a
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank’s wrongful honor or rejection of
any drawing under such Letter of Credit to the extent arising out of the Issuing
Bank’s gross negligence, bad faith or willful misconduct (as finally determined
by a court of competent jurisdiction). In furtherance of the foregoing and
without limiting the generality thereof, but subject to any non-waivable
provisions of the laws and/or other rules to which a Letter of Credit is
subject, the parties agree that, with respect to documents presented which
appear on their face to be in substantial compliance with the terms of a Letter
of Credit, an Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank that is the issuer of such Letter
of Credit shall, within the time allowed by applicable law or the specific terms
of such Letter of Credit following its receipt thereof, examine all documents
purporting to represent a demand for payment under a Letter of Credit. Such
Issuing Bank shall promptly notify the Administrative Agent and the applicable
Borrower by telephone, fax or email (and, in the case of telephonic notice,
promptly confirmed by fax or email) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve such
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement in
respect of any Letter of Credit, then, unless the Borrower for the account of
which such Letter of Credit was issued shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date on which such LC
Disbursement is made to but excluding the date on which such Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Advances made
to such Borrower; provided that, if such Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of such Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the applicable Borrower reimburses the applicable LC
Disbursement in full.

(i) Cash Collateralization. If (i) a Default under Section 7.2 with respect to a
Borrower shall occur and be continuing or (ii) any other Default with respect to
a Borrower shall occur and be continuing and the Required Lenders shall have
terminated the Commitments insofar as they are available to such Borrower or
accelerated the maturity of any Loans of such Borrower, in either

 

39



--------------------------------------------------------------------------------

case as a result of such Default (and unless and until any such termination or
acceleration has been rescinded), then on the Business Day that such Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposures
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, such Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to 101% of the
portion of the LC Exposure as of such date attributable to Letters of Credit
issued for the account of such Borrower; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Default with respect to such Borrower described in
Section 7.6 or 7.7. The Borrowers shall also deposit cash collateral in
accordance with this paragraph as and to the extent required by Section 2.21.
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Obligations of the applicable Borrower under
this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made only if and to the extent requested by the applicable Borrower and
then only at the option and sole discretion of the Administrative Agent, and all
at such Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for LC Disbursements under outstanding Letters of
Credit issued for the account of the applicable Borrower for which it has not
been reimbursed, together with related fees, costs and customary processing
charges and, to the extent not so applied and subject to the return thereof
required as set forth below, shall be held for the satisfaction of future
reimbursement obligations under Letters of Credit issued for the account of such
Borrower or, if the maturity of the Loans has been accelerated (but subject to
(x) the consent of such Lenders with LC Exposures representing greater than 50%
of the total LC Exposure and (y) in the case of any such application at a time
when any Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other Obligations of such Borrower under this Agreement. If
either Borrower is required to provide an amount of cash collateral hereunder as
a result of the occurrence of any event specified in clause (i) or (ii) above
with respect to such Borrower, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Defaults with respect to such Borrower have been cured or waived and, if
Loans or other Obligations (other than any unasserted contingent indemnity
claims) of such Borrower have been accelerated, all such Loans and other
Obligations of such Borrower have been repaid (or such acceleration has been
rescinded). If either Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.21, such amount (to the extent not
applied as aforesaid), shall be returned to such Borrower as provided in such
Section. If at any time the cash collateral of either Borrower shall exceed 101%
of such portion of the LC Exposure as of such date attributable to Letters of
Credit issued for the account of such Borrower, the Administrative Agent shall
apply such excess funds to the payment of such Borrower’s outstanding
Obligations (other than contingent Obligations in respect of Letters of Credit
that are fully collateralized and unasserted contingent indemnification claims)
or (x) if no such Obligations are then due and owing and no Default with respect
to such Borrower shall exist, shall release such excess funds to such

 

40



--------------------------------------------------------------------------------

Borrower or (y) if no such Obligations are outstanding (other than contingent
Obligations in respect of Letters of Credit which are fully collateralized and
unasserted contingent indemnification claims), such excess amount shall be
released to such Borrower notwithstanding the existence of a Default in respect
of such Borrower.

(j) Designation of Additional Issuing Banks; Termination of Appointment of
Issuing Banks. From time to time, the Borrowers may, by notice to the
Administrative Agent and the Lenders, designate as additional Issuing Banks one
or more Lenders that agree to serve in such capacity as provided below. The
acceptance by a Lender of any appointment as an Issuing Bank hereunder shall be
evidenced by an agreement (an “Issuing Bank Agreement”), which shall be in a
form satisfactory to the Borrowers and the Administrative Agent, shall set forth
the LC Commitment of such Lender and shall be executed by such Lender, the
Borrowers and the Administrative Agent and, from and after the effective date of
such agreement, (i) such Lender shall have all the rights and obligations of an
Issuing Bank under this Agreement and the other Loan Documents and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.
If the Maturity Date shall be extended beyond the LC Commitment Termination Date
of any Issuing Bank that is a Non-Extending Lender, the appointment of such
Issuing Bank shall be terminated effective as of the Existing Maturity Date, at
which time the Borrowers shall pay any unpaid fees accrued for the account of
the terminated Issuing Bank pursuant to Section 2.6(b). Notwithstanding the
effectiveness of any such termination, the terminated Issuing Bank shall remain
a party hereto and shall continue to have all rights as an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
termination, but shall not issue, amend or extend any Letters of Credit.

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent, upon the reasonable request of the Administrative
Agent, periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions and amendments, all
expirations and cancelations and all disbursements and reimbursements.

(l) LC Exposure Determination. For all purposes of this Agreement, (i) the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination, and (ii) if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Article 29(a) of the
Uniform Customs and Practice for Documentary Credits, International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the applicable time) or Rule 3.13 or Rule 3.14 of the ISP or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the applicable Borrower and each Lender hereunder shall remain in full force
and effect until the Issuing Banks and the Lenders shall have no further
obligations to make any payments or disbursements under any circumstances with
respect to any Letter of Credit.

 

41



--------------------------------------------------------------------------------

2.5. Types of Advances. Revolving Advances may be ABR Advances or LIBOR
Advances, or a combination thereof, selected by the applicable Borrower in
accordance with Sections 2.9 and 2.10. Swingline Loans may only be ABR Loans.

2.6. Facility Fee; Letter of Credit Fees; Reductions in Aggregate Commitment and
Borrower Sublimits.

(a) Facility Fee. Subject to Section 2.21, each Borrower agrees, severally and
not jointly with the other Borrower, to pay to the Administrative Agent for the
account of each Lender a facility fee (the “Facility Fee”) at a per annum rate
equal to such Borrower’s Applicable Fee Rate on its Contribution Percentage of
the amount of such Lender’s Commitment (whether used or unused) from and
including the Restatement Effective Date to and including the Availability
Termination Date for such Borrower, payable quarterly in arrears on each Payment
Date, commencing on the first Payment Date to occur after the Restatement
Effective Date; provided, that if any Lender continues to have Revolving Credit
Exposure attributable to such Borrower hereunder after the Availability
Termination Date for such Borrower (excluding any such Revolving Credit Exposure
in respect of LC Exposure which is cash collateralized hereunder), then the
Facility Fee shall continue to accrue on the aggregate principal amount of such
Revolving Credit Exposure until such Lender ceases to have any such Revolving
Credit Exposure, and shall be payable on demand.

(b) Letter of Credit Fees. Each Borrower agrees, severally and not jointly with
the other Borrower, to pay (i) to the Administrative Agent for the account of
each Lender a participation fee with respect to its participations in Letters of
Credit issued for the account of such Borrower (the “LC Participation Fee”),
which shall accrue at a per annum rate equal to such Borrower’s Applicable Fee
Rate on the average daily amount of that portion of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
attributable to Letters of Credit issued for the account of such Borrower during
the period from and including the Restatement Effective Date to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any such LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate or rates per annum
separately agreed upon between such Borrower and such Issuing Bank on the
average daily amount of the LC Exposure attributable to Letters of Credit issued
by such Issuing Bank for the account of such Borrower (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Restatement Effective Date to but excluding the later of the
date of termination of such Issuing Bank’s LC Commitment and the date on which
there ceases to be any such LC Exposure attributable to Letters of Credit issued
by such Issuing Bank for such Borrower, as well as each Issuing Bank’s standard
fees with respect to the issuance, amendment or extension of any Letter of
Credit issued by such Issuing Bank for the account of such Borrower or
processing of drawings thereunder. LC Participation Fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Restatement
Effective Date; provided that all such fees accrued for the account of such

 

42



--------------------------------------------------------------------------------

Borrower shall be payable on the Availability Termination Date for such Borrower
and any such fees accruing after the Availability Termination Date for such
Borrower shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable promptly upon receipt of an invoice
therefor in reasonable detail.

(c) Termination of and Reductions in Aggregate Commitment and Borrower
Sublimits. Unless previously terminated, the Commitments will automatically
terminate on the Maturity Date. The Company (on behalf of itself and the
Borrowing Subsidiary) may permanently reduce (subject to its right pursuant to
Section 2.22 to subsequently increase) the Aggregate Commitment (with or without
reducing either Borrower’s Sublimit), and (without limiting the foregoing) the
Borrowing Subsidiary or the Company, as applicable, may permanently reduce its
Borrower Sublimit (with or without reducing the Aggregate Commitment), in each
case, in whole or in part and without penalty or premium, in integral multiples
of $5,000,000, upon at least three Business Days’ written notice to the
Administrative Agent, which notice shall specify, as applicable, (i) the
aggregate amount of any such reduction and/or (ii) the individual amount by
which the applicable Borrower Sublimit shall be reduced; provided, however, that
(A) the amount of the Aggregate Commitment may not be reduced below the
Aggregate Revolving Credit Exposure and (B) the Borrower Sublimit of either
Borrower may not be reduced below the Borrower Credit Exposure of such Borrower,
in each case, giving effect to any prepayment to be made on such date. Any
reduction of the Aggregate Commitment under this paragraph (other than the first
sentence hereof) shall reduce ratably the Commitments of all the Lenders.

2.7. Minimum Amount of Each Advance. Each LIBOR Advance shall be in the minimum
amount of $5,000,000 (and in a multiple of $1,000,000 if in excess thereof), and
each ABR Advance (including each Swingline Loan) shall be in the minimum amount
of $5,000,000 (and in a multiple of $1,000,000 if in excess thereof); provided,
however, that (i) any ABR Advance (including any Swingline Loan) to a Borrower
may be in the amount that is required to finance the reimbursement by such
Borrower of an LC Disbursement as contemplated by Section 2.4(e) and (ii) any
ABR Advance to a Borrower may be in the amount equal to the lesser of the
Available Aggregate Commitment and the amount by which the Borrower Sublimit of
such Borrower exceeds the Borrower Credit Exposure of such Borrower.

2.8. Optional Principal Payments. Each Borrower may from time to time pay,
without penalty or premium, all outstanding ABR Revolving Advances of such
Borrower, or any portion of such outstanding ABR Revolving Advances in a minimum
aggregate amount of $5,000,000 or any integral multiple of $1,000,000 in excess
thereof, upon at least one Business Day’s prior notice to the Administrative
Agent. Each Borrower may from time to time pay, without penalty or premium, all
outstanding Swingline Loans of such Borrower, or any portion of such outstanding
Swingline Loans in a minimum aggregate amount of $1,000,000 or any integral
multiple of $1,000,000 in excess thereof, upon at least one Business Day’s prior
notice to the Swingline Lender and the Administrative Agent. Each Borrower may
from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.4 but without penalty or premium, all outstanding
LIBOR Advances of such Borrower, or any portion of such outstanding LIBOR
Advances in a minimum aggregate amount of $5,000,000 or any integral multiple of
$1,000,000 in excess thereof, upon at least three Business Days’ prior notice to
the Administrative Agent. Any optional payment of any Revolving Advance under
this Section shall be applied ratably to the Revolving Loans of all the Lenders
comprising such Revolving Advance. Failure to make any optional payment of
Advances under this Section on the date specified by the applicable Borrower to
the Administrative Agent or, if applicable, the Swingline Lender shall not
constitute a Default.

 

43



--------------------------------------------------------------------------------

2.9. Method of Selecting Types and Interest Periods for New Revolving Advances;
Funding of Loans. The applicable Borrower shall select the Type of each
Revolving Advance and, in the case of each LIBOR Advance, the Interest Period
applicable thereto; provided that there shall be no more than five Interest
Periods in effect with respect to all of the Revolving Loans of any single
Borrower at any time, unless such limit has been waived by the Administrative
Agent in its sole discretion. To request a Revolving Advance, the applicable
Borrower shall submit to the Administrative Agent a completed Borrowing Notice
signed by an Authorized Officer of such Borrower not later than 1:00 p.m. (New
York time) on the Borrowing Date of each ABR Advance or on the third Business
Day before the Borrowing Date for each LIBOR Advance. Each such Borrowing Notice
shall be irrevocable and shall specify:

 

  (i)

the Borrower requesting such Advance,

 

  (ii)

the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (iii)

the aggregate amount of such Advance,

 

  (iv)

the Type of Advance selected,

 

  (v)

in the case of each LIBOR Advance, the Interest Period applicable thereto, and

 

  (vi)

the location and number of the account of the applicable Borrower to which funds
are to be disbursed or, in the case of an ABR Advance requested to finance the
reimbursement of an LC Disbursement as provided in Section 2.4(e), the identity
of the Issuing Bank that has made such LC Disbursement.

The Administrative Agent shall provide written notice to each Lender of each
request for borrowing under this Section 2.9 by 2:00 p.m. (New York time) on the
Borrowing Date for each ABR Advance or on the third Business Day prior to the
Borrowing Date for each LIBOR Advance, as applicable. Not later than 3:00 p.m.
(New York time) on each Borrowing Date, each Lender shall make available its
Revolving Loan or Revolving Loans in immediately available funds at such account
of the Administrative Agent as the Administrative Agent shall have most recently
specified for such purpose by notice to the Lenders. The Administrative Agent
will promptly make the funds so received from the Lenders available to such
Borrower by remitting such funds to an account of such Borrower designated by
such Borrower in the applicable Borrowing Notice; provided that ABR Advances
made to refinance the reimbursement of an LC Disbursement as provided in
Section 2.4(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank specified by such Borrower in the applicable Borrowing Notice.

2.10. Conversion and Continuation of Outstanding Revolving Advances; No
Conversion or Continuation of LIBOR Advances After Default. ABR Advances shall
continue as ABR Advances unless and until such ABR Advances are converted into
LIBOR Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each LIBOR Advance shall

 

44



--------------------------------------------------------------------------------

continue as a LIBOR Advance until the end of the then applicable Interest Period
therefor, at which time such LIBOR Advance shall be automatically converted into
a LIBOR Advance with an Interest Period of one month (unless such conversion
would otherwise be prohibited hereunder, in which case such LIBOR Advance shall
be converted into an ABR Advance) unless (x) such LIBOR Advance is or was repaid
in accordance with Section 2.8 or (y) the applicable Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice requesting that, at
the end of such Interest Period, such LIBOR Advance either continue as a LIBOR
Advance for the same or another Interest Period or be converted to an ABR
Advance. Subject to the terms of Section 2.7, a Borrower may elect from time to
time to convert all or any part of an Advance of any Type into any other Type or
Types of Advances; provided that any conversion of any LIBOR Advance shall be
made on, and only on, the last day of the Interest Period applicable thereto.
Notwithstanding anything to the contrary contained in this Section 2.10, during
the continuance of a Default with respect to a Borrower, the Administrative
Agent may (or shall at the direction of the Required Lenders), by notice to such
Borrower, declare that no Advance of such Borrower may be made, converted or
continued as a LIBOR Advance; provided that no such notice shall be required in
the case of a Default with respect to a Borrower described in Section 7.6 or
7.7, and during the continuance of such Default no Advance of such Borrower may
be made, converted or continued as a LIBOR Advance. To request any conversion of
an ABR Advance to a LIBOR Advance, continuation of a LIBOR Advance or conversion
of a LIBOR Advance to an ABR Advance, the applicable Borrower shall submit to
the Administrative Agent a completed Conversion/Continuation Notice signed by an
Authorized Officer of such Borrower not later than 1:00 p.m. (New York time) at
least three Business Days prior to the date of the requested conversion or
continuation. Each Conversion/Continuation Notice shall be irrevocable and shall
specify:

 

  (i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii)

the aggregate amount and Type of the Revolving Advance to be converted or
continued, and

 

  (iii)

the amount of the Revolving Advance to be converted into or continued as a LIBOR
Advance and the duration of the Interest Period applicable thereto.

This Section 2.10 shall not apply to Swingline Loans, which may not be converted
or continued.

2.11. Interest Rates, etc. Each ABR Advance (including each Swingline Loan)
shall bear interest on the outstanding principal amount thereof, for each day
from and including the date such Advance is made to (but excluding) the date it
is paid or is converted into a LIBOR Advance pursuant to Section 2.10, as
applicable, at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin applicable to such Borrower for such day. Changes in the rate
of interest on any Advance maintained as an ABR Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each LIBOR Advance
shall bear interest on the outstanding principal amount thereof, for each day
from and including the first day of the Interest Period applicable thereto to
(but excluding) the earlier of the last day of such Interest Period or the date
it is paid, at a rate per annum equal to the Adjusted LIBO Rate applicable to
such Interest Period plus the Applicable Margin applicable to such Borrower for
such day.

 

 

45



--------------------------------------------------------------------------------

2.12. Rates Applicable After Default. Notwithstanding the foregoing, if any
principal of any Loan is not paid when due, or if any interest on any Loan or
any fee or other amount payable by either Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise (in each case,
after giving effect to any applicable grace period with respect to such
payment), such overdue amount shall bear interest, commencing on the day after
such amount shall have become due in the case of principal and on the second
Business Day after such amount shall have become due (in each case, after giving
effect to any applicable grace period with respect to such payment) in the case
of other amounts, after as well as before judgment, at a rate per annum equal to
(a) in the case of overdue principal of any Loan, 2% per annum plus the rate
otherwise applicable to such Loan as provided in Section 2.11 or (b) in the case
of any other amount, 2% per annum plus the rate applicable to ABR Advances to
such Borrower as provided in Section 2.11.

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to such account of the Administrative Agent as shall be specified in writing by
the Administrative Agent reasonably in advance of the date any such payment is
required to be made, by 12:00 noon (New York time) on the date when due;
provided that payments specified hereunder to be made directly to any Issuing
Bank or the Swingline Lender shall be so made to such account of such Issuing
Bank or the Swingline Lender, as the case may be, as shall be specified in
writing by it reasonably in advance of the date any such payment is required to
be made. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received. All
payments hereunder and under the other Loan Documents shall be made in Dollars.
The Administrative Agent is hereby authorized, at any time when a Default shall
have occurred and be continuing, to charge the respective accounts of each
Borrower maintained with JPMorgan for each payment of principal, interest and
fees owed by such Borrower as such payment becomes due hereunder.

2.14. Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the date and the amount of each Loan made to each Borrower hereunder,
the Type thereof and the Interest Period (in the case of a LIBOR Advance) with
respect thereto, (ii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder, (iii) the
effective date of and amount assigned pursuant to each Assignment and Assumption
delivered to and accepted by it pursuant to Section 12.1 and the parties
thereto, (iv) the amount of any sum received by the Administrative Agent
hereunder from each Borrower and each Lender’s share thereof and (v) all other
appropriate debits and credits as provided in this Agreement, including all
fees, charges, expenses and interest.

 

46



--------------------------------------------------------------------------------

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence absent manifest error of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
such Borrower to repay the Obligations in accordance with their terms.

(d) Any Lender may request that its Loans be evidenced by a promissory note in
substantially the form of Exhibit D (a “Note”). In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender such Note payable to
such Lender. Thereafter, the Loans evidenced by such Note and interest thereon
shall at all times (prior to any assignment pursuant to Section 12.1) be
represented by one or more Notes payable to the payee named therein, except to
the extent that any such Lender subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced by a Note.

2.15. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
ABR Advance (other than any Swingline Loan) shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Restatement
Effective Date, on any date on which such ABR Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each Swingline
Loan shall be payable in arrears on the date on which such Swingline Loan is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each LIBOR Advance shall be payable on the last day of each applicable
Interest Period, on any date on which such LIBOR Advance is prepaid, whether by
acceleration or otherwise, and at maturity. Interest accrued on each LIBOR
Advance having an Interest Period longer than three months shall also be payable
on the last day of each three-month interval during such Interest Period.
Interest on LIBOR Advances and fees hereunder shall be calculated for actual
days elapsed on the basis of a 360-day year. Interest on ABR Advances (including
Swingline Loans), at times when the Alternate Base Rate is based on the Prime
Rate, shall be calculated for actual days elapsed on the basis of a 365/366-day
year, and in each other case shall be calculated for the actual number of days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to 12:00 noon (New York time) at the place of payment. If any
payment of principal of or interest on an Advance, any fees or any other amounts
payable to the Administrative Agent, any Issuing Bank or any Lender hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of principal payment,
such extension of time shall be included in computing interest, fees and
commissions in connection with such payment.

2.16. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Commitment or Borrower Sublimit reduction notice, Borrowing Notice,
Conversion/Continuation Notice and repayment notice received by it hereunder.
The Administrative Agent will notify the applicable Borrower and each Lender of
the interest rate applicable to each LIBOR Advance promptly upon determination
of such interest rate and will give each Borrower and each Lender prompt notice
of each change in the Alternate Base Rate.

 

47



--------------------------------------------------------------------------------

2.17. Lending Installations. Each Lender may, subject to its obligations under
Section 3.7, book its Loans at any Lending Installation selected by such Lender
and may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans and any
Notes issued hereunder shall be deemed held by each Lender for the benefit of
any such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrowers in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it and for whose account Loan payments are to be made.

2.18. Non-Receipt of Funds by the Administrative Agent. Unless the applicable
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the date on which it is scheduled to make payment to the Administrative
Agent of (i) in the case of a Lender, the proceeds of a Loan or any payment
under Section 2.4(e) or (ii) in the case of a Borrower, a payment of principal,
interest, fees or other amounts to the Administrative Agent for the account of
the Lenders or the Issuing Banks, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Issuing Bank or such Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available, together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (x) in
the case of payment by a Lender or an Issuing Bank, the greater of the NYFRB
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (y) in the case of payment
by a Borrower, if such payment is of a principal, the interest rate applicable
to the relevant Loan or, otherwise, the interest rate applicable to the ABR
Loans for such Borrower.

2.19. Replacement of Lender. If (a) either Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or, in the
case of Section 3.5, to any Governmental Authority for the account of any
Lender, (b) any Lender is a Non-Extending Lender, (c) any Lender is a Defaulting
Lender or has a direct or indirect parent company that is the subject of a
Bankruptcy Event, (d) any Lender invokes Section 9.2 or (e) any Lender has
advised that it will not consent to any waiver or amendment of this Agreement
that requires the approval of all the Lenders or all affected Lenders and, upon
the replacement of such non-consenting Lender, the Lender replacing such
non-consenting Lender shall consent to any such waiver or amendment and such
approval (as to all Lenders or as to all affected Lenders, as applicable) shall
be obtained (any Lender subject to any of the foregoing clauses (a), (b), (c),
(d) or (e) being an “Affected Lender”), the Borrowers may elect (i) in the case
of the foregoing clauses (a), (b), (c), (d) or (e) (but only if such additional
payment continues to be required, such Lender continues to be a Non-Extending
Lender, such Lender continues to be a Defaulting Lender or the direct or
indirect parent company of such Lender continues to be the subject of a
Bankruptcy Event, Section 9.2 continues to be invoked or such Lender continues
to be a non-consenting Lender), to terminate the Commitment of such Affected
Lender (without affecting the Commitments of the other Lenders) or (ii) in all
cases, to replace such Affected Lender and its Commitment (including with one or
more Lenders

 

48



--------------------------------------------------------------------------------

(which may be current Lenders) having lesser, equivalent or greater aggregate
Commitments than those of the Affected Lenders being so replaced); provided that
(A) in the case of any termination of the Commitment of an Affected Lender, no
Default or Unmatured Default shall have occurred and be continuing at the time
of such termination, (B) in the case of any replacement of an Affected Lender,
one or more Eligible Assignees which are approved by the Borrowers, the
Administrative Agent, the Swingline Lender and each Issuing Bank (such approval
not to be unreasonably withheld, conditioned or delayed) shall purchase for cash
at face amount the Revolving Credit Exposure and assume the Commitment and all
other obligations of such Affected Lender as of the time of such replacement, in
each case, in accordance with Section 12.1, and (C) in the case of any
termination of the Commitment or replacement of an Affected Lender, each
Borrower shall pay to such Affected Lender in immediately available funds on the
day of termination or replacement, to the extent not paid by a replacement
Lender pursuant to the preceding clause (B), all principal, interest, fees and
other amounts (other than unasserted contingent indemnity obligations) then
outstanding or accrued but unpaid for the account of such Affected Lender to the
extent constituting Obligations of such Borrower hereunder, including payments
due to such Affected Lender under Sections 3.1, 3.2 and 3.5, and, except in the
case of a Defaulting Lender, an amount, if any, equal to the payment which would
have been due to such Lender on the day of such termination or replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
pursuant to Section 2.8. Each party hereto agrees that an assignment required
pursuant to this Section 2.19 may be effected pursuant to an Assignment and
Assumption executed by the Borrowers, the Administrative Agent and the assignee
and that the Affected Lender required to make such assignment need not be a
party thereto. Notwithstanding the foregoing, the Borrowers may not terminate
the Commitment of an Affected Lender if, after giving effect to such
termination, (x) the Aggregate Revolving Credit Exposure would exceed the
Aggregate Commitment or (y) the Borrower Credit Exposure of either Borrower
would exceed the Borrower Sublimit of such Borrower, in each case, giving effect
to all prepayments of the Obligations to be made in connection therewith.

2.20. Extension of Maturity Date. The Company, on behalf of both Borrowers, may,
on not more than two occasions since the Restatement Effective Date, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders) delivered not fewer than 45 days, and not more than 90 days (or
such shorter or longer period, respectively, as may otherwise be agreed to by
the Administrative Agent and the Company), before any anniversary of the
Restatement Effective Date, request that the Lenders extend the then effective
Maturity Date (the “Existing Maturity Date”) for an additional period of one
year, effective as of a date specified in such notice. Each Lender shall, by
notice to the Company and the Administrative Agent given not later than the 20th
day after the date of the Administrative Agent’s receipt of the Company’s
notice, advise the Company whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called an “Extending
Lender” and each Lender declining to agree to a requested extension being called
a “Non-Extending Lender”). Any Lender that has not so advised the Company and
the Administrative Agent by such day shall be deemed to have declined to agree
to such extension and shall be a Non-Extending Lender. If Lenders constituting
the Required Lenders shall have agreed to a Maturity Date extension request,
then the Maturity Date shall, as to the Extending Lenders, be extended to the
first anniversary of the Existing Maturity Date. The decision of any Lender to
agree or withhold agreement to any extension request shall be at the sole
discretion of such Lender. The Commitment of any Non-

 

49



--------------------------------------------------------------------------------

Extending Lender shall terminate on the Existing Maturity Date. The principal
amount of any outstanding Loans made by the Non-Extending Lenders, together with
any accrued interest thereon and any accrued fees and other amounts payable to
or for the accounts of the Non-Extending Lenders hereunder, shall (in each case,
solely with respect to the Non-Extending Lenders and no other Lenders) be due
and payable on the Existing Maturity Date, and on the Existing Maturity Date
each Borrower shall also make such other prepayments of its Loans as shall be
required in order that, after giving effect to such prepayments and to the
termination of the Commitments of, and all payments to, the Non-Extending
Lenders pursuant to this sentence, (a) the Aggregate Revolving Credit Exposure
shall not exceed the Aggregate Commitment, (b) the Revolving Credit Exposure of
any Lender shall not exceed its Commitment and (c) the Borrower Credit Exposure
of either Borrower shall not exceed the Borrower Sublimit of such Borrower.
Notwithstanding the foregoing, no extension of the Maturity Date shall become
effective under this Section unless (i) on the effective date of such extension,
the conditions set forth in Section 4.2 (it being understood and agreed that
(A) all references to the “Credit Extension Date” therein shall be deemed to
refer to such effective date, (B) all references to a “Credit Extension” therein
shall be deemed to refer to such extension and (C) all references to the
“Restatement Effective Date” in (x) Section 4.2(b) as it relates to Sections
5.5, 5.7 and 5.11 and (y) in Sections 5.5, 5.7 and 5.11 shall be deemed to refer
to such effective date for purposes of determining satisfaction of the
conditions set forth in Section 4.2 as of such date) shall be satisfied as of
such date and (ii) the Administrative Agent shall have received a certificate to
that effect dated such effective date and executed by an Authorized Officer of
the Company. Notwithstanding any other provision of this Agreement, the
Swingline Lender shall have no obligation to make or continue a Swingline Loan
after the Existing Maturity Date unless the Swingline Lender shall have
consented to the applicable Maturity Date extension (such consent to be deemed
given if the Swingline Lender is an Extending Lender) and no Issuing Bank shall
have any obligation to issue any Letter of Credit expiring after the Existing
Maturity Date, or to amend or extend any Letter of Credit such that it would
expire after the Existing Maturity Date, unless such Issuing Bank shall have
consented to the applicable Maturity Date extension (such consent to be deemed
given if such Issuing Bank is an Extending Lender). In connection with any
extension of the Maturity Date under this Section 2.20, the Administrative Agent
and the Borrowers may, without the consent of any Lender, effect such amendments
to this Agreement as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.20;
provided that the Administrative Agent shall post such amendment to the Lenders
(which may be posted to the approved Electronic System) reasonably promptly
after the effectiveness thereof.

2.21. Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply:

 

  (i)

Facility Fees shall cease to accrue on the unused portion of such Defaulting
Lender’s Commitment.

 

50



--------------------------------------------------------------------------------

  (ii)

The Commitment and Revolving Credit Exposure of such Defaulting Lender shall not
be included in determining whether the Required Lenders or other requisite
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 8.2); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender shall require, except as otherwise provided in Section 8.2, the consent
of such Defaulting Lender.

 

  (iii)

Unless a Default or an Unmatured Default shall have occurred and be continuing,
all or any part of such Defaulting Lender’s Swingline Exposure and LC Exposure
(other than (x) any portion of such Swingline Exposure referred to in clause
(b) of the definition of the term “Swingline Exposure” and (y) any portion of
such Swingline Exposure or LC Exposure with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.3(c) or
Sections 2.4(d) and 2.4(e), as applicable) shall be reallocated among the
Non-Defaulting Lenders in accordance with their Pro Rata Shares of the Aggregate
Commitment, but only to the extent that such reallocation does not result in the
Revolving Credit Exposure of any Non-Defaulting Lender exceeding such
Non-Defaulting Lender’s Commitment.

 

  (iv)

If the Swingline Exposure or the LC Exposure of such Defaulting Lender is
reallocated pursuant to clause (iii) above, then the Facility Fees and the LC
Participation Fees payable to the Lenders pursuant to Section 2.6 shall be
adjusted to give effect to such reallocation.

 

  (v)

If (or to the extent that) the reallocation described in clause (iii) above
cannot, or can only partially, be effected, each Borrower shall, within one
Business Day following notice by the Administrative Agent, (x) first, prepay
such Borrower’s Swingline Loans in an amount corresponding to the portion of
such Defaulting Lender’s non-reallocated Swingline Exposure that is attributable
to the Swingline Loans made to such Borrower (other than any portion thereof
referred to in the first parenthetical clause in such clause (iii) above) and
(y) second, cash collateralize for the benefit of the Issuing Banks such
Borrower’s obligations corresponding to the portion of such Defaulting Lender’s
non-reallocated LC Exposure that is attributable to Letters of Credit issued for
the account of such Borrower (other than any portion thereof referred to in the
first parenthetical clause in such clause (iii) above) in accordance with the
procedures set forth in Section 2.4(i) for so long as such non-reallocated LC
Exposure is outstanding or as otherwise provided pursuant to Section 2.21(c).

 

  (vi)

If a Borrower cash collateralizes any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (v) above, such Borrower shall not be required to
pay any LC Participation Fees to such Defaulting Lender pursuant to
Section 2.6(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized.

 

51



--------------------------------------------------------------------------------

  (vii)

If all or any portion of such Defaulting Lender’s Swingline Exposure subject to
reallocation is neither reallocated pursuant to clause (iii) above nor reduced
pursuant to clause (v) above, then, without prejudice to any rights or remedies
of the Swingline Lender or any other Lender hereunder, all Facility Fees that
otherwise would have been payable pursuant to Section 2.6(a) to such Defaulting
Lender (solely with respect to such Swingline Exposure or with respect to the
portion of such Defaulting Lender’s Commitment utilized by such Swingline
Exposure) shall be payable to the Swingline Lender until and to the extent that
such Swingline Exposure is reallocated and/or reduced to zero.

 

  (viii)

If all or any portion of such Defaulting Lender’s LC Exposure subject to
reallocation is neither reallocated pursuant to clause (iii) above nor cash
collateralized pursuant to clause (v) above, then, without prejudice to any
rights or remedies of any Issuing Bank or any other Lender hereunder, all
Facility Fees that otherwise would have been payable pursuant to Section 2.6(a)
to such Defaulting Lender (solely with respect to such LC Exposure or with
respect to the portion of such Defaulting Lender’s Commitment utilized by such
LC Exposure) and LC Participation Fees that otherwise would have been payable
pursuant to Section 2.6(b) to such Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized.

 

  (ix)

The Administrative Agent shall adjust the allocation of payments hereunder to
ensure that a Defaulting Lender does not receive payment in respect of any Loan
or LC Disbursement that it did not fund or to reflect any of the actions or
adjustments referred to in this Section 2.21.

(b) So long as a Lender is a Defaulting Lender, the Swingline Lender shall not
be required to make any Swingline Loan and no Issuing Bank shall be required to
issue, amend or extend any Letter of Credit, unless, in each case, it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure and LC Exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
applicable Borrower in accordance with Section 2.21(a), and participating
interests in any such newly made Swingline Loan or newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders in a manner
consistent with Section 2.21(a)(iii) (and such Defaulting Lender shall not
participate therein).

(c) If (i) a Bankruptcy Event with respect to the parent company of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuing Bank shall have a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to make any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or extend any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the applicable Borrower or such Lender
reasonably satisfactory to the Swingline Lender or such Issuing Bank, as the
case may be, to mitigate the risk to it in respect of such Lender failing to
satisfy its participating interest therein.

 

52



--------------------------------------------------------------------------------

(d) In the event that the Administrative Agent, each Borrower, the Swingline
Lender and each Issuing Bank shall agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and the LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans and such funded participations
in Swingline Loans and LC Disbursements of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold the Revolving Loans and such participations in accordance with its Pro
Rata Share, whereupon such Lender shall cease to be a Defaulting Lender (but
shall not be entitled to receive any fees ceasing to accrue or which were
reallocated during the period when it was a Defaulting Lender as set forth in
this Section 2.21 and all amendments, waivers or other modifications effected
without its consent in accordance with the provisions of Section 8.2 and this
Section 2.21 during such period shall be binding on it), and all cash collateral
then being held pursuant to Section 2.21(a)(v) in connection with the LC
Exposure of such Defaulting Lender shall be released and returned to the
applicable Borrower.

(e) Except as expressly provided in this Section 2.21 in connection with the
obligations of the Swingline Lender and the Issuing Banks, the obligation of
each Lender and Issuing Bank to fund the full amount of its Commitment and to
make Loans and other extensions of credit hereunder shall not be released or
diminished in any respect by any other Lender becoming a Defaulting Lender.

(f) None of the foregoing provisions of this Section 2.21 shall be deemed to
effect, diminish or release any rights, claims or causes of action the
Borrowers, the Administrative Agent, the Swingline Lender, the Issuing Banks or
any Non-Defaulting Lender may have against any Lender that becomes a Defaulting
Lender.

2.22. Commitment Increases.

(a) The Borrowers may from time to time (and more than one time), by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), executed by the Borrowers and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Augmenting Lender”), which may include any Lender, cause new
Commitments to be extended by the Augmenting Lenders or cause the existing
Commitments of the Augmenting Lenders to be increased, as the case may be (the
aggregate amount of such increase for all Augmenting Lenders on any single
occasion being referred to as a “Commitment Increase”), in an amount for each
Augmenting Lender set forth in such notice; provided that (i) the amount of each
Commitment Increase shall be not less than $10,000,000, except to the extent
necessary to utilize the remaining unused amount of increase permitted under
this Section 2.22(a) and (ii) the Aggregate Commitment shall not exceed
$1,300,000,000 after giving effect to the effectiveness of any Commitment
Increase. The decision of any Lender to become an Augmenting Lender shall be at
the sole discretion of such Lender. Each Augmenting Lender (other than an
existing Lender) shall be subject to the approval of the Administrative Agent,
the Swingline Lender and each Issuing Bank (which approval shall not be
unreasonably withheld, conditioned or delayed) and shall not be subject to the
approval of any other Lenders, and the Borrowers and each Augmenting Lender
shall execute all such documentation as the Administrative Agent shall

 

53



--------------------------------------------------------------------------------

reasonably specify to evidence the Commitment of such Augmenting Lender and/or
its status as a Lender hereunder (such documentation in respect of any
Commitment Increase together with the notice of such Commitment Increase being
referred to collectively as the “Commitment Increase Amendment” in respect of
such Commitment Increase).

(b) Upon each Commitment Increase pursuant to this Section, (i) each Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Augmenting Lender providing a portion of such
Commitment Increase, and each such Augmenting Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit such that, after
giving effect to such Commitment Increase and each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Lender (including
each such Augmenting Lender) will (subject to Section 2.21) equal such Lender’s
Pro Rata Share and (ii) if, on the date of such Commitment Increase, there are
any Revolving Loans outstanding, the parties hereto shall, at the request of the
Administrative Agent, take actions agreed upon by the Administrative Agent and
the Company that will result, within a period acceptable to the Administrative
Agent and the Company, in the outstanding Revolving Loans being held by the
Lenders ratably in accordance with their Commitments. In determining the actions
to be taken (which may include the prepayment and reborrowing of all or a
portion of such Revolving Loans and/or the making of Revolving Loans on a
non-pro-rata basis by Augmenting Lenders for the balance of Interest Periods in
progress and at rates reflecting the Adjusted LIBO Rate at the time for loans of
such duration), the Administrative Agent and the Lenders will endeavor to
minimize breakage costs for which the Borrowers must compensate the Lenders to
the extent practicable without undue complexity or administrative burdens on the
Administrative Agent or the Lenders. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(c) Commitment Increases and new Commitments created pursuant to this
Section 2.22 shall become effective on the date specified in the notice
delivered by the Borrowers pursuant to the first sentence of paragraph (a) above
or on such other date as agreed upon by the Borrowers, the Administrative Agent
and the applicable Augmenting Lenders.

(d) Notwithstanding the foregoing, no increase in the Commitments (or in any
Commitment of any Lender) or addition of an Augmenting Lender shall become
effective under this Section unless (i) on the date of such increase, the
conditions set forth in Section 4.2 (it being understood and agreed that (A) all
references to the “Credit Extension Date” therein shall be deemed to refer to
the date of such Commitment Increase, (B) all references to a “Credit Extension”
therein shall be deemed to refer to such Commitment Increase and (C) all
references to the “Restatement Effective Date” in (x) Section 4.2(b) as it
relates to Sections 5.5, 5.7 and 5.11 and (y) Sections 5.5, 5.7 and 5.11 shall
be deemed to refer to the date of such Commitment Increase for purposes of
determining satisfaction of the conditions set forth in Section 4.2 as of such
date) shall be satisfied as of such date and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by an
Authorized Officer of the Company, and (ii) the actions referred to in
paragraph (b)(ii) of this Section 2.22 shall have been agreed upon by the

 

54



--------------------------------------------------------------------------------

Administrative Agent and the Company (provided, however, that the prepayment and
reborrowing on the date of such Commitment Increase of all Revolving Loans then
outstanding shall be deemed to satisfy the condition specified in this
clause (ii)). In connection with any Commitment Increase under this
Section 2.22, the Administrative Agent and the Borrowers may, without the
consent of any Lender, effect such amendments to this Agreement as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.22.

2.23. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of such Borrower, it being understood that the foregoing
authorization is specifically intended to allow borrowing, conversion and
continuation notices initially to be given telephonically. Each Borrower agrees
to deliver promptly to the Administrative Agent a written notice as otherwise
required hereunder to confirm each such telephonic notice. If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If any Change in Law:

(a) subjects any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitment or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or

(b) imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit, compulsory loan or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender or any applicable Lending Installation (other than reserves and
assessments taken into account in determining the Adjusted LIBO Rate) or any
Issuing Bank, or

(c) imposes on any Lender, any Issuing Bank or any applicable Lending
Installation or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or such
Lending Installation or any Letter of Credit or participation therein,

and the result of any of the foregoing is to increase the cost to the
Administrative Agent, such Lender or Issuing Bank or such Lending Installation
of making, issuing, converting to, continuing or maintaining its Commitment, any
Loan or Letter of Credit (or any obligation to make any Loan or to issue any
Letter of Credit) or any participation therein or to reduce the amount of any
sum received or receivable by the Administrative Agent, such Lender or Issuing
Bank or such Lending Installation hereunder, then, within 15 days after the
submission of the written statement required by Section 3.6 by the
Administrative Agent or such Lender or Issuing Bank or such Lending Installation
(and otherwise subject to the terms of Section 3.6), the Borrowers shall pay the
Administrative Agent or such Lender or Issuing Bank or such Lending Installation
such additional amount or amounts as will compensate it for such increased cost
or reduction in amount received.

 

55



--------------------------------------------------------------------------------

3.2. Changes in Capital Adequacy and Liquidity Requirements. If any Lender or
Issuing Bank determines that any Change in Law regarding capital or liquidity
requirements has had or would have the effect of reducing the rate of return on
such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in Swingline
Loans or Letters of Credit held by, such Lender, or the Letters of Credit issued
by such Issuing Bank, to a level below that which such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then, within 15 days after the
submission of the written statement required by Section 3.6 by such Lender or
Issuing Bank (and otherwise subject to the terms of Section 3.6), the Borrowers
shall pay such Lender or Issuing Bank the amount applicable to such Borrower
necessary to compensate such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company for any such reduction suffered.

3.3. Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for a LIBOR Advance:

 

  (i)

the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate (including because the applicable
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; provided that, no Benchmark Transition Event shall have
occurred at such time; or

 

  (ii)

the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively determined by such Lenders) of making or
maintaining their Loans included in such Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies the Borrowers and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any LIBOR Advances requested to be made on
the first day of such Interest Period shall be made as ABR Advances, (B) any ABR
Advances that were to have been converted on the first day of such Interest
Period to LIBOR Advances shall be continued as ABR Advances, (C) any outstanding
LIBOR Advances shall be converted, on the last day of the then-current Interest
Period, to ABR Advances and (D) no further LIBOR Advances shall be made or
continued as such, nor shall any Borrower have the right to convert ABR Advances
to LIBOR Advances.

 

56



--------------------------------------------------------------------------------

(b) (i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrowers may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Lenders consent to such amendment. No replacement of LIBO Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.

 

  (ii)

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that
the Administrative Agent shall post any such amendment implementing such
Benchmark Replacement Conforming Changes to the Lenders reasonably promptly
after such amendment becomes effective.

 

  (iii)

The Administrative Agent will promptly notify the Borrowers and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period.

 

  (iv)

Upon the receipt of notice of the commencement of a Benchmark Unavailability
Period, (A) the applicable Borrower may revoke any pending Borrowing Notice
requesting a LIBOR Advance but, if not so timely revoked, such requested LIBOR
Advance shall be made as an ABR Advance, (B) any ABR Advances that were to have
been converted to LIBOR Advances shall be continued as ABR Advances, (C) any
outstanding LIBOR Advances shall be converted, on the last day of the
then-current Interest Period, to ABR Advances and (D) no further LIBOR Advances
shall be made or continued as such, nor shall any Borrower have the right to
convert ABR Advances to LIBOR Advances.

 

  (v)

Any determination, decision or election that may be made by the Administrative
Agents or the Lenders pursuant to this Section 3.3, including any determination
with respect to a tenor, rate or adjustment or of the occurrence or
non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.3; with the Administrative Agent agreeing with each Borrower that
any determination,

 

57



--------------------------------------------------------------------------------

  decision or election made by the Administrative Agent in connection with the
implementation of a Benchmark Replacement will be made in the manner that is
consistent with its general practices under similar circumstances in respect of
similarly situated borrowers under credit agreements that include language
similar to that contained in this Section 3.3(b).

3.4. Funding Indemnification. If any payment of a LIBOR Advance occurs on a date
which is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or a LIBOR Advance is not made or
continued or an ABR Advance is not converted into a LIBOR Advance on the date
specified by the applicable Borrower for any reason other than default by the
Lenders, a LIBOR Advance is not prepaid on the date specified by such Borrower
for any reason, or a LIBOR Advance is prepaid by such Borrower without such
Borrower providing at least three Business Days’ prior notice to the
Administrative Agent for any reason, such Borrower will severally, and not
jointly with the other Borrower, indemnify each Lender for any loss or cost
incurred by such Lender resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such LIBOR
Advance as determined by such Lender (if and to the extent such Lender, in its
sole discretion, elects to impose such a charge). Such loss or cost to any
Lender in liquidating or employing deposits acquired to fund or maintain any
such LIBOR Advance shall be an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan (but not including the
Applicable Margin applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit at the commencement of such period
for a comparable period with leading banks in the London interbank eurodollar
market. Notwithstanding the foregoing, a Defaulting Lender required to assign
its Loans pursuant to Section 2.19 shall not be entitled to compensation under
this Section 3.4 in connection with any such assignment.

3.5. Taxes.

(a) Any and all payments by or on account of any obligation of each Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by each
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made. As soon as practicable after any payment of Taxes by
either Borrower to a Governmental Authority pursuant to this Section 3.5, such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

58



--------------------------------------------------------------------------------

(b) The Borrowers shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

(c) The Borrowers shall jointly and severally indemnify each Recipient, within
20 days after written demand therefor (in each case setting forth the basis
therefor and the manner of determination thereof), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to either Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 20
days after written demand therefor (in each case setting forth the basis
therefor and the manner of determination thereof), for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrowers to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.1(c) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 3.5(d).

(e) (i)Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times set forth herein or as are reasonably requested by such Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by such Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the applicable
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the

 

59



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.5(e)(ii)(A), 3.5(e)(ii)(B) and
3.5(e)(ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

  (ii)

Without limiting the generality of the foregoing, in the event that either
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as set forth
herein or upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter as set forth herein or upon the reasonable request of such Borrower
or the Administrative Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as

 

60



--------------------------------------------------------------------------------

applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to each Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter as set forth herein or upon the reasonable request of either Borrower
or the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrowers and
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by either
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by either Borrower or the
Administrative Agent as may be necessary for Borrowers and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the
Restatement Effective Date.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund or credit in lieu of a refund of any Taxes as to
which it has been indemnified pursuant to this Section 3.5 (including by the
payment of additional amounts pursuant to this Section 3.5), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made under this Section 3.5 with respect to the
Taxes giving rise to such refund or credit), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 3.5(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in

 

61



--------------------------------------------------------------------------------

the event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.5(f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.5(f) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund or credit had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund or credit had never been paid. This
Section 3.5(f) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(g) Each party’s obligations under this Section 3.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

(h) For purposes of this Section 3.5, (i) the term “Lender” includes any
applicable Lending Installation and any Issuing Bank and (ii) the term
“applicable law” includes FATCA.

(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Restatement Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

3.6. Statements as to Claims; Survival of Indemnity. The Administrative Agent,
each Lender or each Issuing Bank, as the case may be, shall deliver a written
statement to the applicable Borrower (with a copy to the Administrative Agent)
as to each amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth an explanation in reasonable detail of the manner in
which such Lender determined such amount and shall be final, conclusive and
binding on such Borrower in the absence of manifest error, and upon the
reasonable request of such Borrower, such Lender or Issuing Bank shall promptly
provide supporting documentation describing and/or evidencing the applicable
event giving rise to such amount to the extent not inconsistent with such
Lender’s or Issuing Bank’s policies or applicable law. Determination of amounts
payable under such Sections in connection with a LIBOR Loan shall be calculated
as though each Lender funded its LIBOR Loan through the purchase of a deposit of
the type, currency and maturity corresponding to the deposit used as a reference
in determining the LIBO Rate applicable to such Loan, whether in fact that is
the case or not. Unless otherwise provided herein, the amount specified in the
written statement of the Administrative Agent, any Lender or any Issuing Bank
shall be payable within 15 days (or, in the case of Section 3.5, 20 days) after
receipt by the applicable Borrower of such written statement, unless subject to
a good faith dispute by such Borrower, notice and details of which were provided
to the Administrative Agent or the affected Lender or Issuing Bank, as the case
may be, prior to such due date. The obligations of each Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement. Notwithstanding the foregoing, (a) the Borrowers
shall not be responsible for any reimbursement of any such amount under
Section 3.1, 3.2, 3.4 or 3.5 which shall have accrued and of which the
Administrative Agent or the applicable Lender or Issuing

 

62



--------------------------------------------------------------------------------

Bank, as the case may be, shall have become aware more than 180 days prior to
its delivery to the Borrower of notice requesting reimbursement thereof and
(b) none of the Administrative Agent, any Lender or any Issuing Bank will make
any claim (nor shall any Borrower have any liability) under Section 3.1, 3.2 or
3.5 unless the Administrative Agent, such Lender or such Issuing Bank, as
applicable, shall have determined that the making of such claim is consistent
with its general practices under similar circumstances in respect of similarly
situated borrowers under credit agreements entitling it to make such claims.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
LIBOR Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR Advances under
Section 3.3, so long as such designation is not, in the judgment of such Lender,
disadvantageous to such Lender. A Lender’s designation of an alternative Lending
Installation shall not affect the Borrowers’ rights under Section 2.19 to
replace a Lender.

3.8. Allocation of Amounts Payable Among Borrowers. Each amount payable by “the
Borrowers” under this Article shall be an obligation of, and shall be discharged
by (a) to the extent arising out of acts, events and circumstances related to a
particular Borrower, such Borrower and (b) otherwise, both Borrowers, with each
Borrower being severally liable for such Borrower’s Contribution Percentage of
such amount; provided that the Company agrees that, if the Borrowing Subsidiary
shall fail to pay any amount owed by it under clause (b) of this Section after a
demand shall have been made by the Person to which such amount is owed, the
Company shall promptly pay such amount (the Company hereby irrevocably waiving
any defenses that might otherwise be available to it as a guarantor or surety of
the obligations of the Borrowing Subsidiary under this Section).

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Restatement Effective Date. This Agreement shall become effective on the
Restatement Effective Date when the Administrative Agent shall have received
either (x) a counterpart of this Agreement signed on behalf of each party hereto
or (y) written evidence reasonably satisfactory to the Administrative Agent
(which may include a facsimile transmission or electronic image of a signed
signature page of this Agreement) that each such party has signed a counterpart
of this Agreement. The obligations of the Lenders to make Loans to, and of the
Issuing Banks to issue Letters of Credit for the account of, each Borrower shall
become effective on the Restatement Effective Date subject to the satisfaction
on the Restatement Effective Date of each of the following conditions precedent
with respect to such Borrower (or the waiver of such conditions in accordance
with Section 8.2):

(a) The Administrative Agent shall have received from such Borrower:

 

63



--------------------------------------------------------------------------------

  (i)

A certificate of a secretary or an assistant secretary of such Borrower, dated
the Restatement Effective Date, that (A) attaches copies of the articles or
certificate of incorporation and the by-laws of such Borrower and certifies that
such copies are true and complete and that such documents are in full force and
effect as of the Restatement Effective Date, (B) attaches and certifies copies
of the resolutions of the Board of Directors of such Borrower and of resolutions
or actions of any other body of such Borrower authorizing the execution of the
Loan Documents to which such Borrower is a party and (C) contains an incumbency
certification, which shall identify by name and title and bear the signatures of
the Authorized Officers and any other officers of such Borrower authorized to
sign the Loan Documents to which such Borrower is a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by such Borrower.

 

  (ii)

A certificate of good standing with respect to such Borrower from the
appropriate governmental officer in its jurisdiction of incorporation.

 

  (iii)

A certificate, signed by an Authorized Officer of such Borrower, stating that on
the Restatement Effective Date (A) no Default or Unmatured Default has occurred
and is continuing and (B) all of the representations and warranties contained in
Article V are true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case as of such date except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date.

 

  (iv)

A written opinion of such Borrower’s in-house counsel, in each case in form and
substance reasonably satisfactory to the Administrative Agent and addressed to
the Administrative Agent, the Lenders and the Issuing Banks.

 

  (v)

Any Notes requested by Lenders pursuant to Section 2.14 payable to each such
requesting Lender.

 

  (vi)

At least three Business Days prior to the Restatement Effective Date, all
documentation and other information that any Lender shall reasonably have
requested in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act and the Beneficial Ownership Regulation, to the extent requested
in writing (which may be by email) to such Borrower at least 10 days prior to
the Restatement Effective Date.

(b) Such Borrower shall have paid the principal of all Loans outstanding under
the Existing Illinois Credit Agreement (it being understood that the Existing
Letters of Credit will remain outstanding and be deemed issued hereunder) on the
Restatement Effective Date, and all interest, fees and other amounts accrued or
owing for the account of such Borrower under the Existing Illinois Credit
Agreement, whether or not such amounts are due and payable at the time under the
Existing Illinois Credit Agreement (it being understood that such payment may be
effected with the proceeds of borrowings hereunder on the Restatement Effective
Date).

 

64



--------------------------------------------------------------------------------

(c) The Administrative Agent, the Arrangers and each Lender shall have received
all fees and other amounts due and payable on or prior to the Restatement
Effective Date, including, to the extent invoiced at least two Business Days
prior to the Restatement Effective Date, reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Borrowers under any commitment letter
or fee letter entered into in connection with this Agreement.

4.2. Each Credit Extension. The Lenders and the Issuing Banks shall not be
required to make any Credit Extension to a Borrower unless on the applicable
Credit Extension Date the following conditions are satisfied (it being
acknowledged and agreed that conversions and continuations of Loans and Advances
that do not result in an increase in the Aggregate Revolving Credit Exposure
shall not be deemed to constitute Credit Extensions for purposes of this
Section 4.2, including the last sentence hereof):

(a) There shall exist no Default or Unmatured Default with respect to such
Borrower and no Default or Unmatured Default with respect to such Borrower shall
result from such Credit Extension or from the use of the proceeds thereof.

(b) The representations and warranties of such Borrower contained in Article V
(other than the representations and warranties set forth in Sections 5.5, 5.7
and 5.11, which shall only be made on the Restatement Effective Date) shall be
true and correct (i) in the case of the representations and warranties qualified
as to materiality, in all respects and (ii) otherwise, in all material respects,
in each case as of such Credit Extension Date immediately after giving effect to
such Credit Extension, except to the extent any such representation or warranty
is stated to relate solely to an earlier date, in which case such representation
or warranty shall have been true and correct on and as of such earlier date.

(c) In the case of any such Credit Extension to the Borrowing Subsidiary, such
Borrower shall have received all necessary regulatory approvals for such Credit
Extension and the performance of its obligations with respect thereto.

(d) In the case of any such Credit Extension to the Borrowing Subsidiary, such
Borrower shall not be in violation of any limitation on its ability to incur
unsecured Indebtedness contained in its articles of incorporation at the time of
and after giving effect to such Credit Extension on such Credit Extension Date.

Each Borrowing Notice or request for the issuance of a Letter of Credit with
respect to each such Credit Extension to a Borrower shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in clauses (a) and (b) above and, with respect to a Credit Extension
to the Borrowing Subsidiary, clauses (c) and (d) above have been satisfied.

 

65



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower severally, as to itself and, as and to the extent applicable, its
subsidiaries, and not jointly with the other Borrower, hereby represents and
warrants to each Lender, each Issuing Bank and the Administrative Agent:

5.1. Existence and Standing. Such Borrower and each of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization and
has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, other than the failure of any such Borrower or
any such Subsidiary to so be in good standing or to be qualified to do business
in any such jurisdiction or the failure of any such Subsidiary to be so validly
existing, in each case, to the extent any such failure would not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower.

5.2. Authorization and Validity. Such Borrower has the power and authority and
legal right to execute and deliver the Loan Documents and to perform its
obligations thereunder. The execution and delivery by such Borrower of the Loan
Documents and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Borrower
is a party constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their terms, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, moratorium, reorganization or similar laws relating to or affecting
the enforcement of creditors’ rights generally, (ii) general equitable
principles (whether considered in a proceeding in equity or at law) and
(iii) requirements of reasonableness, good faith and fair dealing.

5.3. No Conflict. The execution and delivery by such Borrower of the Loan
Documents, the consummation of the transactions therein contemplated and
compliance with the provisions thereof (i) do not require any consent or
approval of, registration or filing with or any other action by any Governmental
Authority, except such as (x) have been or will be, on or prior to the time
required, obtained or made and are or will be, as applicable, in full force and
effect or (y) the failure to have obtained or made which would not reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower,
(ii) will not violate (a) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on such Borrower or any of its Subsidiaries
the violation of which is known to, or would reasonably be expected to, have a
Material Adverse Effect with respect to such Borrower, (b) such Borrower’s or
any of its Subsidiary’s (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) articles or certificate of incorporation, partnership
agreement, certificate of partnership, articles or certificate of organization,
by-laws, or operating agreement or other management agreement, as the case may
be, (c) the provisions of (x) the Union Electric Credit Agreement or (y) any
indenture or the material provisions of any material instrument or any material
agreement to which such Borrower or any of its Subsidiaries is a party or is
subject, or by which it or its Property is bound, which in

 

66



--------------------------------------------------------------------------------

the case of the immediately preceding clause (y) is known to, or would
reasonably be expected to, have a Material Adverse Effect with respect to such
Borrower or a material adverse effect on the priority of the claims of the
Administrative Agent or the Lenders hereunder or constitute a Default hereunder
or (d) will not result in or require the creation or imposition of any Lien in,
of or on the Property of such Borrower or any of its Subsidiaries pursuant to
the terms of the Union Electric Credit Agreement or any such indenture,
instrument or agreement, in each case other than a Lien which would not be
prohibited hereunder.

5.4. Financial Statements. The consolidated financial statements of such
Borrower, audited by PricewaterhouseCoopers LLP, as of and for the fiscal year
ended December 31, 2018, and the unaudited consolidated balance sheets of such
Borrower as of March 31, 2019, June 30, 2019 and September 30, 2019, and the
related unaudited statement of income and statement of cash flows for the
periods then ended, copies of which have been furnished to each Lender
(including by the electronic filing thereof by the Borrowers with the SEC as
provided in Section 6.1), were prepared in accordance with GAAP in effect on the
dates such statements were prepared (subject, in the case of such balance
sheets, statements of income and statements of cash flows for the periods ended
March 31, 2019, June 30, 2019 and September 30, 2019, to the absence of
footnotes and to year-end audit adjustments) and fairly present in all material
respects the consolidated financial position of such Borrower and its
subsidiaries, taken as a whole, at such dates and the consolidated results of
their operations and cash flows for the periods then ended. Except as disclosed
in the financial statements referred to above or in the notes thereto or on
Schedule 3 hereto, neither such Borrower nor any of its Subsidiaries has as of
the Restatement Effective Date any material contingent liabilities.

5.5. Material Adverse Change. As of the Restatement Effective Date, since
December 31, 2018, there has been no change in the business, Property, financial
condition or results of operations of such Borrower and its Subsidiaries (other
than any Project Finance Subsidiary), taken as a whole, that would reasonably be
expected to have a Material Adverse Effect with respect to such Borrower, except
for the Disclosed Matters.

5.6. Taxes. Such Borrower and each of its Subsidiaries has timely filed complete
and correct U.S. federal and all other applicable material foreign, state and
local tax returns required by law and has paid when due all U.S. federal and all
other applicable material foreign, state and local Taxes upon it or its income,
profits or Property, except (a) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
recorded in accordance with GAAP or (b) where the failure to make any such
filings or payments would not reasonably be expected to result in a Material
Adverse Effect with respect to such Borrower.

5.7. Litigation. As of the Restatement Effective Date, other than the Disclosed
Matters, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of its officers,
threatened against or affecting such Borrower or any of its Subsidiaries that
would reasonably be expected to have a Material Adverse Effect with respect to
such Borrower or that seeks to prevent, enjoin or delay the making of any Loans
to such Borrower.

 

67



--------------------------------------------------------------------------------

5.8. ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events that have occurred or are
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect with respect to such Borrower.

5.9. Regulation U. Neither such Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Advance, margin stock (as defined in Regulation U) will
constitute less than 25% of the value of those assets of such Borrower and its
Subsidiaries that are subject to any limitation on sale or pledge hereunder or
under any credit facility with any Lender or Affiliate of a Lender, or any other
restriction hereunder.

5.10. Compliance with Laws. Except for the Disclosed Matters, such Borrower and
its Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any Governmental Authority having jurisdiction over
the conduct of their respective businesses or the ownership of their respective
Property, the non-compliance with which would reasonably be expected to result
in a Material Adverse Effect with respect to such Borrower.

5.11. Environmental Matters. Other than the Disclosed Matters, (a) there exists
no violation of, no liability known to such Borrower, whether or not asserted,
under and no requirement under any Environmental Laws, and (b) as of the
Restatement Effective Date, neither Borrower nor any of its Subsidiaries has
received any written notice alleging any such violation, liability or
requirement under any Environmental Laws, that, in the case of either clause (a)
or clause (b), would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect with respect to such Borrower.

5.12. Investment Company Act. Such Borrower is not an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940.

5.13. Anti-Corruption Laws and Sanctions. Such Borrower maintains and will
maintain in effect policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and such Borrower
and its Subsidiaries and, to the knowledge of such Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) such Borrower, any of its Subsidiaries or, to the knowledge of such
Borrower, any of their respective directors, officers or employees, or (b) to
the knowledge of such Borrower, any agent of such Borrower or of any of its
Subsidiaries that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No borrowing by
such Borrower or use of the proceeds thereof will result in a violation by any
party hereto of Anti-Corruption Laws or applicable Sanctions.

 

68



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1. Financial Reporting. Each Borrower will maintain, for itself and each of
its subsidiaries, a system of accounting established and administered in
accordance with GAAP, and deliver to the Administrative Agent, and the
Administrative Agent shall deliver to each of the Lenders:

(a) Within 75 days after the end of each fiscal year, such Borrower’s audited
consolidated financial statements prepared in accordance with GAAP on a
consolidated basis, including balance sheet as of the end of such period and
statement of income and statement of cash flows for such period, accompanied by
(i) an audit report, unqualified as to scope, of a nationally recognized firm of
independent public accountants and (ii) any management letter prepared by such
accountants.

(b) Within 45 days after the end of the first three fiscal quarters of each of
its fiscal years, such Borrower’s consolidated unaudited balance sheet as of the
end of such fiscal quarter, consolidated statement of income for such fiscal
quarter and for the period from the beginning of such fiscal year to the end of
such fiscal quarter and consolidated statement of cash flows for the period from
the beginning of such fiscal year to the end of such fiscal quarter, all
certified as to fairness of presentation, compliance with GAAP (except for the
absence of footnotes and year-end adjustments) and consistency by its chief
financial officer, controller or treasurer.

(c) Together with the financial statements required under paragraphs (a) and (b)
of this Section, a compliance certificate in substantially the form of Exhibit E
signed by such Borrower’s chief financial officer, controller, treasurer or
assistant treasurer showing the calculations necessary to determine compliance
with Section 6.13 and stating that no Default or Unmatured Default with respect
to such Borrower exists, or if any such Default or Unmatured Default exists,
stating the nature and status thereof.

(d) As soon as possible and in any event within 10 days after such Borrower
knows that any ERISA Event has occurred and has determined that such ERISA
Event, alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, a statement, signed by an Authorized Officer of such Borrower,
describing such ERISA Event and the action which such Borrower proposes to take
with respect thereto.

(e) As soon as possible and in any event within 10 days after receipt by such
Borrower, a copy of (i) any notice or claim to the effect that such Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by such Borrower, any of its Subsidiaries or any other Person of any
toxic or hazardous waste or substance into the environment, and (ii) any notice
alleging any violation of any Environmental Laws by such Borrower or any of its
Subsidiaries, if, in the case of either clause (i) or (ii) above, such Borrower
has determined that such liability or violation would reasonably be expected to
have a Material Adverse Effect with respect to such Borrower.

 

69



--------------------------------------------------------------------------------

(f) Promptly after an Authorized Officer of either Borrower becomes aware
thereof, notice of any downgrading of such Borrower’s S&P Rating or Moody’s
Rating or the rating (if any) of such Borrower’s Obligations hereunder, senior
unsecured debt, commercial paper or First Mortgage Bonds or of such Borrower’s
corporate, issuer or issuer default rating by Moody’s or S&P.

(g) Within five Business Days after an Authorized Officer of either Borrower
becomes aware thereof, notice of the occurrence of any Default or Unmatured
Default and of any other development, financial or otherwise, that such Borrower
has determined would reasonably be expected to have a Material Adverse Effect
with respect to such Borrower.

(h) Promptly upon request, such other information (including non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

Information required to be delivered pursuant to paragraph (a) or (b) of this
Section shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall be
available on the website of the SEC at http://www.sec.gov. Any information
required to be delivered pursuant to this Section shall be deemed to have been
delivered to the Lenders if such information shall have been posted by the
Administrative Agent on an Electronic System to which the Lenders have been
granted access. Information required to be delivered by the Borrowers pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

6.2. Use of Proceeds and Letters of Credit.

(a) Each Borrower will, and will cause each of its subsidiaries to, use the
proceeds of the Advances for general corporate purposes, including for working
capital and other funding needs, to repay or refinance any Indebtedness from
time to time outstanding, to fund loans under and pursuant to the Money Pool
Agreements or other intercompany loan arrangements and to pay fees and expenses
incurred in connection with this Agreement. Each Borrower will use the proceeds
of Advances in compliance with Regulation U and Regulation X and the regulations
promulgated thereunder. Each Borrower shall, and shall cause its subsidiaries
to, use the Letters of Credit for general corporate purposes.

(b) The Borrowers shall not request any Advance or Letter of Credit, and the
Borrowers shall not use, and shall procure that their subsidiaries and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or any Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions by any
party hereto.

 

70



--------------------------------------------------------------------------------

6.3. Conduct of Business. Each Borrower will, and will cause each of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, obtain, preserve, renew and keep in full force and effect its legal
existence and, except where the loss of any of the following would not
reasonably be expected to result in a Material Adverse Effect with respect to
such Borrower, the rights, licenses, permits, privileges and franchises material
to the conduct of its business. No Borrower shall, or shall permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, engage in business other than the businesses conducted by it on the
Restatement Effective Date, other energy related businesses and, in each case,
other businesses reasonably related thereto or that constitute reasonable
extensions thereof. Notwithstanding the foregoing, no Borrower or Subsidiary
shall be prohibited from (i) dissolving any Inactive Subsidiary or Non-Material
Subsidiary, (ii) consummating any merger or consolidation permitted under
Section 6.9, (iii) Disposing of any Subsidiary or assets to the extent permitted
by Section 6.10 or (iv) terminating any right, privilege or franchise or the
corporate or legal existence of any Subsidiary (other than, except as expressly
permitted hereunder, the Borrowing Subsidiary), changing the form of
organization of a Borrower or any Subsidiary or changing the jurisdiction of
organization of a Borrower to a jurisdiction other than any state of the United
States or the District of Columbia, if such Borrower determines in good faith
that such termination or change is in the best interest of such Borrower or such
Subsidiary and is not materially disadvantageous to the Administrative Agent or
the Lenders and, in the case of a change in form or jurisdiction of organization
of a Borrower, the Administrative Agent has consented thereto (such consent not
to be unreasonably withheld, conditioned or delayed).

6.4. Taxes. Each Borrower will, and will cause each of its Subsidiaries to,
timely file complete and correct U.S. federal and all other applicable material
foreign, state and local tax returns required by law and pay when due all U.S.
federal and all other applicable material foreign, state and local Taxes upon it
or its income, profits or Property, except (i) those which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been recorded in accordance with GAAP or (ii) where the failure to
make any such filings or payments would not reasonably be expected to result in
a Material Adverse Effect with respect to such Borrower.

6.5. Insurance. Each Borrower will, and will cause each of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to,
maintain with financially sound and reputable insurance companies insurance on
all its Property in such amounts, subject to such deductibles and self-insurance
retentions and covering such risks as are consistent with sound business
practice, and such Borrower will furnish to any Lender upon request full
information as to the insurance carried.

6.6. Compliance with Laws. Each Borrower will, and will cause each of its
Subsidiaries to, comply in all material respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, including all Environmental Laws, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect with respect to such Borrower or the
applicability thereof is being contested in good faith and in a diligent manner
by appropriate proceedings.

 

71



--------------------------------------------------------------------------------

6.7. Maintenance of Properties. Subject to Sections 6.3 and 6.10, each Borrower
will, and will cause each of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to, maintain, preserve, protect and
keep its Property material to the conduct of the business of such Borrower and
such Subsidiaries, taken as a whole, in good repair, working order and condition
(ordinary wear and tear excepted), so that its business carried on in connection
therewith may be properly conducted at all times, except to the extent the
failure to do so would not reasonably be expected to have a Material Adverse
Effect with respect to such Borrower.

6.8. Inspection; Keeping of Books and Records. Each Borrower will, and will
cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to, permit the Administrative Agent and the
Lenders, by their respective representatives and agents, during normal business
hours and upon reasonable advance notice, to inspect any of the Property, books
and financial records of such Borrower and such Subsidiaries, to examine and
make copies of the books of accounts and other financial records of such
Borrower and such Subsidiaries, and to discuss the affairs, finances and
accounts of such Borrower and each of its Subsidiaries with, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Administrative Agent or any Lender may designate; provided that
unless a Default shall have occurred and be continuing, such inspections and
examinations shall occur not more than once in any calendar year on a date
approved by the Administrative Agent. Each Borrower shall keep and maintain, and
cause each of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity in all
material respects with GAAP shall be made of all dealings and transactions in
relation to their respective businesses and activities.

6.9. Merger. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, merge
or consolidate with or into any other Person, except that (i) any such
Subsidiary other than the Borrowing Subsidiary may merge or consolidate with a
Borrower if such Borrower is the Person surviving such merger or consolidation,
(ii) any such Subsidiary other than the Borrowing Subsidiary may merge or
consolidate with any other subsidiary (other than any Project Finance Subsidiary
or SPC); provided that, except as permitted under Section 6.10 (with any
transfer of direct or indirect ownership of any asset or any interest therein as
a result of any such merger or consolidation being deemed to be a Disposition of
assets), the fair market value of each Borrower’s aggregate direct and indirect
ownership interest in the survivor thereof shall not be less than the fair
market value of such Borrower’s direct and indirect ownership interests in both
of such subsidiaries prior to such merger or consolidation; and provided further
that any such Subsidiary may merge or consolidate with any Project Finance
Subsidiary or SPC if the Person surviving such merger or consolidation is a
Subsidiary that is not a Project Finance Subsidiary or an SPC (and, if the
Borrowing Subsidiary is a party thereto, the surviving Person is the Borrowing
Subsidiary) and, after giving effect thereto, no Default or Unmatured Default
will be in existence, (iii) any Project Finance Subsidiary or SPC may merge or
consolidate with any other Project Finance Subsidiary or SPC, respectively, if
the survivor of such merger or consolidation is a Project Finance Subsidiary or
an SPC, respectively, and (iv) either Borrower or any such Subsidiary may merge
or consolidate with any Person other than a Borrower or a Subsidiary if (a) such
Person was organized under the laws of the United States of America or one of
its States and (b) such Borrower (if a party thereto) or such Subsidiary

 

72



--------------------------------------------------------------------------------

is the Person surviving such merger or, except in the case of a merger or
consolidation of a Borrower, the Person surviving such merger is or becomes a
Subsidiary and, in either case, after giving effect thereto, no Default or
Unmatured Default with respect to such Borrower or any Borrower that is a direct
or indirect parent of such Subsidiary, as the case may be, will result therefrom
or be outstanding.

6.10. Dispositions of Property. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, Dispose of its Property (including through any merger or
consolidation of such Borrower or Subsidiary) to any other Person, including any
of its Subsidiaries or other Affiliates, whether existing on the date hereof or
hereafter created, except:

(a) sales of electricity, natural gas, emissions credits and other commodities
in the ordinary course of business;

(b) Dispositions (including by way of Investments or liquidations) of assets by
a Borrower or a Subsidiary of a Borrower, in each case, to such Borrower or a
subsidiary of such Borrower, other than Dispositions by the Borrowing Subsidiary
or any of its Subsidiaries to the Company or to any subsidiary of the Company
that is not the Borrowing Subsidiary or a Subsidiary of the Borrowing
Subsidiary;

(c) the payment of dividends in cash or common equity by the Company or any
Subsidiary to holders of its equity interests;

(d) advances of cash in the ordinary course of business pursuant to the Money
Pool Agreements or other intercompany borrowing arrangements substantially
similar to those of the Money Pool Agreements;

(e) a Disposition of obsolete property or property no longer used in the
business of such Borrower or its Subsidiaries;

(f) the transfer, pursuant to a requirement of law or any regulatory authority
having jurisdiction, of functional and/or operational control of (but not of
title to) transmission facilities of such Borrower or its Subsidiaries to an
Independent System Operator, Regional Transmission Organization or other entity
which has responsibility for operating and planning a regional transmission
system;

(g) Dispositions pursuant to Leveraged Lease Sales;

(h) contributions of capital or Investments, directly or indirectly, in the form
of cash, debt, equity or other property, by the Company to any subsidiary, or by
any subsidiary (including the Borrowing Subsidiary) to any of its subsidiaries;

(i) transactions under which the Borrower or its Subsidiary, in either case,
disposes of its Property and receives in return consideration (i) in a form
other than equity, other ownership interests or Indebtedness and (ii) of which
at least 75% is cash, assets to be used by such Borrower or such Subsidiary in
the business conducted by such Borrower or such Subsidiary and/or

 

73



--------------------------------------------------------------------------------

assumption of debt; provided that any such cash consideration so received,
unless retained by such Borrower or its Subsidiary at all times prior to the
repayment of all Obligations under this Agreement, shall be used (x) within
twelve months of the receipt thereof for investment or reinvestment by such
Borrower or its Subsidiary in its existing business or (y) within six months of
the receipt thereof to reduce Indebtedness of such Borrower or its Subsidiary;

(j) transfers of Receivables (and rights ancillary thereto) and/or Designated
Charges pursuant to, and in accordance with the terms of, a Permitted
Securitization or an Approved Cost Recovery Bond transaction, respectively;

(k) redemptions or repayments by such Borrower and/or its subsidiaries of their
Indebtedness, preferred equity or other obligations;

(l) charitable contributions reasonably consistent with its ordinary course of
business;

(m) sale or liquidation of cash equivalents and investment securities owned by a
Borrower or any of its Subsidiaries (other than Indebtedness or equity of any
subsidiary of either of the foregoing) for market value at such time (as
reasonably determined by such Borrower or such Subsidiary); and

(n) Dispositions by such Borrower or any of its Subsidiaries of its Property
that, together with all other Property of such Borrower and its Subsidiaries
previously Disposed of (other than in Dispositions otherwise permitted by other
provisions of this Section 6.10) since the Restatement Effective Date, do not
represent more than 25% of the Consolidated Tangible Assets of such Borrower and
its subsidiaries as at the end of the fiscal year ended immediately prior to the
date of any such Disposition; provided that in the case of the Company, each
reference in this Section 6.10(n) to a “Subsidiary” of the Company shall be
deemed to be a reference to a “subsidiary” of the Company (it being agreed,
however, that no Dispositions by Union Electric or its subsidiaries which are
permitted pursuant to Section 6.10(a) through 6.10(m) of the Union Electric
Credit Agreement shall in any event be deemed to utilize the basket available
pursuant to this Section 6.10(n), including as such basket is modified pursuant
to the following proviso); provided further that the foregoing 25% basket shall,
as it applies to the Borrowing Subsidiary, be increased to 30% if and to the
extent required to permit a Disposition by the Borrowing Subsidiary and its
Subsidiaries to subsidiaries of the Company (an “Intercompany Transfer”) of
assets accounting for more than 25% of the Consolidated Tangible Assets of the
Borrowing Subsidiary and its Subsidiaries, subject to the condition that, solely
to the extent such incremental 5% portion of the foregoing basket is to be so
utilized, the Company shall have confirmed in writing to the Administrative
Agent (i) that it has advised both Moody’s and S&P of the proposed Intercompany
Transfer and furnished such supplemental information as either Moody’s or S&P,
as applicable, shall have requested, and (ii) that at least one of either
Moody’s or S&P shall not have indicated an intention to downgrade its Rating of
the Borrowing Subsidiary or to place the Borrowing Subsidiary on negative watch
where, in either case, the result could be a Rating of the Borrowing Subsidiary
below Baa3 (for Moody’s) or BBB- (for S&P).

 

74



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing exceptions in this Section 6.10, (i) the
Company will not cease to own, directly or indirectly, outstanding shares
representing 100% of the issued and outstanding common stock of the Borrowing
Subsidiary, (ii) the Company will not cease to own, directly or indirectly,
outstanding shares representing 100% of the issued and outstanding common stock
of Union Electric, (iii) the Borrowing Subsidiary will not, and will not permit
its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) to, Dispose of, in one or more transactions, Property
representing all or substantially all the Property of the Borrowing Subsidiary
or of the Borrowing Subsidiary and its Subsidiaries taken as a whole (it being
acknowledged that a Disposition of the type described in Section 6.10(n) shall
not in and of itself constitute a transfer of all or substantially all of the
assets of the Borrowing Subsidiary or the Borrowing Subsidiary and its
Subsidiaries, taken as a whole, in each case, for purposes of this Agreement or
the Union Electric Credit Agreement), (iv) the Company will not permit Union
Electric and its subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC, in each case, as defined in the Union Electric
Credit Agreement) to Dispose of, in one or more transactions, Property
representing all or substantially all the Property of Union Electric and its
subsidiaries taken as a whole (it being acknowledged that a Disposition of the
type described in Section 6.10(n) of the Union Electric Credit Agreement shall
not in and of itself constitute a transfer of all or substantially all of the
assets of Union Electric and its subsidiaries, taken as a whole, for purposes of
this Agreement or the Union Electric Credit Agreement) and (v) the Company will
not, and will not permit its subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) to Dispose of, in one or more
transactions, Property representing all or substantially all the Property of the
Company and its subsidiaries taken as a whole (it being acknowledged that a
Disposition of the type described in Section 6.10(n) of this Agreement and/or
the Union Electric Credit Agreement shall not in and of itself constitute a
transfer of all or substantially all of the assets of the Company and its
subsidiaries taken as a whole); provided that (x) nothing in this paragraph or
this Section 6.10 shall be deemed to prohibit (A) any Disposition of Property by
a Subsidiary of the Borrowing Subsidiary to the Borrowing Subsidiary or another
Subsidiary of the Borrowing Subsidiary, (B) any Disposition of Property by Union
Electric or a subsidiary of Union Electric to Union Electric or another
subsidiary of Union Electric, to the extent expressly permitted by the Union
Electric Credit Agreement, (C) any Disposition of Property by the Company to a
subsidiary of the Company or by a subsidiary of the Company (other than the
Borrowing Subsidiary or Union Electric or any subsidiary of either) to the
Company or another subsidiary of the Company, (D) any Permitted Securitization,
(E) any assignment of rights to collect Designated Charges and proceeds thereof
to provide for the payment of amounts owed in respect of Approved Cost Recovery
Bonds, or (F) any Disposition by any Project Finance Subsidiary, Non-Material
Subsidiary or SPC and (y) nothing in this Section 6.10 shall be deemed to
prohibit, restrict, limit, diminish or otherwise impair the right of either
Borrower or any Subsidiary to make or maintain any Investment or Acquisition for
consideration consisting of cash or capital stock of the Company or a
combination thereof (it being understood that Investments and Acquisitions may
also be made for consideration consisting of (i) other assets to the extent
transfers of such assets are not prohibited by this Section 6.10, and
(ii) Indebtedness or Contingent Obligations to the extent such Indebtedness or
Contingent Obligations are not prohibited by other Sections of this Article VI).

6.11. Liens. No Borrower will, or will permit any of its Subsidiaries (other
than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) to, create,
incur, or suffer to exist any Lien in, of or on the Property of such Borrower or
any of its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC), except:

(a) Liens, if any, securing the Loans and other Obligations hereunder;

 

75



--------------------------------------------------------------------------------

(b) Liens for Taxes on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(c) Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

(d) Liens arising out of pledges or deposits under workers’ compensation laws,
unemployment insurance, pensions, or other social security or retirement
benefits, or similar legislation;

(e) Liens existing as of the Restatement Effective Date and described in
Schedule 1;

(f) deposits securing liability to insurance carriers under insurance or
self-insurance arrangements;

(g) Liens, deposits or accounts to secure the performance of bids, trade,
exchange, transmission or similar contracts or obligations (other than for
borrowed money), vendor and service provider arrangements, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(h) easements, reservations, rights-of-way, restrictions, survey exceptions and
other similar encumbrances as to real property of such Borrower and its
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not materially interfere
with the conduct of the business of such Borrower or any such Subsidiary
conducted at the property subject thereto;

(i) Liens arising out of judgments or awards not constituting Defaults under
Section 7.8;

(j) Liens, securing obligations constituting neither obligations nor Contingent
Obligations of the Borrower or any Subsidiary nor on account of which the
Borrower or any Subsidiary customarily pays interest, upon real estate upon
which the Borrower or any Subsidiary has a right-of-way, easement, franchise or
other servitude or of which the Borrower or any Subsidiary is the lessee of the
whole thereof or any interest therein, including, but not limited to, for the
purpose of locating transmission and distribution lines and related support
structures, pipe lines, substations, measuring stations, tanks, pumping or
delivery equipment or similar equipment;

(k) Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of setoff or similar rights as to
deposit accounts or other funds maintained with a depository institution;

 

76



--------------------------------------------------------------------------------

(l) Liens existing on any capital assets of any Subsidiary of such Borrower at
the time such Subsidiary becomes a Subsidiary and not created in contemplation
of such event; provided that such Liens (unless otherwise permitted hereunder)
do not encumber any other property or assets other than additions to or proceeds
from the sale of such capital assets;

(m) Liens on any capital assets securing Indebtedness incurred or assumed for
the purpose of financing or refinancing all or any part of the cost of
acquiring, constructing, repairing, expanding or improving such asset (including
under any Capitalized Lease or Operating Lease); provided that (i) such Lien
attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction, repair, expansion or improvement
thereof and (ii) such Liens do not encumber any other property or assets other
than additions to or proceeds from the sale of such capital assets;

(n) Liens existing on any capital assets (including under any Capitalized Lease
or any Operating Lease) of any Subsidiary of such Borrower at the time such
Subsidiary is merged or consolidated with or into such Borrower or merged with
or consolidated into any Subsidiary and not created in contemplation of such
event; provided that such Liens (unless otherwise permitted hereunder) do not
encumber any other property or assets other than additions to or proceeds from
the sale of such capital assets;

(o) Liens existing on any assets prior to the acquisition thereof by such
Borrower or any of its Subsidiaries and not created in contemplation thereof;
provided that such Liens (unless otherwise permitted hereunder) do not encumber
any other property or assets other than additions to or proceeds from the sale
of such property;

(p) undetermined Liens and charges incidental to construction;

(q) Liens on Property or assets of a Subsidiary of a Borrower in favor of such
Borrower or a Subsidiary (other than a Project Finance Subsidiary, Non-Material
Subsidiary or SPC) that is directly or indirectly wholly owned by such Borrower;

(r) Liens representing the ownership interests or rights of a lessor or lessee
in a Property leased or owned by a Borrower or any of its Subsidiaries;

(s) Liens arising in connection with sales or transfers of, or financings
secured by, Receivables, including Liens granted by an SPC to secure
Indebtedness arising under a Permitted Securitization;

(t) Liens created pursuant to the IP Indenture securing First Mortgage Bonds;
provided that the Liens of the IP Indenture shall extend only to the types of
property of the Borrowing Subsidiary, including, to the extent applicable, after
acquired property (whether acquired prior to or after the Restatement Effective
Date), that was or would have been covered by the Liens of the IP Indenture as
in effect on the date immediately preceding the Restatement Effective Date; it
being agreed that the Liens under the IP Indenture may heretofore have been or
may hereafter be extended to cover the types of property covered under the
Former CILCO Indenture immediately prior to the Former CILCO Indenture Discharge
Date;

 

77



--------------------------------------------------------------------------------

(u) Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of Section 6.11(l) through
6.11(o) or 6.11(t); provided that (i) such Indebtedness is not secured by any
additional assets, and (ii) the amount of such Indebtedness secured by any such
Lien is not increased;

(v) Liens, including Liens imposed by Environmental Laws, arising in the
ordinary course of its business that (i) do not secure Indebtedness, (ii) do not
secure obligations in an aggregate amount exceeding $100,000,000 at any time,
and (iii) do not in the aggregate impair the use of the assets subject thereto
in the operation of its business in any manner which would reasonably be
expected to result in a Material Adverse Effect with respect to such Borrower;

(w) assignments of rights to collect, and Liens on, Designated Charges and
proceeds thereof to provide for the payment of amounts owed in respect of
Approved Cost Recovery Bonds; and

(x) Liens not described in Sections 6.11(a) through 6.11(w) securing
Indebtedness or other liabilities or obligations of a Borrower or its
Subsidiaries in an aggregate principal amount outstanding for all such Liens not
to exceed 10% of the Consolidated Tangible Assets of such Borrower at the time
of the incurrence of any such Lien; provided that (A) in the case of the
Company, each reference in this Section 6.11(x) to a “Subsidiary” of the Company
shall be deemed to be a reference to a “subsidiary” of the Company and (B) Liens
permitted by Sections 6.11(a) through 6.11(x) of the Union Electric Credit
Agreement shall not be deemed to utilize any amount of such 10% basket.

6.12. Subsidiary Covenants. No Borrower will, or will permit any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC) to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any such Subsidiary
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC) (a)
to pay dividends or make any other distribution on its common stock, (b) to pay
any Indebtedness or other obligation owed to such Borrower or any other
Subsidiary of such Borrower, or (c) to make loans or advances or other
Investments in such Borrower or any other Subsidiary of such Borrower, in each
case, other than (i) restrictions and conditions imposed by law or by this
Agreement or the Union Electric Credit Agreement (or restrictions and conditions
imposed under refinancings or replacements of the Union Electric Credit
Agreement that are substantially the same as those imposed by the Union Electric
Credit Agreement), (ii) restrictions and conditions existing as of the
Restatement Effective Date, in each case as identified on Schedule 2 (without
giving effect to any amendment or modification expanding the scope of any such
restriction or condition), (iii) customary restrictions and conditions relating
to an SPC contained in agreements governing a Permitted Securitization and/or
any Approved Cost Recovery Bond transaction, (iv) restrictions and conditions in
agreements or arrangements entered into by Electric Energy, Inc. regarding the
payment of dividends or the making of other distributions with respect to shares
of its capital stock (without giving effect to any amendment or modification
expanding the scope of any such restrictions or conditions) and (v) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder.

 

78



--------------------------------------------------------------------------------

6.13. Leverage Ratio. No Borrower will permit the ratio of (a) its Funded Debt
to (b) its Consolidated Total Capitalization to be greater than 0.65 to 1.00 at
any time; provided that (i) for purposes of this Section 6.13, the Consolidated
Total Capitalization of a Borrower shall exclude that portion of the
Consolidated Net Worth of such Borrower that is attributable to the Consolidated
Net Worth of any of its Project Finance Subsidiaries or SPCs, unless, in the
case of any Project Finance Subsidiary, at the time Consolidated Total
Capitalization is to be determined (x) the Consolidated Net Worth of such
Project Finance Subsidiary shall equal or exceed 25% of its Consolidated Total
Capitalization and (y) no event of default in respect of Indebtedness of such
Project Finance Subsidiary shall have occurred and be continuing, and (ii) for
purposes of this Section 6.13 and all constituent definitions utilized in this
Section 6.13, the Funded Debt of a Borrower shall exclude the Funded Debt of any
of its Project Finance Subsidiaries (solely as it relates to such Project
Finance Subsidiary and not as it relates to such Borrower or any of its other
subsidiaries if such Borrower or such other subsidiary is directly or
contingently liable therefor) whose contribution to Consolidated Net Worth is
excluded from Consolidated Total Capitalization pursuant to clause (i) above.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events (i) in respect of a
particular Borrower or, to the extent provided below, any of its Subsidiaries
shall constitute a Default with respect to such Borrower and (ii) in respect of
the Borrowing Subsidiary or, to the extent provided below, any of its
Subsidiaries shall also constitute a Default with respect to the Company;
provided that, for the avoidance of doubt, a Default or Unmatured Default solely
with respect to the Company or any of its subsidiaries (other than the Borrowing
Subsidiary and its Subsidiaries) will not constitute a Default or Unmatured
Default with respect to the Borrowing Subsidiary if and to the extent no such
Default or Unmatured Default otherwise exists with respect to the Borrowing
Subsidiary or any of its Subsidiaries:

7.1. Any representation or warranty made or deemed made by or on behalf of such
Borrower (including any representation or warranty deemed made by such Borrower
as to one of its Subsidiaries) to the Lenders, the Issuing Banks or the
Administrative Agent in or in connection with this Agreement or any other Loan
Document, any Credit Extension, or any certificate or information delivered in
connection with this Agreement or any other Loan Document shall, in each case,
be false in any material respect on the date as of which made or deemed made.

7.2. Such Borrower shall fail to pay (i) principal of any Loan when due or
(ii) interest on any Loan or any fee or other Obligation under any of the Loan
Documents within five Business Days after such interest, fee or other Obligation
becomes due.

7.3. The breach by such Borrower of any of the terms or provisions of
Section 6.1(g) (solely as such provision relates to a Default), 6.2, 6.3 (solely
with respect to the preservation of the legal existence of such Borrower), 6.9,
6.10, 6.11, 6.12 or 6.13.

 

79



--------------------------------------------------------------------------------

7.4. The breach by such Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 30 days after the earlier to occur of (i) written notice from the
Administrative Agent or any Lender to such Borrower or (ii) a Specified Officer
having actual knowledge of any such breach.

7.5. Failure of such Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) to pay when due (after the
expiration of any applicable grace or cure periods) any principal of or interest
on any of their Material Indebtedness, or the default by such Borrower or any of
its Subsidiaries (other than any Project Finance Subsidiary, Non-Material
Subsidiary or SPC) in the performance (beyond the applicable grace period with
respect thereto, if any) of any other term, provision or condition contained in
any of their respective Material Indebtedness Agreements or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any such Material Indebtedness Agreement to cause, such Material
Indebtedness to become due, or to be required to be prepaid or repurchased
(other than by a regularly scheduled payment or a mandatory prepayment of a
corresponding receipt by such Borrower or such Subsidiary (such as from the
proceeds of sale, transfer, loss or other disposition of property or the
issuance of Indebtedness, equity or other securities)) prior to its stated
maturity or, solely with respect to the Company with respect to the Union
Electric Credit Agreement, any commitment to lend to such Borrower thereunder to
be terminated prior to its stated expiration date; or, as a result of any of the
foregoing, any Material Indebtedness of such Borrower or any of its Subsidiaries
(other than any Project Finance Subsidiary, Non-Material Subsidiary or SPC)
shall be declared to be due and payable or the remaining outstanding principal
amount thereof to be required to be prepaid or repurchased (other than by a
regularly scheduled payment or a mandatory prepayment of a corresponding receipt
by such Borrower or such Subsidiary (such as from the proceeds of sale,
transfer, loss or other disposition of property or the issuance of Indebtedness,
equity or other securities)) prior to the stated maturity thereof; provided that
no Default shall occur under this Section 7.5 as a result of (i) any notice of
voluntary prepayment delivered by such Borrower or any Subsidiary with respect
to any Indebtedness, (ii) any voluntary Disposition of assets by such Borrower
or any Subsidiary permitted hereunder as a result of which any Indebtedness
secured by such assets is required to be prepaid or (iii) any other transaction
which would otherwise be prohibited under any such Material Indebtedness
Agreement if and to the extent that concurrently with the consummation of such
transaction the Material Indebtedness thereunder is repaid in full with respect
to the Borrower or Subsidiary which would otherwise have been in default of such
Material Indebtedness Agreement (and, if such Material Indebtedness Agreement is
the Union Electric Credit Agreement, the commitments available thereunder to
such Borrower or Subsidiary are terminated); and provided further that any
“Default” of the Company under the Union Electric Credit Agreement that consists
solely of, or termination of any commitment to lend under the Union Electric
Credit Agreement that results solely from, a default by the “Borrowing
Subsidiary” or any of its “Subsidiaries” thereunder and as defined therein shall
not constitute a Default under this Section 7.5.

 

80



--------------------------------------------------------------------------------

7.6. Such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) shall (i) have an order for relief
entered with respect to it under the Federal bankruptcy laws as now or hereafter
in effect, (ii) make an assignment for the benefit of creditors, (iii) apply
for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, (v) take any formal corporate or
partnership action to effect any of the foregoing actions set forth in this
Section 7.6, (vi) fail within the statutorily mandated time period therefor (or
any extension thereof) to contest in good faith any appointment or proceeding
described in Section 7.7, or (vii) become unable, admit in writing its inability
or fail generally to pay its debts as they become due.

7.7. Without the application, approval or consent of such Borrower or any of its
Subsidiaries (other than any Project Finance Subsidiary, Non-Material Subsidiary
or SPC), a receiver, trustee, examiner, liquidator or similar official shall be
appointed for such Borrower or any of its Subsidiaries (other than any Project
Finance Subsidiary, Non-Material Subsidiary or SPC) or any Substantial Portion
of its Property or the Property of any of its Subsidiaries (other than any
Project Finance Subsidiary, Non-Material Subsidiary or SPC), or a proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors shall be
instituted against such Borrower or any of its Subsidiaries (other than any
Project Finance Subsidiary, Non-Material Subsidiary or SPC) and such appointment
shall continue undischarged or such proceeding shall continue undismissed or
unstayed for a period of 60 consecutive days.

7.8. Such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) shall fail within 45 days to pay,
bond, stay, vacate or otherwise discharge one or more judgments or orders for
the payment of money in excess of $100,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate (net of any amount covered by
insurance).

7.9. An ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in
monetary liability resulting in a Material Adverse Effect on such Borrower.

7.10. Nonpayment when due (after giving effect to any applicable grace period)
by such Borrower or any of its Subsidiaries (other than any Project Finance
Subsidiary, Non-Material Subsidiary or SPC) of obligations or settlement amounts
under one or more Rate Management Transactions or other swap, forward, future or
derivative transactions, options or similar transactions in an aggregate amount
of $100,000,000 or more (after giving effect to all netting arrangements and
agreements), or the breach (beyond any grace period applicable thereto) by such
Borrower or any of its Subsidiaries (other than any Project Finance Subsidiary,
Non-Material Subsidiary or SPC) of any term, provision or condition contained in
one or more Rate Management Transactions or other swap, forward, future or
derivative transactions, options or similar transactions the effect of which is
to cause, or to permit the counterparty(ies) thereof to cause, the

 

81



--------------------------------------------------------------------------------

termination of such Rate Management Transactions or other swap, forward, future
or derivative transactions, options or similar transactions resulting in
liability of such Borrower or such Subsidiaries for obligations and/or
settlement amounts under such Rate Management Transactions or other swap,
forward, future or derivative transactions, options or similar transactions in
an aggregate amount of $100,000,000 or more (after giving effect to all netting
arrangements and agreements); provided that no Default shall occur under this
Section 7.10 as a result of (i) any notice of voluntary termination delivered by
such Borrower or any Subsidiary with respect to any such Rate Management
Transaction or other swap, forward, future or derivative transaction, option or
similar transaction or (ii) any other transaction which would otherwise be
prohibited under any such Rate Management Transaction or other swap, forward,
future or derivative transaction, option or similar transaction, if and to the
extent that concurrently with the consummation of such transaction the
settlement amounts thereunder are repaid in full with respect to the Borrower or
Subsidiary which would otherwise have been in default of such Rate Management
Transaction or other swap, forward, future or derivative transaction, option or
similar transaction.

7.11. Any Change in Control with respect to such Borrower shall occur.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. If any Default described in Section 7.6 or 7.7 occurs with
respect to a Borrower, the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder to such Borrower (and, if
such Borrower is the Borrowing Subsidiary, to the Company) shall automatically
terminate and the Obligations of such Borrower (and, if such Borrower is the
Borrowing Subsidiary, of the Company) shall immediately become due and payable
without any election or action on the part of the Administrative Agent, any
Issuing Bank or any Lender. If any other Default occurs with respect to a
Borrower, the Required Lenders (or the Administrative Agent at the direction of
the Required Lenders) may terminate or suspend the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder to such
Borrower, or declare the Obligations of such Borrower (and, in the case of a
Default with respect to a Borrowing Subsidiary, of the Company) to be due and
payable, or both, whereupon the Obligations of such Borrower (and, in the case
of a Default with respect to the Borrowing Subsidiary, of the Company) shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which such Borrower hereby expressly waives.

If, after acceleration of the maturity of the Obligations or termination of the
obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder as a result of any Default (other than any Default
as described in Section 7.6 or 7.7 with respect to such Borrower) and before any
judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Administrative Agent shall, by notice to such Borrower, rescind and
annul such acceleration and/or termination.

 

82



--------------------------------------------------------------------------------

8.2. Amendments. None of this Agreement, any other Loan Document or any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by each Borrower, the Administrative Agent and the Required Lenders
and, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Borrower
or Borrowers party thereto, in each case with the consent of the Required
Lenders; provided that (i) any provision of this Agreement or any other Loan
Document may be amended by an agreement in writing entered into by each Borrower
and the Administrative Agent to correct any administrative or other manifest
error, omission, defect or inconsistency so long as, in each case, the Lenders
shall have received at least seven Business Days’ prior written notice thereof
and the Administrative Agent shall not have received, within seven Business Days
of the date of such notice to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendment, (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce the principal amount of any Loan or LC
Disbursement, or change the permitted currency thereof, or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (C) except as expressly otherwise
provided herein, postpone the scheduled maturity date of any Loan or LC
Disbursement or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) change the definition of the term
“Pro Rata Share” or change Section 11.2 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (E) change any of the provisions of this Section or the percentage set
forth in the definition of the term “Required Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, and (iii) no
such agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent, the Swingline Lender or any Issuing
Bank without the prior written consent of the Administrative Agent, the
Swingline Lender or such Issuing Bank, as the case may be.

Notwithstanding the foregoing:

(a) this Agreement and the other Loan Documents may be amended as provided in
Sections 2.20, 2.22 and 3.3;

(b) the Borrowers, the Administrative Agent and the applicable Issuing Bank may
enter into an Issuing Bank Agreement, and the term “LC Commitment”, as such term
is used in reference to any Issuing Bank, may be modified as contemplated by the
definition of such term;

(c) no consent with respect to any amendment, waiver or other modification of
this Agreement or any other Loan Document shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (ii)(A), (ii)(B) or (ii)(C) of the proviso to the first
paragraph of this Section 8.2 and then only in the event such Defaulting Lender
shall be affected by such amendment, waiver or other modification; and

 

83



--------------------------------------------------------------------------------

(d) any provision of this Agreement may be amended by an agreement in writing
entered into by the applicable Borrower, the Required Lenders and the
Administrative Agent if, by the terms of such agreement, (i) the Commitment of
each Lender not consenting to the amendment provided for therein shall terminate
upon the effectiveness of such amendment and (ii) upon the effectiveness of such
amendment, each Lender not consenting to such amendment shall receive payment in
full of the principal of and interest accrued on each Loan made by it and all
other amounts owing to it or accrued for its account under this Agreement.

The Administrative Agent may, but shall have no obligation to, with the prior
written consent of any Lender, execute amendments, waivers or other
modifications on behalf of such Lender. Any amendment, waiver or other
modification effected in accordance with this Section 8.2 shall be binding upon
each Person that is at the time thereof a Lender and each Person that
subsequently becomes a Lender.

8.3. Preservation of Rights. No omission of the Lenders, the Administrative
Agent or the Issuing Banks to exercise or delay in exercising any right under
the Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or Unmatured Default or the inability
of a Borrower to satisfy the conditions precedent to such Credit Extension shall
not constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by, or by the Administrative Agent with the consent of, the
requisite number of Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the Issuing Banks and the Lenders until all of the
Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival. All representations and warranties of the Borrowers contained in
this Agreement shall survive the making of the Credit Extensions herein
contemplated. Until all the Obligations of each Borrower (other than contingent
indemnity obligations) shall have been fully paid and satisfied (or in the case
of LC Exposure, cash collateralized as provided herein), all Commitments shall
have terminated and all other obligations to make any further financing
arrangements between each Borrower and the Lenders hereunder and under the other
Loan Documents shall have been terminated, all of the rights and remedies with
respect to such Borrower and its Obligations under this Agreement and the other
Loan Documents shall survive.

 

84



--------------------------------------------------------------------------------

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to
either Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Administrative Agent, each Issuing Bank and the Lenders,
and between the Administrative Agent, each Issuing Bank and the Lenders on one
hand, and the Borrowers individually on the other hand, and supersede all prior
agreements and understandings among and between such parties, as the case may
be, relating to the subject matter thereof (but do not supersede (a) any
provisions of the fee letters related to the credit facilities established
hereby or (b) the indemnification and reimbursement provisions of any commitment
letter related to the credit facilities established hereby to the extent
applicable to the Arrangers and the Initial Lenders (as such terms are defined
therein) in their capacities as such, that in each case do not by the terms of
such documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect).

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders and the Issuing Banks hereunder are several and not joint and no
Lender or Issuing Bank shall be the partner or agent of any other (except to the
extent to which the Administrative Agent is authorized to act as such). The
failure of the Administrative Agent, any Lender or any Issuing Bank to perform
any of its obligations hereunder shall not relieve the Administrative Agent, any
other Lender or any Issuing Bank of any of its obligations hereunder. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.1(c)),
and, with respect to Sections 9.6, 9.10 and 10.11, the Arrangers, the
Syndication Agents, the Documentation Agents and the Related Parties of any of
the Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent, any Issuing Bank and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

9.6. Expenses; Indemnification.

(a) Subject to paragraph (c) below, the Borrowers shall reimburse the
Administrative Agent and each Arranger (but not the Lenders) for any reasonable
out-of-pocket costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees (which attorneys and paralegals may
be employees of the Administrative Agent or the Arrangers) and time charges of
one outside legal counsel for the Administrative Agent and the Arrangers, and
reasonable out-of-pocket expenses of and reasonable fees for other advisors and
professionals engaged by the Administrative Agent or any Arranger) paid or
incurred by the Administrative Agent or the Arrangers in connection with the
investigation, preparation, negotiation, documentation, execution, delivery,
syndication, distribution (including via the internet and Electronic Systems),
review, amendment, modification and administration of the Loan Documents

 

85



--------------------------------------------------------------------------------

(such legal out-of-pocket expenses and fees to be limited to the fees of
Cravath, Swaine & Moore LLP insofar as the arrangement, syndication,
negotiation, documentation and closing of the credit facilities established
hereby are concerned). Subject to paragraph (c) below, the Borrowing Subsidiary
and the Company also agree to reimburse the Administrative Agent, each Arranger
and, during a Default, the Issuing Banks and the Lenders for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees and time charges and expenses of attorneys and
paralegals for the Administrative Agent, the Arrangers, the Issuing Banks and
the Lenders, which attorneys and paralegals may be employees of the
Administrative Agent, the Arrangers, the Issuing Banks or the Lenders) paid or
incurred by the Administrative Agent, such Arranger, any Issuing Bank or any
Lender in connection with the collection of the Obligations and enforcement of
the Loan Documents.

(b) Subject to paragraph (c) below, the Borrowers hereby further agree to
indemnify the Administrative Agent, each Arranger, each Issuing Bank, each
Lender and their Related Parties (each such Person being referred to as an
“indemnified party”) against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses or liabilities related to or
resulting from litigation or preparation therefor, whether commenced by the
Borrowers or their Affiliates or by any third party, whether based on contract,
tort or any other theory and whether or not the Administrative Agent, any
Arranger, any Issuing Bank, any Lender or any of their Related Parties is a
party thereto, and all attorneys’ and paralegals’ fees, time charges and
expenses of attorneys and paralegals of the party seeking indemnification, which
attorneys and paralegals may or may not be employees of such party seeking
indemnification) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit hereunder, except to the extent that
they have resulted, as determined in a final non-appealable judgment by a court
of competent jurisdiction, (i) from the gross negligence, bad faith or willful
misconduct of the indemnified party seeking indemnification, (ii) from the
material breach by the indemnified party seeking indemnification of its
agreements hereunder or under the other Loan Documents (it being agreed,
however, that no such breach shall be deemed to occur as a result of any
reasonable assertion in good faith by any indemnified party that any condition
to any of its obligations hereunder has not been satisfied) or (iii) from claims
of one or more indemnified parties against another indemnified party (other than
claims against the Administrative Agent (or any other designated agent), any
Issuing Bank, the Swingline Lender or any Arranger in their capacities as such)
and not involving any act or omission of the Borrowers or their subsidiaries or
any of their respective Affiliates (or any such Person’s officers, directors,
employees, advisors, agents or representatives). This paragraph shall not apply
with respect to Taxes, other than Taxes that represent losses, claims, damages,
etc. arising from any non- Tax claim.

(c) Each amount payable under paragraph (a) or (b) of this Section shall be an
obligation of, and shall be discharged by, (i) to the extent arising out of
acts, events and circumstances related to a particular Borrower, such Borrower,
and (ii) otherwise, both Borrowers, with each of them being severally, but not
jointly, liable for its Contribution Percentage of such amount; provided that
the Company agrees that, if the Borrowing Subsidiary shall fail to pay any
amount owed by it under clause (ii) of this paragraph (c) after a demand shall
have been made by the Person to which such amount is owed, the Company shall
promptly pay such amount (the Company hereby irrevocably waiving any defenses
that might otherwise be available to it as a guarantor or surety of the
obligations of the Borrowing Subsidiary under this Section).

 

86



--------------------------------------------------------------------------------

(d) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent, any Arranger, the Swingline Lender or any
Issuing Bank or any Related Party of any of the foregoing under paragraph (a) or
(b) of this Section (and without limiting the obligation of the Borrowers to pay
such amount), each Lender severally agrees to pay to the Administrative Agent,
such Arranger, the Swingline Lender, such Issuing Bank or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, judgment, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Arranger,
the Swingline Lender or such Issuing Bank in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent,
any Arranger, any Issuing Bank or the Swingline Lender in connection with such
capacity.

(e) The obligations of the Borrowers under this Section 9.6 shall survive the
termination of this Agreement and, as to each Borrower, the Availability
Termination Date of such Borrower.

(f) No indemnified party shall be liable, and each Borrower agrees not to assert
and hereby waives, any claim against any indemnified party, on any theory of
liability, for any damages arising from the use by others of any information or
other materials distributed through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby (including the
internet and Electronic Systems), except to the extent resulting from (i) the
gross negligence, bad faith or willful misconduct of such indemnified party or
(ii) the material breach by such indemnified party of its agreements hereunder
or under the other Loan Documents (it being agreed, however, that no such breach
shall be deemed to occur as a result of any reasonable assertion in good faith
by any indemnified party that any condition to any of its obligations hereunder
has not been satisfied), in each case, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

9.7. [Reserved].

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with the Agreement Accounting
Principles. If any changes in GAAP or in the application thereof are hereafter
required or permitted and are adopted by either Borrower or any of its
subsidiaries with the agreement of its independent registered public accounting
firm and such changes result in a change in the calculation of any of the
financial covenants, tests, restrictions or standards herein or in the related
definitions or terms used therein (“Accounting Changes”), the parties hereto
agree, at the request of such Borrower, the Administrative Agent or the Required
Lenders, to enter into negotiations, in good faith, in order to amend such
provisions in a credit neutral manner so as to reflect equitably such changes
with the desired result that the criteria for evaluating such Borrower’s and its
Subsidiaries’ financial condition or other applicable financial

 

87



--------------------------------------------------------------------------------

metric shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Company, the Administrative Agent and the
Required Lenders, no Accounting Change shall be given effect in such
calculations. In the event such amendment is entered into, all references in
this Agreement to the Agreement Accounting Principles, as they relate solely to
such change, shall mean GAAP as of the date of such amendment. Notwithstanding
the foregoing, all financial statements to be delivered by any Borrower pursuant
to Section 6.1 shall be prepared in accordance with GAAP in effect at such time
(subject in the case of interim financial statements, to the absence of
footnotes and year-end adjustments). Notwithstanding the foregoing, all
accounting terms used in the calculation of any financial covenant or test shall
be interpreted and all accounting determinations hereunder in the calculation of
any financial covenant or test shall be made, (a) without giving effect to any
election under ASC 825 or any similar or successor pronouncement or rule to
value any Indebtedness at “fair value”, as defined therein, (b) without giving
effect to any treatment of Indebtedness in respect of convertible debt
instruments under ASC 470-20 or any similar or successor pronouncement or rule
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, provided that nothing in this clause (b) is intended
to affect the treatment otherwise set forth herein of Hybrid Securities and
Mandatorily Convertible Securities, and (c) without giving effect to any
valuation of Indebtedness below its full stated principal amount as a result of
the application of Accounting Standards Update 2015-03, it being agreed that
Indebtedness described in this clause (c) shall at all times be valued at the
full stated principal amount thereof.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability. The relationship between the Borrowers individually on the
one hand and the Lenders, the Issuing Banks and the Administrative Agent on the
other hand shall be solely that of borrower and lender. No provision in any Loan
Document, the transactions contemplated thereby, any relationships established
thereby, any communications pursuant thereto or the nature of services provided
by the Lenders, any Issuing Bank, the Administrative Agent or their respective
Affiliates shall create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between the Lenders, any Issuing Bank, the
Administrative Agent or their respective Affiliates on the one hand and the
Borrowers and their subsidiaries, Affiliates or equityholders on the other hand.
Each Borrower agrees that it will not assert any claim against any Lender, any
Issuing Bank, the Administrative Agent or any of their respective Affiliates
based on an alleged breach of fiduciary duty by such Person in connection with
any Loan Document and the transactions contemplated thereby. None of the
Administrative Agent, any Arranger, any Issuing Bank or any Lender undertakes
any responsibility to the Borrowers to review or inform the Borrowers of any
matter in connection with any phase of the Borrowers’ businesses or operations.
The Borrowers agree that none of the Administrative Agent, any Arranger, any
Issuing Bank, any Lender or any of their respective Affiliates shall have
liability to the Borrowers (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrowers in connection with, arising out of or in any
way related to the transactions contemplated and the relationship established by
the

 

88



--------------------------------------------------------------------------------

Loan Documents or any act, omission or event occurring in connection therewith
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from (a) the gross negligence,
bad faith or willful misconduct of the party from which recovery is sought or
(b) the material breach by the party from which recovery is sought of its
agreements hereunder or under the other Loan Documents (it being agreed,
however, that no such breach shall be deemed to occur as a result of any
reasonable assertion in good faith by the Administrative Agent, any Arranger,
any Issuing Bank or any Lender that any condition to any of its obligations
hereunder has not been satisfied). None of the Borrowers, the Administrative
Agent, any Arranger, any Issuing Bank or any Lender shall have any liability
for, and each of the Administrative Agent, each Arranger, each Issuing Bank,
each Lender and each Borrower hereby waives, releases and agrees not to sue for,
any special, indirect, consequential or punitive damages in connection with,
arising out of or in any way related to the Loan Documents or the transactions
contemplated thereby; provided that each Borrower shall be obligated as, and
subject to the limitations, provided in Section 9.6 (or in any other agreement
to which such Borrower is a party) to indemnify the Administrative Agent, each
Arranger, each Issuing Bank, each Lender and their Related Parties against any
special, indirect, consequential or punitive damages that may be awarded against
them.

9.11. Confidentiality. Each Lender and each Issuing Bank agrees to hold any
confidential information which it may receive from either Borrower pursuant to
this Agreement in confidence, except for disclosure (i) to its Affiliates and to
other Borrower, Lenders or Issuing Banks and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) for use
solely in connection with the transactions contemplated hereby or as otherwise
required by internal policies, to legal counsel, accountants, and other
professional advisors to, and agents, officers and employees of, such Lender or
Issuing Bank, in each case on a need to know basis and which have been informed
as to the confidential nature of such information, (iii) to Governmental
Authorities having jurisdiction over it or its Affiliates, (iv) to any Person as
required by law, regulation, or legal process (provided that, to the extent
legally permitted, such Lender or Issuing Bank shall provide each Borrower with
notice of such required disclosure to permit the Borrowers to contest the
necessity thereof), (v) to any Person in connection with any legal proceeding
arising under or in connection with this Agreement, the Loan Documents or the
transactions contemplated hereby to which such Lender or Issuing Bank is a party
(provided that, to the extent legally permitted, such Lender or Issuing Bank
shall provide the Borrowers with notice of such required disclosure to permit
the Borrowers to contest the necessity thereof), (vi) to any assignee of or
participant in, or prospective assignee of or participant in, any of its rights
or obligations under this Agreement, if and to the extent such Person has been
informed as to the confidential nature of such information and has agreed to
treat such information in accordance with the terms of this Section 9.11,
(vii) to such Lender’s or Issuing Bank’s direct or indirect contractual
counterparties in swap agreements or credit insurance providers with respect to
the credit facilities established hereunder, or to legal counsel, accountants
and other professional advisors to any of the foregoing, in each case which have
been informed as to the confidential nature of such information and have agreed
to treat such information in accordance with the terms of this Section 9.11,
(viii) to rating agencies if requested or required by such agencies in
connection with a rating relating to this Agreement or the Advances hereunder,
(ix) with the consent of such Borrower, (x) to any other party to this
Agreement, (xi) in connection with the exercise of any remedies under this
Agreement or any other Loan Document or any suit, action or proceeding relating
to this Agreement or any

 

89



--------------------------------------------------------------------------------

other Loan Document or the enforcement of rights hereunder or thereunder,
(xii) to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
established hereunder and (xiii) information that is of the type routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, such as information identifying the
Borrowers, the type, amount and maturity of the credit facility established
hereby and the roles and titles of the Arrangers and agents named on the cover
hereof (but excluding any confidential information relating to the Borrowers).

9.12. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers, that at least one of the following is and will be
true:

 

  (i)

such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
of one or more Plans with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement,

 

  (ii)

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

  (iii)

(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

90



--------------------------------------------------------------------------------

  (iv)

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent and such Lender, in each case in consultation
with the Borrowers.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers, that the
administrative agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the administrative agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. Each Borrower, each Lender and each Issuing Bank hereby
acknowledges and agrees that each Lender, each Issuing Bank and their Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with the Borrowers and their Affiliates.

9.15. Certain Notices. Each Lender and each Issuing Bank hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act and the
Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
or Issuing Bank to identify the Borrowers in accordance with its requirements.
The Borrowers shall, promptly following a request by the Administrative Agent,
any Lender or Issuing Bank, provide all documentation and other information that
the Administrative Agent or such Lender or Issuing Bank reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and the Beneficial Ownership Regulation.

9.16. Non-Public Information. Each Lender acknowledges that all information,
including requests for waivers and amendments, furnished by the Borrowers or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Borrowers and the Administrative
Agent that (a) it has developed compliance procedures regarding the use of MNPI
and that it will handle MNPI in accordance with such procedures and applicable
law, including Federal, state and foreign securities laws, and (b) it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain MNPI in accordance with its compliance procedures
and applicable law, including Federal, state and foreign securities laws.

 

91



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders and each of the Issuing Banks as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders and the each of the Issuing Banks
irrevocably authorizes the Administrative Agent to act as the contractual
representative of such Lender and such Issuing Bank with the rights and duties
expressly set forth herein and in the other Loan Documents. The Administrative
Agent agrees to act as such contractual representative upon the express
conditions contained in this Article X. Notwithstanding the use of the term
“agent”, herein or in any other Loan Documents, it is expressly understood and
agreed that the Administrative Agent shall not have any fiduciary
responsibilities to any Lender or any Issuing Bank by reason of this Agreement
or any other Loan Document and that the Administrative Agent is merely acting as
the contractual representative of the Lenders and the Issuing Banks with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents. In its capacity as the Lenders’ and the Issuing Banks’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders or the Issuing Banks, (ii) is a
“representative” of the Lenders and the Issuing Banks within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders and the Issuing Banks hereby agrees to assert no
claim against the Administrative Agent on any agency theory or any other theory
of liability for breach of fiduciary duty, all of which claims each Lender and
Issuing Bank hereby waives.

10.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties or
fiduciary duties to the Lenders or the Issuing Banks, or any obligation to the
Lenders or the Issuing Banks to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Administrative
Agent. Without limiting any other power granted under any Loan Document, each
Lender authorizes and directs the Administrative Agent to vote all the interests
of the Lenders as a single bloc based upon the direction of the Required Lenders
as contemplated by any Loan Document.

10.3. General Immunity. Neither the Administrative Agent nor any of its Related
Parties (it being understood that nothing in this sentence shall affect any
liability of JPMorgan in its capacity as a Lender (or of any of its Related
Parties in respect of such capacity)) shall be liable to the Borrowers, the
Lenders or any Lender or any Issuing Bank for any action taken or omitted to be
taken by it or them hereunder or under any other Loan Document or in connection
herewith or therewith except to the extent such action or inaction is determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
arisen from (i) the gross negligence, bad

 

92



--------------------------------------------------------------------------------

faith or willful misconduct of the party from which recovery is sought or
(ii) the material breach by such party of its agreements hereunder or under the
other Loan Documents (it being agreed, however, that no such breach shall be
deemed to occur as a result of any reasonable assertion in good faith by the
Administrative Agent that any condition to any of its obligations hereunder has
not been satisfied).

10.4. No Responsibility for Loans, Recitals, etc. Neither the Administrative
Agent nor any of its Related Parties (it being understood that nothing in this
sentence shall affect any responsibilities or duties hereunder of JPMorgan in
its capacity as a Lender) shall be responsible for or have any duty to
ascertain, inquire into, or verify (a) any statement, warranty or representation
made in connection with any Loan Document or any Credit Extension hereunder or
the content of any certificate or other document delivered under or in
connection with any Loan Document; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Document, including
any agreement by an obligor to furnish information directly to each Lender and
each Issuing Bank; (c) the satisfaction of any condition specified in Article
IV, except receipt of items required to be delivered solely to the
Administrative Agent; (d) the existence or possible existence of any Default or
Unmatured Default; (e) the validity, enforceability, effectiveness, sufficiency
or genuineness of any Loan Document or any other instrument or writing furnished
in connection therewith; (f) the value, sufficiency, creation, perfection or
priority of any Lien in any collateral security; or (g) the financial condition
of the Borrowers or any guarantor of any of the Obligations or of any of the
Borrowers’ or any such guarantor’s respective subsidiaries. Except as expressly
set forth in this Agreement or any other Loan Document, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its subsidiaries or
other Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Notwithstanding
anything herein to the contrary, the Administrative Agent shall not have any
liability arising from, or be responsible for any loss, cost or expense suffered
on account of, any determination by the Administrative Agent that any Lender is
a Defaulting Lender, or the effective date of such status, it being further
understood and agreed that the Administrative Agent shall not have any
obligation to determine whether any Lender is a Defaulting Lender.

10.5. Action on Instructions of Lenders. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents), and such consent or request and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders and each Issuing Bank.
The Lenders and each Issuing Bank hereby acknowledge that the Administrative
Agent shall be under no duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement or any other Loan
Document, except discretionary actions expressly contemplated by this Agreement
or any other Loan Document that the Administrative Agent is required to take as
directed in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents). The Administrative Agent shall not be required to take any
action hereunder or under any other Loan Document that, in its opinion, could
expose the

 

93



--------------------------------------------------------------------------------

Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, rule or regulation, and the Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder or under any other Loan Document unless it shall first be indemnified
to its satisfaction in writing by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Sub-Agents. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The indemnification, waiver and other protective
provisions to which the Administrative Agent is entitled under Articles IX and X
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence, bad faith or willful misconduct in the selection of
such sub-agents.

10.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely, and shall not incur any liability for relying, upon any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) reasonably believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person (whether or not such Person
in fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof). The Administrative Agent also shall
be entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and reasonably believed by it to be
made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being maker thereof), and may
act upon any such statement prior to receipt of written confirmation thereof. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension or amendment of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank sufficiently in advance
to the making of such Loan or the issuance, extension or amendment of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower or an employee of the Administrative Agent),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent and its Related
Parties, severally and not jointly, ratably in proportion to the their Pro Rata
Shares of the Aggregate Commitment (or, if the Aggregate Commitment has been
terminated, of the Aggregate Revolving Credit Exposure) (determined as of the
date of any such request by the Administrative Agent), (a) for any amounts

 

94



--------------------------------------------------------------------------------

not reimbursed by the Borrowers for which the Administrative Agent is entitled
to reimbursement by the Borrowers under the Loan Documents in its capacity as
Administrative Agent, (b) to the extent not paid by the Borrowers, for any other
expenses incurred by the Administrative Agent on behalf of the Lenders or the
Issuing Banks in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including for any expenses
incurred by the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders or
Issuing Banks) and (c) to the extent not paid by the Borrowers, for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent or any of
its Related Parties in any way relating to or arising out of the Loan Documents
or any other document delivered in connection therewith or the transactions
contemplated thereby (including for any such amounts incurred by or asserted
against the Administrative Agent in connection with any dispute between the
Administrative Agent and any Lender or between two or more of the Lenders or
Issuing Banks), or the enforcement of any of the terms of the Loan Documents or
of any such other documents, provided that (i) no Lender shall be liable for any
of the foregoing to the extent any of the foregoing is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of the Administrative
Agent, (ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof and (iii) the Administrative
Agent shall reimburse the Lenders for any amounts the Lenders have paid to the
extent such amounts are subsequently recovered from the Borrowers. The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations, termination and expiration of the Letters of Credit and termination
of this Agreement.

10.9. Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or a Borrower referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Borrowers, the Lenders and the
Issuing Banks.

10.10. Rights as a Lender. In the event the Administrative Agent is a Lender or
an Issuing Bank, the Administrative Agent shall have the same rights and powers
hereunder and under any other Loan Document with respect to its Commitment and
its Credit Extensions as any Lender or any Issuing Bank and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” or “Issuing Bank” shall, at any time when the Administrative Agent is
a Lender or an Issuing Bank, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its Affiliates may accept deposits from, lend money to, own securities of, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with each
Borrower or any of its Affiliates and without any duty to account therefor to
the Lenders or the Issuing Banks. The Administrative Agent, in its individual
capacity, is not obligated to remain a Lender.

 

95



--------------------------------------------------------------------------------

10.11. Independent Credit Decision. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any other Issuing Bank,
and based on the financial statements prepared by the Borrowers and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender and each Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger, any other
Lender or any other Issuing Bank, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Each Lender, by delivering its signature page to this Agreement, or
delivering its signature page to an Assignment and Assumption or a Commitment
Increase Amendment, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Restatement Effective Date.

10.12. Bankruptcy Event. In case of the pendency of any proceeding with respect
to any Borrower under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan or any LC Disbursement shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agents (including any claim under Sections 2.7, 2.11, 2.12,
3.1, 3.2, 3.5 and 9.6) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as an Administrative
Agent, under the Loan Documents (including under Section 9.6).

10.13. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders, the Issuing Banks and
the Borrowers, such resignation to be effective upon the appointment of a
successor Administrative Agent or, if no successor Administrative Agent has been
appointed, 45 days after the retiring Administrative Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders, with the
consent of the Borrowers (which consent shall not be unreasonably withheld,
conditioned or delayed, provided that such consent shall not be required in the
event and continuation of a

 

96



--------------------------------------------------------------------------------

Default), shall have the right to appoint, on behalf of the Borrowers and the
Lenders, a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders or consented to by the
Borrowers within 30 days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. If the Administrative Agent has resigned and no successor Administrative
Agent has been appointed, the Required Lenders may perform all the duties of the
Administrative Agent hereunder and the Borrowers shall make all payments in
respect of the Obligations to the applicable Lenders and Issuing Banks and for
all other purposes shall deal directly with the Lenders and Issuing Banks. If
the Administrative Agent has resigned and, at such time, holds cash collateral
under this Agreement, the Administrative Agent shall continue to hold such cash
collateral for the benefit of the Lenders and the applicable Issuing Banks until
a successor Administrative Agent has been appointed. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Unless otherwise agreed by
the Company, any such successor Administrative Agent shall be a Lender or, if no
Lender will accept such appointment, a commercial bank having capital and
retained earnings of at least $1,000,000,000 (or such lower amount as shall be
acceptable to the Company). Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the effectiveness of the resignation of the Administrative Agent,
the resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of the Administrative Agent, the provisions of this Article X
and Sections 3.1, 3.5 and 9.6, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as the Administrative Agent hereunder
and under the other Loan Documents and in respect of any cash collateral held by
the Administrative Agent as described above.

10.14. Administrative Agent and Arrangers Fees. Each Borrower severally and not
jointly agrees to pay to the Administrative Agent and each Arranger, for their
respective accounts, the agent and arrangers fees separately agreed to by such
Borrower, the Administrative Agent and such Arranger pursuant to and in
accordance with those certain fee letters dated as of November 9, 2019 and as
otherwise mutually agreed to in writing from time to time.

10.15. Delegation to Affiliates. The Borrowers, the Lenders and the Issuing
Banks agree that the Administrative Agent may delegate any of its duties under
this Agreement to any of its Affiliates (it being agreed that the Administrative
Agent will remain responsible for the performance of all such duties). Any such
Affiliate (and such Affiliate’s Related Parties) which performs duties in
connection with this Agreement shall be entitled to the same benefits of the
indemnification, waiver and other protective provisions to which the
Administrative Agent is entitled under Articles IX and X.

 

97



--------------------------------------------------------------------------------

10.16. Joint Arrangers, Joint Bookrunners, Syndication Agents and Documentation
Agents. The Persons identified in this Agreement as “Joint Arrangers”, “Joint
Bookrunners”, “Syndication Agents” and “Documentation Agents”, in such
capacities, shall have no obligation, liability, responsibility or duty under
this Agreement, but shall have the benefit of the indemnification,
reimbursement, waiver and other protective provisions to which they are
expressed to be entitled under this Agreement. Without limiting the foregoing,
such Persons, in such capacities, shall not have or be deemed to have a
fiduciary relationship with any other Person. Each Lender hereby makes the same
acknowledgements with respect to such Persons as it makes with respect to the
Administrative Agent in Section 10.11.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders or the Issuing Banks under applicable law, if any Borrower becomes
insolvent or any payment Default pursuant to Section 7.2 occurs with respect to
a Borrower, or any other Default with respect to a Borrower shall occur and be
continuing and the Required Lenders shall have terminated any Commitments as to
such Borrower or accelerated the maturity of any Loans to such Borrower, then
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other Indebtedness at
any time held or owing by any Lender or any Affiliate of any Lender or any
Issuing Bank to or for the credit or account of such Borrower may be offset and
applied toward the payment of the Obligations owing by such Borrower to such
Lender or such Issuing Bank, whether or not the Obligations, or any part
thereof, shall then be due. Promptly upon the exercise of its right of setoff
hereunder, each Lender and Issuing Bank shall deliver written notice thereof to
the Administrative Agent and the Administrative Agent shall make such notice
available to the other Lenders and Issuing Banks.

11.2. Ratable Payments. If any Lender shall, by exercising any right of setoff
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the amount of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amounts of principal of and accrued interest on
their Loans and participations in LC Disbursements and Swingline Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section shall not be construed to
apply to any payment made by either Borrower pursuant to and in accordance with
the express terms of this Agreement or any other Loan Document or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements or
Swingline Loans to any assignee or participant, other than to either Borrower or
any subsidiary or any other Affiliate of any of the foregoing (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against each Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

98



--------------------------------------------------------------------------------

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, each Lender and each Issuing Bank (and any attempted
assignment or transfer by either Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

(b) Assignments.

 

  (i)

Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more Lenders, Affiliates of Lenders, Approved Funds or other
Persons, other than, in each case, a natural person, a Defaulting Lender, a
Borrower or a subsidiary or other Affiliate of a Borrower (any such permitted
assignee being called an “Eligible Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed, it being understood that it
would not be unreasonable for a Borrower to withhold consent to an assignment of
all or a portion of a Lender’s rights and obligations under this Agreement to a
Person that is not engaged in making commercial revolving loans and similar
extensions of credit in the ordinary course of its business) of:

(A) each Borrower; provided that no consent of the Borrowers shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if a Default has occurred and is continuing, for any other assignment;
provided further, that each Borrower will be deemed to have consented to an
assignment if it does not respond to a written request for a consent thereto
within 10 Business Days after actual receipt of such request;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender or an Affiliate of a
Lender;

(C) in the case of an assignment of a Commitment or any Swingline Exposure, the
Swingline Lender; and

 

99



--------------------------------------------------------------------------------

(D) in the case of an assignment of a Commitment or any LC Exposure, each
Issuing Bank.

 

  (ii)

Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the Borrowers shall be required if a Default has occurred and is continuing;
provided further, that each Borrower will be deemed to have consented to an
assignment if it does not respond to a written request for a consent thereto
within 10 Business Days after actual receipt of such request;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, state and foreign securities laws.

 

  (iii)

Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of this
Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Article III and
Section 9.6). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.1 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such Lender’s rights or obligations as provided in
Section 12.1(c).

 

100



--------------------------------------------------------------------------------

  (iv)

The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by either
Borrower and, as to entries pertaining to it, any Issuing Bank or Lender, at any
reasonable time and from time to time upon reasonable prior notice. The Register
is intended to cause the Commitments, Loans, Letters of Credit or other
obligations to be in registered form within the meaning of Sections 163(f),
871(h)(2), and 881(c)(2) of the Code and Sections 5f.103-1(c) and 1.871-14(c) of
the United States Treasury Regulations.

 

  (v)

Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by Section 3.5(e) (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in this Section and any written consent to such assignment required
by this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph. Each assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the assigning Lender and the Administrative Agent that such
assignee is an Eligible Assignee.

(c) Participations.

 

  (i)

Any Lender may, without the consent of either Borrower, the Administrative
Agent, the Swingline Lender or any Issuing Bank, sell participations to one or
more Eligible Assignees (“Participants”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve, without the consent of any Participant,
any amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without

 

101



--------------------------------------------------------------------------------

  the consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 8.2 that affects such Participant or
requires the approval of all of the Lenders or all of the affected Lenders.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Article III to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.1 as though it were a
Lender; provided such Participant agrees to be subject to Section 11.2 as though
it were a Lender.

 

  (ii)

A Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrowers’ prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless each Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5 as though it
were a Lender.

 

  (iii)

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
any Loan Document (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of any Loan Document notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent shall have
no responsibility for maintaining a Participant Register. The Participant
Register is intended to cause the applicable Commitment, Loan, Letter of Credit
or other obligation to be in registered form within the meaning of Sections
163(f), 871(h)(2), and 881(c)(2) of the Code and Sections 5f.103-1(c) and
1.871-14(c) of the United States Treasury Regulations.

(d) Pledges. Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

102



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or email, as follows:

 

  (i)

if to either Borrower, to it in care of Ameren Corporation, 1901 Chouteau
Avenue, St. Louis, MO 63103, Attention of Darryl Sagel, Vice President and
Treasurer (Facsimile No. (314) 554-6328, email dsagel@ameren.com);

 

  (ii)

if to the Administrative Agent or to JPMorgan, in its capacity as the Swingline
Lender, to JPMorgan Chase Bank N.A., 500 Stanton Christiana Road, NCC5 / 1st
Floor, Newark, DE 19713, Attention of Loan & Agency Services Group (Telephone
No. (302) 634-5308, email: heather.robaszkiewicz@jpmorgan.com), with a copy to
JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY 10179,
Attention of Brad Alvarez (Telephone No. (212) 270-9618, email:
bradley.alvarez@jpmorgan.com);

 

  (iii)

if to JPMorgan, in its capacity as an Issuing Bank, JPMorgan Chase Bank N.A.,
10420 Highland Manor Drive, 4th Floor, Tampa, FL 33610, Attention of Standby LC
Unit (Telephone No. (800) 364-1969, Facsimile No. (856) 294-5267, email:
gts.ib.standby@jpmchase.com), with a copy to JPMorgan Chase Bank N.A., 500
Stanton Christiana Road, NCC5 / 1st Floor, Newark, DE 19713, Attention of Loan &
Agency Services Group (Telephone No. (302) 634-5308, email:
heather.robaszkiewicz@jpmorgan.com); and

 

  (iv)

if to any other Lender or Issuing Bank, to it at its address (or facsimile
number or email) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email) or
using Electronic Systems pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices under Article II
to any Lender or Issuing Bank if such Lender or Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication or using Electronic Systems. The
Administrative Agent or either Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

103



--------------------------------------------------------------------------------

(c) Any party hereto may change its address (or facsimile number or email) for
notices and other communications hereunder by notice to the other parties
hereto.

(d) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient); and unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgement) and (ii) notices or
communications posted to an Electronic System shall be deemed received upon the
deemed receipt by the intended recipient, at its email address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

(e) Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or any other Electronic System. Any
Electronic System is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of any Electronic System and the Administrative Agent
expressly disclaims liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or any Electronic System. In no
event shall the Administrative Agent or any of its Related Parties have any
liability to either Borrower, any Lender, any Issuing Bank or any other Person
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Borrower’s or the Administrative
Agent’s transmission of Communications through an Electronic System, except to
the extent of direct or actual damages (and not any special, indirect,
consequential or punitive damages) that are determined by a court of competent
jurisdiction in a final and non-appealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of the Administrative Agent.

ARTICLE XIV

COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Administrative Agent,
the Swingline Lender, the Issuing Banks and the Lenders and the Administrative
Agent shall have received executed counterparts hereof from each such

 

104



--------------------------------------------------------------------------------

Person. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement. The
words “execution”, “signed”, “signature”, “delivery” and words of like import in
or relating to any document to be signed in connection with this Agreement or
any other Loan Document and the transactions contemplated hereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept electronic signatures in any form or format
without its prior written consent. Without limiting the generality of the
foregoing, each Borrower hereby (i) agrees that, for all purposes, including in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Borrowers, the Administrative Agent, the
Lenders and the Issuing Banks, electronic images of this Agreement or any other
Loan Document (in each case, including with respect to any signature pages
thereto) shall have the same legal effect, validity and enforceability as any
paper original, and (ii) waives any argument, defense or right to contest the
validity or enforceability of the Loan Documents based solely on the lack of
paper original copies of any Loan Documents, including with respect to any
signature pages thereto.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; BAIL-IN

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW YORK.

15.2. CONSENT TO JURISDICTION. EACH BORROWER, EACH LENDER, EACH ISSUING BANK AND
THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY AND COUNTY OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, AND EACH SUCH
PERSON HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH SUIT, ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH SUIT, ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER

 

105



--------------------------------------------------------------------------------

JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
OR ISSUING BANK TO BRING PROCEEDINGS AGAINST EITHER BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY EITHER BORROWER AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING BANK INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN A COURT IN THE CITY AND COUNTY
OF NEW YORK. EACH BORROWER, EACH LENDER, EACH ISSUING BANK AND THE
ADMINISTRATIVE AGENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES TO IT IN SECTION 13.1. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

15.4. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

106



--------------------------------------------------------------------------------

  (iii)

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.

[Signature Pages Follow]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

AMEREN CORPORATION,         by   /s/ Darryl T. Sagel   Name: Darryl T. Sagel  
Title: Treasurer & Vice President

AMEREN ILLINOIS COMPANY,         by   /s/ Darryl T. Sagel   Name: Darryl T.
Sagel   Title: Treasurer & Vice President

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

Swingline Lender and an Issuing Bank,

by   /s/ Amit Gaur   Name: Amit Gaur   Title: Vice President

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: BARCLAYS BANK PLC         By   /s/ Sydney G. Dennis   Name: Sydney G.
Dennis   Title: Director

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

MUFG BANK, LTD.,            By   /s/ Chi-Cheng Chen     Name: Chi-Cheng Chen    
Title: Director   By   *     Name:     Title:

 

*

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: BANK OF AMERICA, N.A.            by  

/s/ Jennifer Cochrane

    Name: Jennifer Cochrane     Title: Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Wells Fargo Bank, National Association            by  

/s/ Jesse Tannuzzo

    Name: Jesse Tannuzzo     Title: Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: BNP PARIBAS            by  

/s/ Ravina Advani

    Name: Ravina Advani     Title: Managing Director   By  

* /s/ Theodore Sheen

    Name: Theodore Sheen     Title: Director

 

*

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Fifth Third Bank, National Association            by  

/s/ William Merritt

    Name: William Merritt     Title: Director II

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: GOLDMAN SACHS BANK USA            by   /s/ Rebecca Kratz     Name:
Rebecca Kratz     Title: Authorized Signatory

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: KEYBANK NATIONAL ASSOCIATION            by   /s/ Lisa A. Ryder     Name:
Lisa A. Ryder     Title: Senior Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Mizuho Bank, Ltd.            by   /s/ Donna DeMagistris     Name: Donna
DeMagistris     Title: Authorized Signatory

 

           by   *     Name:     Title:

 

 

* 

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Morgan Stanley Bank, N.A.            by   /s/ Michael King     Name:
Michael King     Title: Authorized Signatory

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: PNC Bank, National Association            by   /s/ Christopher Olsen    
Name: Christopher Olsen     Title: Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: ROYAL BANK OF CANADA            by   /s/ Justin Painter     Name: Justin
Painter     Title: Authorized Signatory

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: SUMITOMO MITSUI BANKING CORPORATION            by   /s/ Michael Maguire
    Name: Michael Maguire     Title: Executive Director

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Truist Bank            by   /s/ Brian Guffin     Name: Brian Guffin    
Title: Managing Director

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: TD BANK, N.A.         by   /s/ Vijay Prasad   Name: Vijay Prasad  
Title: Sr. Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

LENDER: The Bank of New York Mellon         by  

/s/ Richard K. Fronapfel, Jr.

  Name: Richard K. Fronapfel, Jr.   Title: Director by  

*

  Name:   Title:

 

 

* 

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

LENDER: U.S. Bank National Association         by  

/s/ Michael E. Temnick

  Name: Michael E. Temnick   Title: Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

LENDER: CoBank, ACB by  

/s/ Matthew Leatherman

  Name: Matthew Leatherman   Title: Vice President

 

by  

*

  Name:   Title:

 

 

* 

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

LENDER: National Cooperative Services Corporation by  

/s/ Tim Bartel

  Name: Tim Bartel   Title: Assistant Secretary Treasurer

 

by  

*

  Name:   Title:

 

 

*

For Lenders requiring a second signature line.

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

 

 

LENDER: The Northern Trust Company by  

/s/ Molly Drennan

  Name: Molly Drennan   Title: Senior Vice President  

 

 

[Signature Page to Ameren Illinois Credit Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

AMEREN ILLINOIS COMPANY

AMENDED AND RESTATED

CREDIT AGREEMENT

 

LENDER: Commerce Bank by  

/s/ Peter M. Ouchi

  Name: Peter M. Ouchi   Title: Vice President

 

[Signature Page to Ameren Illinois Credit Agreement]